Exhibit 10.60

 

 

CREDIT AGREEMENT

 

Dated as of July 24, 2003

 

Among

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN

 

as the Lenders

 

and

 

BANK OF AMERICA, N.A.

 

as the Administrative Agent and as Collateral Agent

 

and

 

SPHERION CORPORATION

 

as the Borrower

 

 

 

BANC OF AMERICA SECURITIES LLC

 

as Lead Arranger

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

 

 

 

 

 

ARTICLE 1 LOANS AND LETTERS OF CREDIT

1

 

 

1.1

Total Facility

1

1.2

Revolving Loans

1

1.3

[Intentionally omitted]

4

1.4

Letters of Credit

4

1.5

Bank Products

7

1.6

Increase in Commitments

7

 

 

 

ARTICLE 2 INTEREST AND FEES

8

 

 

2.1

Interest

8

2.2

Continuation and Conversion Elections

9

2.3

Maximum Interest Rate

10

2.4

Closing Fee

10

2.5

Unused Line Fee

10

2.6

Letter of Credit Fee

11

 

 

 

ARTICLE 3 PAYMENTS AND PREPAYMENTS

11

 

 

3.1

Revolving Loans

11

3.2

Termination of Facility

11

3.3

[Intentionally omitted

11

3.4

[Intentionally omitted

12

3.5

Repayments of the Loans From Asset Dispositions

12

3.6

Payments by the Borrower

12

3.7

Payments as Revolving Loans

13

3.8

Apportionment, Application and Reversal of Payments

13

3.9

Indemnity for Returned Payments

13

3.10

Agent’s and Lenders’ Books and Records; Monthly Statements

14

 

 

 

ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY

14

 

 

4.1

Taxes

14

4.2

Illegality

16

4.3

Increased Costs and Reduction of Return

16

4.4

Funding Losses

17

4.5

Inability to Determine Rates

17

4.6

Certificates of Agent

17

4.7

Survival

18

4.8

Participant Rights

18

4.9

Alternate Office; Minimization of Costs

18

 

i

--------------------------------------------------------------------------------


 

ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

19

 

 

5.1

Books and Records

19

5.2

Financial Information

19

5.3

Notices to the Lenders

21

 

 

ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS

23

 

 

6.1

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

23

6.2

Validity and Priority of Security Interest

24

6.3

Organization and Qualification

24

6.4

Corporate Name; Prior Transactions

24

6.5

Subsidiaries and Affiliates

24

6.6

Financial Statements and Projections

24

6.7

Capitalization

25

6.8

Solvency

25

6.9

Debt

25

6.10

Distributions

25

6.11

[Intentionally omitted]

25

6.12

Proprietary Rights

25

6.13

Trade Names

25

6.14

Litigation

25

6.15

Labor Disputes

26

6.16

Environmental Laws

26

6.17

No Violation of Law

27

6.18

No Default

27

6.19

ERISA Compliance

27

6.20

Taxes

28

6.21

Regulated Entities

28

6.22

Use of Proceeds; Margin Regulations

28

6.23

Copyrights, Patents, Trademarks and Licenses, etc

28

6.24

No Material Adverse Change

28

6.25

Full Disclosure

28

6.26

[Intentionally omitted]

28

6.27

Bank Accounts

29

6.28

Governmental Authorization

29

6.29

Tax Shelter Regulations

29

 

 

ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS

29

 

 

7.1

Taxes and Other Obligations

29

7.2

Legal Existence and Good Standing

29

7.3

Compliance with Law and Agreements; Maintenance of Licenses

29

7.4

Maintenance of Property; Inspection of Property

30

7.5

Insurance

30

7.6

[Intentionally Omitted]

30

7.7

Environmental Laws

30

7.8

Compliance with ERISA

31

 

ii

--------------------------------------------------------------------------------


 

7.9

Mergers, Consolidations or Sales

31

7.10

Distributions; Capital Change; Restricted Investments

32

7.11

Transactions Affecting Collateral or Obligations

32

7.12

Guaranties

32

7.13

Debt

32

7.14

Prepayment

32

7.15

Transactions with Affiliates

33

7.16

Investment Banking and Finder’s Fees

33

7.17

Business Conducted

33

7.18

Liens

33

7.19

Sale and Leaseback Transactions

33

7.20

New Subsidiaries

33

7.21

Fiscal Year

33

7.22

Capital Expenditures

33

7.23

Fixed Charge Coverage Ratio; Minimum Availability

34

7.24

Use of Proceeds

34

7.25

Minimum Availability

34

7.26

Further Assurances

34

 

Mergers, Consolidations or Sales

34

 

 

 

ARTICLE 8 CONDITIONS OF LENDING

34

 

 

8.1

Conditions Precedent to Making of Loans on the Closing Date

34

8.2

Conditions Precedent to Each Loan

36

 

 

ARTICLE 9 DEFAULT; REMEDIES

37

 

 

9.1

Events of Default

37

9.2

Remedies

39

 

 

ARTICLE 10 TERM AND TERMINATION

41

 

 

10.1

Term and Termination

41

 

 

ARTICLE 11 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

41

 

 

11.1

Amendments and Waivers

41

11.2

Assignments; Participations

42

 

 

ARTICLE 12 THE AGENT

44

 

 

12.1

Appointment and Authorization

44

12.2

Delegation of Duties

45

12.3

Liability of Agent

45

12.4

Reliance by Agent

45

12.5

Notice of Default

45

12.6

Credit Decision

46

12.7

Indemnification

46

12.8

Agent in Individual Capacity

46

 

iii

--------------------------------------------------------------------------------


 

12.9

Successor Agent

47

12.10

Withholding Tax

47

12.11

Collateral Matters

48

12.12

Restrictions on Actions by Lenders; Sharing of Payments

49

12.13

Agency for Perfection

50

12.14

Payments by Agent to Lenders

50

12.15

Settlement

50

12.16

Letters of Credit; Intra-Lender Issues

53

12.17

Concerning the Collateral and the Related Loan Documents

55

12.18

Field Audit and Examination Reports; Disclaimer by Lenders

55

12.19

Relation Among Lenders

56

12.20

Co-Agents

56

 

 

ARTICLE 13 MISCELLANEOUS

56

 

 

13.1

No Waivers; Cumulative Remedies

56

13.2

Severability

56

13.3

Governing Law; Choice of Forum; Service of Process

56

13.4

WAIVER OF JURY TRIAL

58

13.5

Survival of Representations and Warranties

58

13.6

Other Security and Guaranties

58

13.7

Fees and Expenses

58

13.8

Notices

59

13.9

Waiver of Notices

60

13.10

Binding Effect

60

13.11

Indemnity of the Agent and the Lenders by the Borrower

60

13.12

Limitation of Liability

61

13.13

Final Agreement

61

13.14

Counterparts

61

13.15

Captions

61

13.16

Right of Setoff

62

13.17

Confidentiality

62

13.18

Conflicts with Other Loan Documents

63

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX A

-

 

DEFINITIONS

 

EXHIBIT A

-

 

[RESERVED]

 

EXHIBIT B

-

 

FORM OF BORROWING BASE CERTIFICATE

 

EXHIBIT C

-

 

FINANCIAL STATEMENTS

 

EXHIBIT D

-

 

FORM OF NOTICE OF BORROWING

 

EXHIBIT E

-

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

EXHIBIT F

-

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

EXHIBIT G

-

 

FORM OF SECURITY AGREEMENT

 

EXHIBIT H

-

 

FORM OF PLEDGE AGREEMENT

 

 

 

 

 

 

SCHEDULE 1.1 – COMMITMENTS

 

SCHEDULE 1.2 – EXISTING LETTERS OF CREDIT

 

SCHEDULE 6.3 – ORGANIZATION AND QUALIFICATIONS

 

SCHEDULE 6.5 – SUBSIDIARIES AND AFFILIATES

 

SCHEDULE 6.7 – SUBSIDIARY CAPITALIZATION

 

SCHEDULE 6.9 – DEBT

 

SCHEDULE 6.12 – PROPRIETARY RIGHTS

 

SCHEDULE 6.13 – TRADE NAMES

 

SCHEDULE 6.14 – LITIGATION

 

SCHEDULE 6.15 – LABOR DISPUTES

 

SCHEDULE 6.16 – ENVIRONMENTAL LAW

 

SCHEDULE 6.19 – ERISA COMPLIANCE

 

SCHEDULE 6.27 – BANK ACCOUNTS

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This Credit Agreement, dated as of July 24, 2003 (this “Agreement”), is made by
and among the financial institutions from time to time parties hereto (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), BANK OF AMERICA, N.A., as Administrative Agent and Collateral
Agent for the Lenders (in such capacities, the “Agent”), and SPHERION
CORPORATION, a Delaware corporation, with offices at 2050 Spectrum Boulevard,
Ft. Lauderdale, Florida 33309 (the “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders make available to it a
revolving line of credit for loans and letters of credit in an amount not to
exceed $200,000,000 and which extensions of credit the Borrowers will use for
the purposes permitted hereunder;

 

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A which is attached
hereto and incorporated herein; the rules of construction contained therein
shall govern the interpretation of this Agreement and the other Loan Documents,
and all Annexes, Exhibits and Schedules attached hereto are incorporated herein
by reference;

 

WHEREAS, the Lenders have agreed to make available to the Borrower a revolving
credit facility upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, and the Borrower hereby
agree as follows.

 

ARTICLE 1

LOANS AND LETTERS OF CREDIT

 

1.1                                 Total Facility.  Subject to all of the terms
and conditions of this Agreement, the Lenders agree to make available a total
credit facility of up to $200,000,000, or such greater amount as may be
established pursuant to Section 1.6 (the “Total Facility”), to the Borrower from
time to time during the term of this Agreement.  The Total Facility shall be
composed of a revolving line of credit consisting of Revolving Loans and Letters
of Credit.

 

1.2                                 Revolving Loans.

 

(a)                                  Amounts.  Subject to the satisfaction of
the conditions precedent set forth in Article 8, each Lender severally, but not
jointly, agrees, upon the Borrowers’ request from time to time on any Business
Day during the period from the Closing Date to the Termination Date, to make
revolving loans (the “Revolving Loans”) to the Borrowers in amounts not to
exceed such Lender’s Pro Rata Share of Availability, except for Non-Ratable
Loans and Agent Advances.  The Lenders, however, in their unanimous discretion,
may elect to make Revolving Loans or issue or arrange to have issued Letters of
Credit in excess of the Borrowing Base on one or more occasions, but if they do
so, neither the Agent nor the Lenders shall be deemed thereby to have changed
the limits of the Borrowing Base or to be obligated to exceed such limits on any
other occasion.  If any

 

--------------------------------------------------------------------------------


 

Borrowing would exceed Availability, the Lenders may refuse to make or may
otherwise restrict the making of Revolving Loans as the Lenders determine until
such excess has been eliminated, subject to the Agent’s authority, in its sole
discretion, to make Agent Advances pursuant to the terms of Section 1.2(i).

 

(b)                                 Procedure for Borrowing.

 

(i)                                     Each Borrowing shall be made upon the
Borrower’s irrevocable written notice delivered to the Agent in the form of a
notice of borrowing (“Notice of Borrowing”), which must be received by the Agent
prior to (i) 12:00 noon (Atlanta, Georgia time) three Business Days prior to the
requested Funding Date, in the case of LIBOR Loans and (ii) 11:00 a.m. (Atlanta,
Georgia time) on the requested Funding Date, in the case of Base Rate Loans,
specifying:

 

(A)                              the amount of the Borrowing, which in the case
of a LIBOR Loan must equal or exceed $1,000,000 (and increments of $500,000 in
excess of such amount);

 

(B)                                the requested Funding Date, which must be a
Business Day;

 

(C)                                whether the Revolving Loans requested are to
be Base Rate Loans or LIBOR Loans (and if not specified, it shall be deemed a
request for a Base Rate Loan); and

 

(D)                               the duration of the Interest Period for LIBOR
Loans (and if not specified, it shall be deemed a request for an Interest Period
of one month);

 

provided, however, that with respect to the Borrowing to be made on the Closing
Date, such Borrowings will consist of Base Rate Loans only.

 

(ii)                                  In lieu of delivering a Notice of
Borrowing, the Borrower may give the Agent telephonic notice of such request for
advances to the Designated Account on or before the deadline set forth above. 
The Agent at all times shall be entitled to rely on such telephonic notice in
making such Revolving Loans, regardless of whether any written confirmation is
received.

 

(iii)                               The Borrower shall have no right to request
a LIBOR Loan while a Default or Event of Default has occurred and is continuing.

 

(iv)                              The Borrower has requested and the Agent may,
in its discretion from time to time as a business accommodation to the Borrower,
automatically fund the Designated Account of the Borrower to permit payment of
items drawn on such account for which there are not sufficient funds by making
Loans in amounts and upon notices not in accordance with the borrowing
procedures contained in this Section 1.2(b) and such Borrowings shall be deemed
made in accordance with and not as a violation of the requirements of this
Section 1.2(b).

 

(c)                                  Reliance upon Authority.

 

(i)                                     Prior to the Closing Date, the Borrower
shall deliver to the Agent, a notice setting forth the account of the Borrower
(“Designated Account”) to which the Agent is authorized to transfer the proceeds
of the Revolving Loans requested hereunder.  The Borrower

 

2

--------------------------------------------------------------------------------


 

may designate a replacement account from time to time by written notice from a
Responsible Officer.  All such Designated Accounts must be reasonably
satisfactory to the Agent.

 

(ii)                                  The Agent is entitled to rely conclusively
on any person’s request for Revolving Loans on behalf of the Borrower, so long
as the proceeds thereof are to be transferred to the Designated Account.  The
Agent has no duty to verify the identity of any individual representing himself
or herself as a person authorized by the Borrower to make such requests on its
behalf.

 

(d)                                 No Liability.  The Agent shall not incur any
liability to the Borrower as a result of (i) any automatic funding described in
Section 1.2(b)(iv) above or (ii) acting upon any notice referred to in Sections
1.2(b) and (c), which the Agent reasonably believes in good faith to have been
given by an officer or other person duly authorized by the Borrower to request
Revolving Loans on its behalf.  The crediting of Revolving Loans to the
Designated Account conclusively establishes the obligation of the Borrower to
repay such Revolving Loans as provided herein.

 

(e)                                  Notice Irrevocable.  Any Notice of
Borrowing (or telephonic notice in lieu thereof) made pursuant to Section 1.2(b)
shall be irrevocable.  The Borrower shall be bound to borrow the funds requested
therein in accordance therewith.

 

(f)                                    Agent’s Election.  Promptly after receipt
of a Notice of Borrowing (or telephonic notice in lieu thereof), the Agent shall
elect to have the terms of Section 1.2(g) or the terms of Section 1.2(h) apply
to such requested Borrowing.  If the Bank declines in its sole discretion to
make a Non-Ratable Loan pursuant to Section 1.2(h), the terms of Section 1.2(g)
shall apply to the requested Borrowing.

 

(g)                                 Making of Revolving Loans.  If Agent elects
to have the terms of this Section 1.2(g) apply to a requested Borrowing, then
promptly after receipt of a Notice of Borrowing or telephonic notice in lieu
thereof, the Agent shall notify the Lenders by telecopy, telephone or e-mail of
the requested Borrowing.  Each Lender shall transfer its Pro Rata Share of the
requested Borrowing available to the Agent in immediately available funds, to
the account from time to time designated by Agent, not later than 12:00 noon
(Atlanta, Georgia time) on the applicable Funding Date.  After the Agent’s
receipt of all proceeds of such Revolving Loans, the Agent shall make the
proceeds of such Revolving Loans available to the Borrower on the applicable
Funding Date by transferring same day funds to the account designated by the
Borrower; provided, however, that the amount of Revolving Loans so made on any
date shall not exceed the Availability on such date.

 

(h)                                 Making of Non-Ratable Loans.

 

(i)                                     If Agent elects, with the consent of the
Bank, to have the terms of this Section 1.2(h) apply to a requested Borrowing,
the Bank shall make a Revolving Loan in the amount of that Borrowing available
to the Borrower on the applicable Funding Date by transferring same day funds to
Borrower’s Designated Account.  Each Revolving Loan made solely by the Bank
pursuant to this Section is herein referred to as a “Non-Ratable Loan”, and such
Revolving Loans are collectively referred to as the “Non-Ratable Loans.”  Each
Non-Ratable Loan shall be subject to all the terms and conditions applicable to
other Revolving Loans except that all payments thereon shall be payable to the
Bank solely for its own account.  The Agent shall not request the Bank to make
any Non-Ratable Loan if (A) the Agent has received written notice from any
Lender that one or more of the applicable conditions precedent set forth in
Article 8 will not be

 

3

--------------------------------------------------------------------------------


 

satisfied on the requested Funding Date for the applicable Borrowing, or (B) the
requested Borrowing would exceed Availability on that Funding Date.

 

(ii)                                  The Non-Ratable Loans shall be secured by
the Agent’s Liens in and to the Collateral and shall constitute Base Rate Loans
and Obligations hereunder.

 

(i)                                     Agent Advances.

 

(i)                                     Subject to the limitations set forth
below, the Agent is authorized by the Borrower and the Lenders, from time to
time in the Agent’s sole discretion, (A) after the occurrence of a Default or an
Event of Default, or (B) at any time that any of the other conditions precedent
set forth in Article 8 have not been satisfied, to make Base Rate Loans to the
Borrower on behalf of the Lenders in an aggregate amount outstanding at any time
not to exceed 10% of the Borrowing Base but not in excess of the Maximum
Revolver Amount which the Agent, in its reasonable business judgment, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, (2) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (3) to pay any other amount chargeable to
the Borrower pursuant to the terms of this Agreement, including costs, fees and
expenses as described in Section 13.7 (any of such advances are herein referred
to as “Agent Advances”); provided, that the Required Lenders may at any time
revoke the Agent’s authorization to make Agent Advances.  Any such revocation
must be in writing and shall become effective prospectively upon the Agent’s
receipt thereof.

 

(ii)                                  The Agent Advances shall be secured by the
Agent’s Liens in and to the Collateral and shall constitute Base Rate Loans and
Obligations hereunder.

 

1.3                                 [Intentionally omitted.]

 

1.4                                 Letters of Credit.

 

(a)                                  Agreement to Issue or Cause To Issue. 
Subject to the terms and conditions of this Agreement, the Agent agrees to cause
the Letter of Credit Issuer to issue for the account of the Borrower one or more
commercial/documentary and standby letters of credit pursuant to the terms of
this Agreement (each a “Letter of Credit”).

 

(b)                                 Amounts; Outside Expiration Date.  The Agent
shall not have any obligation to cause to be issued and the Letter of Credit
Issuer shall have no obligation to issue any Letter of Credit at any time if:
(i) the maximum face amount of the requested Letter of Credit is greater than
the Unused Letter of Credit Subfacility at such time; (ii) the maximum undrawn
amount of the requested Letter of Credit and all commissions, fees, and charges
due from the Borrower in connection with the opening thereof would exceed
Availability at such time; or (iii) such Letter of Credit has an expiration date
less than 30 days prior to the Stated Termination Date or more than 12 months
from the date of issuance for standby letters of credit and 180 days for
documentary letters of credit.  With respect to any Letter of Credit which
contains any “evergreen” or automatic renewal provision, each Lender shall be
deemed to have consented to any such extension or renewal unless any such Lender
shall have provided to the Agent, written notice that it declines to consent to
any such extension or renewal at least thirty (30) days prior to the date on
which the Letter of Credit Issuer is entitled to decline to extend or renew the
Letter of Credit.  If all of the requirements of this

 

4

--------------------------------------------------------------------------------


 

Section 1.4 are met and no Default or Event of Default has occurred and is
continuing, no Lender shall decline to consent to any such extension or renewal.

 

(c)                                  Other Conditions.  In addition to
conditions precedent contained in Article 8, the obligation of the Agent to
cause to be issued or of the Letter of Credit Issuer to issue any Letter of
Credit is subject to the following conditions precedent having been satisfied in
a manner reasonably satisfactory to the Letter of Credit Issuer and the Agent:

 

(i)                                     The Borrower shall have delivered to the
Letter of Credit Issuer, at such times and in such manner as such Letter of
Credit Issuer may prescribe, an application in form and substance satisfactory
to such Letter of Credit Issuer and reasonably satisfactory to the Agent for the
issuance of the Letter of Credit and such other documents as may be required
pursuant to the terms thereof, and the form, terms and purpose of the proposed
Letter of Credit shall be reasonably satisfactory to the Agent and the Letter of
Credit Issuer; and

 

(ii)                                  As of the date of issuance, no order of
any court, arbitrator or Governmental Authority shall purport by its terms to
enjoin or restrain money center banks generally from issuing letters of credit
of the type and in the amount of the proposed Letter of Credit, and no law, rule
or regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that the proposed Letter of Credit Issuer refrain from, the issuance of
letters of credit generally or the issuance of such Letters of Credit.

 

(d)                                 Issuance of Letters of Credit.

 

(i)                                     Request for Issuance.  Borrower must
notify the Agent and the Letter of Credit Issuer of a requested Letter of Credit
at least three (3) Business Days prior to the proposed issuance date.  Such
notice shall be irrevocable and must specify the original face amount of the
Letter of Credit requested, the Business Day of issuance of such requested
Letter of Credit, whether such Letter of Credit may be drawn in a single or in
partial draws, the Business Day on which the requested Letter of Credit is to
expire, the purpose for which such Letter of Credit is to be issued, and the
beneficiary of the requested Letter of Credit.  The Borrower shall attach to
such notice the proposed form of the Letter of Credit.

 

(ii)                                  Responsibilities of the Agent; Issuance. 
As of the Business Day immediately preceding the requested issuance date of the
Letter of Credit, the Agent shall determine the amount of the applicable Unused
Letter of Credit Subfacility and Availability.  If (i) the face amount of the
requested Letter of Credit is less than the Unused Letter of Credit Subfacility
and (ii) the amount of such requested Letter of Credit and all commissions,
fees, and charges due from the Borrower in connection with the opening thereof
would not exceed Availability, the Agent shall cause the Letter of Credit Issuer
to issue the requested Letter of Credit on the requested issuance date so long
as the other conditions hereof are met.

 

(iii)                               No Extensions or Amendment.  The Agent shall
not be obligated to cause the Letter of Credit Issuer to extend (except pursuant
to “evergreen” or automatic renewal provisions) or amend any Letter of Credit
unless the requirements of this Section 1.4 are met as though a new Letter of
Credit were being requested and issued.

 

5

--------------------------------------------------------------------------------


 

(e)                                  Payments Pursuant to Letters of Credit. 
The Borrower agrees to reimburse immediately the Letter of Credit Issuer for any
draw under any Letter of Credit and to pay the Letter of Credit Issuer the
amount of all other charges and fees payable to the Letter of Credit Issuer in
connection with any Letter of Credit immediately when due, irrespective of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Letter of Credit Issuer or any other Person.  Each drawing under any
Letter of Credit shall constitute a request by the Borrower to the Agent for a
Borrowing of a Base Rate Loan in the amount of such drawing.  The Funding Date
with respect to such borrowing shall be the date of such drawing.

 

(f)                                    Indemnification; Exoneration; Power of
Attorney.

 

(i)                                     Indemnification.  In addition to amounts
payable as elsewhere provided in this Section 1.4, the Borrower agrees to
protect, indemnify, pay and save the Lenders and the Agent harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) which any Lender or
the Agent (other than a Lender in its capacity as Letter of Credit Issuer) may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit.  The Borrower’s obligations under this Section shall
survive payment of all other Obligations.

 

(ii)                                  Assumption of Risk by the Borrower.  As
among the Borrower, the Lenders, and the Agent, the Borrower assumes all risks
of the acts and omissions of, or misuse of any of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit.  In furtherance and not in
limitation of the foregoing, the Lenders and the Agent (other than a Lender in
its capacity as Letter of Credit Issuer) shall not be responsible for:  (A) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any of the Letters of
Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (C) the failure of the beneficiary of any Letter of Credit to comply
duly with conditions required in order to draw upon such Letter of Credit; (D)
errors, omissions, interruptions, or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they be
in cipher; (E) errors in interpretation of technical terms; (F) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any Letter of Credit or of the proceeds thereof; (G) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; (H) any consequences arising from causes
beyond the control of the Lenders or the Agent, including any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Authority or (I) the Letter of Credit Issuer’s honor of a draw for
which the draw or any certificate fails to comply in any respect with the terms
of the Letter of Credit.  None of the foregoing shall affect, impair or prevent
the vesting of any rights or powers of the Agent or any Lender under this
Section 1.4(f).

 

(iii)                               Exoneration.  Without limiting the
foregoing, no action or omission whatsoever by Agent or any Lender (excluding
any Lender in its capacity as a Letter of Credit Issuer) shall result in any
liability of Agent or any such Lender to the Borrower, or relieve the Borrower
of any of its obligations hereunder to any such Person.

 

6

--------------------------------------------------------------------------------


 

 

(iv)                              Rights Against Letter of Credit Issuer. 
Nothing contained in this Agreement is intended to limit the Borrower’s rights,
if any, with respect to the Letter of Credit Issuer which arise as a result of
the letter of credit application and related documents executed by and between
the Borrower and the Letter of Credit Issuer.

 

(v)                                 Account Party.  The Borrower hereby
authorizes and directs any Letter of Credit Issuer to name the Borrower as the
“account party” therein and to deliver to the Agent all instruments, documents
and other writings and property received by the Letter of Credit Issuer pursuant
to the Letter of Credit, and to accept and rely upon the Agent’s instructions
and agreements with respect to all matters arising in connection with the Letter
of Credit or the application therefor.

 

(g)                                 Support of Letters of Credit.  If,
notwithstanding the provisions of Section 1.4(b) and Section 10.1, any Letter of
Credit is outstanding upon the termination of this Agreement, then upon such
termination the Borrower shall cause such letter of Credit to be Fully
Supported.

 

1.5                                 Bank Products.  The Borrower may request and
each Lender may, in its sole and absolute discretion, arrange for the Borrower
to obtain from such Lender or such Lender’s Affiliates Bank Products although
the Borrower is not required to do so.  If Bank Products are provided by an
Affiliate of a Lender, the Borrower agrees to indemnify and hold the Agent, the
Lender providing such Bank Products and the other Lenders harmless from any and
all costs and obligations now or hereafter incurred by the Agent, the Lender
providing such Bank Products and the other Lenders which arise from any
indemnity given by the Lender providing such Bank Products to its Affiliates
related to such Bank Products; provided, however, nothing contained herein is
intended to limit the Borrower’s rights or increase the Borrower’s obligations,
with respect to such Lender or its Affiliates, if any, which arise as a result
of the execution of documents by and between the Borrower and such Lender which
relate to Bank Products or transactions pursuant to such documents.  The
agreement contained in this Section shall survive termination of this Agreement
with respect to obligations theretofore accrued.  The Borrower acknowledges and
agrees that the obtaining of Bank Products from a Lender or such Lender’s
Affiliates (a) is in the sole and absolute discretion of such Lender or such
Lender’s Affiliates, and (b) is subject to all rules and regulations of such
Lender or such Lender’s Affiliates.

 

1.6                                 Increase in Commitments

 

(a)                                  Provided no Default or Event of Default
exists, upon notice to the Agent (which shall promptly notify the Lenders), the
Borrower may from time to time prior to the third anniversary of the Closing
Date, request an increase in the Total Facility Amount and the aggregate
Commitments hereunder by an amount (for all such requests) not exceeding
$50,000,000.  At the time of sending such notice, the Borrower (in consultation
with the Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).  Each Lender shall
notify the Agent within such time period whether or not it agrees to increase
its Commitment and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Share of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.  The Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, the

 

7

--------------------------------------------------------------------------------


 

Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the Agent
and its counsel.

 

(b)                                 If the aggregate Commitments are increased
in accordance with this Section, the Agent and the Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation of such
increase.  The Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.  As a
condition precedent to such increase, the Borrower shall deliver to the Agent a
certificate of each Credit Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such
Credit Party (i) certifying and attaching the resolutions adopted by such Credit
Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article 6 and the other Loan
Documents are true and correct on and as of the Extension Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 1.6, the representations and
warranties contained in subsections (a) of Section 6.6 shall be deemed to refer
to the most recent statements furnished pursuant to subsections (a) and (b), of
Section 5.2, and (B) no Default or Event of Default exists.  On the Increase
Effective Date, Schedule 1.1 shall be deemed to be deleted in its entirety and
replaced with a new Schedule 1.1 reflecting the increased Commitments. The
respective Lenders shall fund and/or be pre-paid, as applicable, any Loans
outstanding on the Increase Effective Date (and the Borrower shall pay any
additional amounts required pursuant to Section 4.4) to the extent necessary to
keep the outstanding Loans ratable with any revised Pro Rata Shares arising from
any non-ratable increase in the Commitments under this Section.

 

(c)                                  This Section shall supersede any provisions
in Sections 11.1 or 12.12 to the contrary.

 

ARTICLE 2

INTEREST AND FEES

 

2.1                                 Interest.

 

(a)                                  Interest Rates.  All outstanding
Obligations shall bear interest on the unpaid principal amount thereof
(including, to the extent permitted by law, on interest thereon not paid when
due) from the date made until paid in full in cash at a rate determined by
reference to the Base Rate or the LIBOR Rate plus the Applicable Margins as set
forth below, but not to exceed the Maximum Rate.  If at any time Loans are
outstanding with respect to which the Borrower has not delivered to the Agent a
notice specifying the basis for determining the interest rate applicable thereto
in accordance herewith, those Loans shall bear interest at a rate determined by
reference to the Base Rate until notice to the contrary has been given to the
Agent in accordance with this Agreement and such notice has become effective. 
Except as otherwise provided herein, the outstanding Obligations shall bear
interest as follows:

 

(i)                                     For all Base Rate Loans and other
Obligations (other than LIBOR Loans) at a fluctuating per annum rate equal to
the Base Rate plus the Applicable Margin; and

 

8

--------------------------------------------------------------------------------


 

(ii)                                  For all LIBOR Loans at a per annum rate
equal to the LIBOR Rate plus the Applicable Margin.

 

Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change.  All interest
charges shall be computed on the basis of a year of 360 days and actual days
elapsed (which results in more interest being paid than if computed on the basis
of a 365-day year).

 

(b)                                 Payment of Interest.  The Borrower shall pay
to the Agent, for the ratable benefit of Lenders, interest accrued on all Base
Rate Loans in arrears on the first day of each month hereafter and on the
Termination Date.  The Borrower shall pay to the Agent, for the ratable benefit
of Lenders, interest on all LIBOR Loans in arrears on each LIBOR Interest
Payment Date.

 

(c)                                  Default Rate.  If any Event of Default
occurs and is continuing and the Agent or the Required Lenders in their
discretion so elect, then, while any such Event of Default is continuing, all of
the Obligations shall bear interest at the Default Rate applicable thereto.

 

2.2                                 Continuation and Conversion Elections.

 

(a)                                  The Borrower may:

 

(i)                                     elect, as of any Business Day, in the
case of Base Rate Loans to convert any Base Rate Loans (or any part thereof in
an amount not less than $1,000,000, or that is in an integral multiple of
$1,000,000 in excess thereof) into LIBOR Loans; or

 

(ii)                                  elect, as of the last day of the
applicable Interest Period, to continue any LIBOR Loans having Interest Periods
expiring on such day (or any part thereof in an amount not less than $1,000,000,
or that is in an integral multiple of $1,000,000 in excess thereof);

 

provided, that if at any time the aggregate amount of LIBOR Loans in respect of
any Borrowing is reduced, by payment, prepayment, or conversion of part thereof
to be less than $1,000,000, such LIBOR Loans shall automatically convert into
Base Rate Loans; provided further that if the notice shall fail to specify the
duration of the Interest Period, such Interest Period shall be one month.

 

(b)                                 The Borrower shall deliver a notice of
continuation/conversion (“Notice of Continuation/Conversion”) to the Agent not
later than 12:00 noon (Atlanta, Georgia time) at least three (3) Business Days
in advance of the Continuation/Conversion Date, if the Loans are to be converted
into or continued as LIBOR Loans and specifying:

 

(i)                                     the proposed Continuation/Conversion
Date;

 

(ii)                                  the aggregate amount of Loans to be
converted or renewed;

 

(iii)                               the type of Loans resulting from the
proposed conversion or continuation; and

 

9

--------------------------------------------------------------------------------


 

(iv)                              the duration of the requested Interest Period,
provided, however, the Borrower may not select an Interest Period that ends
after the Stated Termination Date.

 

(c)                                  If upon the expiration of any Interest
Period applicable to LIBOR Loans, the Borrower has failed to select timely a new
Interest Period to be applicable to LIBOR Loans or if any Default or Event of
Default then exists, the Borrower shall be deemed to have elected to convert
such LIBOR Loans into Base Rate Loans effective as of the expiration date of
such Interest Period.

 

(d)                                 The Agent will promptly notify each Lender
of its receipt of a Notice of Continuation/Conversion.  All conversions and
continuations shall be made ratably according to the respective outstanding
principal amounts of the Loans with respect to which the notice was given held
by each Lender.

 

(e)                                  There may not be more than ten (10)
different LIBOR Loans in effect hereunder at any time.

 

2.3                                 Maximum Interest Rate.  In no event shall
any interest rate provided for hereunder exceed the maximum rate legally
chargeable by any Lender under applicable law for such Lender with respect to
loans of the type provided for hereunder (the “Maximum Rate”).  If, in any
month, any interest rate, absent such limitation, would have exceeded the
Maximum Rate, then the interest rate for that month shall be the Maximum Rate,
and, if in future months, that interest rate would otherwise be less than the
Maximum Rate, then that interest rate shall remain at the Maximum Rate until
such time as the amount of interest paid hereunder equals the amount of interest
which would have been paid if the same had not been limited by the Maximum
Rate.  In the event that, upon payment in full of the Obligations, the total
amount of interest paid or accrued under the terms of this Agreement is less
than the total amount of interest which would, but for this Section 2.3, have
been paid or accrued if the interest rate otherwise set forth in this Agreement
had at all times been in effect, then the Borrower shall, to the extent
permitted by applicable law, pay the Agent, for the account of the Lenders, an
amount equal to the excess of (a) the lesser of (i) the amount of interest which
would have been charged if the Maximum Rate had, at all times, been in effect or
(ii) the amount of interest which would have accrued had the interest rate
otherwise set forth in this Agreement, at all times, been in effect over (b) the
amount of interest actually paid or accrued under this Agreement.  If a court of
competent jurisdiction determines that the Agent and/or any Lender has received
interest and other charges hereunder in excess of the Maximum Rate, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the Obligations other than interest, in the inverse order of maturity,
and if there are no Obligations outstanding, the Agent and/or such Lender shall
refund to the Borrower such excess.

 

2.4                                 Closing Fee.  The Borrower agrees to pay the
Agent on the Closing Date a closing fee (the “Closing Fee”) as set forth in the
fee letter dated June 16, 2003, between the Agent and the Borrower (the “Fee
Letter”).

 

2.5                                 Unused Line Fee.  On the first day of each
month and on the Termination Date the Borrower agrees to pay to the Agent, for
the account of the Lenders, in accordance with their respective Pro Rata Shares,
an unused line fee (the “Unused Line Fee”) equal to one-half of one percent
(.50%) per annum times the amount by which the Maximum Revolver Amount exceeded
the sum of the average daily outstanding amount of Revolving Loans and the
average daily undrawn face

 

10

--------------------------------------------------------------------------------


 

amount of outstanding Letters of Credit, during the immediately preceding month
or shorter period if calculated for the first month hereafter or on the
Termination Date.  The Unused Line Fee shall be computed on the basis of a
360-day year for the actual number of days elapsed.  All principal payments
received by the Agent shall be deemed to be credited to the Borrower’s Loan
Account immediately upon receipt for purposes of calculating the Unused Line Fee
pursuant to this Section 2.5.

 

2.6                                 Letter of Credit Fee.  The Borrower agrees
to pay to the Agent, for the account of the Lenders, in accordance with their
respective Pro Rata Shares, for each Letter of Credit, a fee (the “Letter of
Credit Fee”) equal to the Applicable Margin for LIBOR Loans and to Agent for the
benefit of the Letter of Credit Issuer a fronting fee (the “Fronting Fee”) of
one-quarter of one percent (.250%) per annum of the undrawn face amount of each
Letter of Credit, and to the Letter of Credit Issuer, such out-of-pocket costs,
fees and expenses incurred by the Letter of Credit Issuer in connection with the
application for, processing of, issuance of, or amendment to any Letter of
Credit, as the Letter of Credit Issuer and the Borrower shall agree upon, but
which costs, fees and expenses shall not include the Fronting Fee.  The Letter
of Credit Fee shall be payable monthly in arrears on the first day of each month
following any month in which a Letter of Credit is outstanding and on the
Termination Date.  The Fronting Fee shall be payable on each date of issuance or
renewal (automatic or otherwise) of each Letter of Credit. The Letter of Credit
Fee and the Fronting Fee shall be computed on the basis of a 360-day year for
the actual number of days elapsed.

 

ARTICLE 3

PAYMENTS AND PREPAYMENTS

 

3.1                                 Revolving Loans.  The Borrower shall repay
the outstanding principal balance of the Revolving Loans, plus all accrued but
unpaid interest thereon, on the Termination Date.  The Borrower may prepay
Revolving Loans at any time, and reborrow subject to the terms of this
Agreement.  In addition, and without limiting the generality of the foregoing,
upon demand the Borrower shall pay to the Agent, for account of the Lenders, the
amount, without duplication, by which the Aggregate Revolver Outstandings
exceeds the lesser of the Borrowing Base or the Maximum Revolver Amount.

 

3.2                                 Termination of Facility.  The Borrower may
terminate this Agreement upon at least five (5) Business Days’ notice to the
Agent and the Lenders, upon (a) the payment in full of all outstanding Revolving
Loans, together with accrued interest thereon, and the cancellation and return
of all outstanding Letters of Credit or such Letters of Credit being Fully
Supported, (b) the payment of the early termination fee set forth below, (c) the
payment in full in cash of all reimbursable expenses and other Obligations, and
(d) with respect to any LIBOR Loans prepaid, payment of the amounts due under
Section 4.4, if any, in each case on the Termination Date.  If this Agreement is
terminated at any time prior to the first anniversary of the Closing Date,
whether pursuant to this Section or pursuant to Section 9.2, the Borrower shall
pay to the Agent, for the account of the Lenders, an early termination fee in an
amount equal to one percent (1.00%) of the Commitments (the “Termination Fee”). 
Notwithstanding the foregoing, no Termination Fee shall be payable if the
termination referred to in the immediately preceding sentence shall occur as a
result of a refinancing of the credit facilities provided hereunder by a
replacement credit facility or facilities provided by, or participated in and
agented by, Bank of America or any Affiliate thereof.

 

3.3                                 [Intentionally omitted.]

 

11

--------------------------------------------------------------------------------


 

3.4                                 [Intentionally omitted.]

 

3.5                                 Repayments of the Loans From Asset
Dispositions.

 

(a)                                  Immediately upon receipt by any Credit
Party of proceeds of any asset disposition (excluding proceeds of asset
dispositions permitted by Section 7.9(b)), if at the time of such receipt
Availability is not $60,000,000 or more, then the Borrower shall repay any
outstanding Loans (excluding any Letters of Credit) by making a payment to the
Agent in an amount equal to all such proceeds, net of (A) commissions and other
reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrower in connection therewith
(in each case, paid to non-Affiliates), (B) transfer taxes, (C) amounts payable
to holders of senior Liens (to the extent such Liens constitute Permitted Liens
hereunder), if any, and (D)  appropriate reserves reasonably acceptable to the
Agent for income taxes and contingent liabilities in accordance with GAAP in
connection therewith (“Net Proceeds”); provided, however, that with respect to
repayment of LIBOR Loans pursuant to this Section, if additional amounts would
be required to be paid pursuant to Section 4.4, at the Borrower’s request, the
Agent shall not apply such Net Proceeds to repay such LIBOR Loans until the end
of the Interest Periods applicable thereto and shall hold such Net Proceeds as
cash collateral for the benefit of the Lenders until such repayment is made.

 

(b)                                 Repayments from proceeds of any asset
disposition shall be applied as follows: first, to accrued interest with respect
to the Revolving Loans, second, to pay the principal of the Revolving Loans,
third to cash collateralize outstanding Letters of Credit, and fourth, to repay
any other outstanding Obligations, and fifth, to the Borrower or otherwise as
directed by a court of competent jurisdiction.

 

(c)                                  No provision contained in this Section 3.5
shall constitute a consent to an asset disposition that is otherwise not
permitted by the terms of this Agreement.

 

3.6                                 Payments by the Borrower.

 

(a)                                  All payments to be made by the Borrower
shall be made without set-off, recoupment or counterclaim.  Except as otherwise
expressly provided herein, all payments by the Borrower shall be made to the
Agent for the account of the Lenders, at the account designated by the Agent and
shall be made in Dollars and in immediately available funds, no later than 12:00
noon (Atlanta, Georgia time) on the date specified herein.  Any payment received
by the Agent after such time shall be deemed (for purposes of calculating
interest only) to have been received on the following Business Day and any
applicable interest shall continue to accrue.

 

(b)                                 Subject to the provisions set forth in the
definition of “Interest Period”, whenever any payment is due on a day other than
a Business Day, such payment shall be due on the following Business Day, and
such extension of time shall in such case be included in the computation of
interest or fees, as the case may be.

 

(c)                                  If any LIBOR Loans are repaid prior to the
expiration date of the Interest Period applicable thereto, the Borrower shall
pay to the Lenders the amounts described in Section 4.4.

 

12

--------------------------------------------------------------------------------


 

3.7                                 Payments as Revolving Loans.  At the
election of Agent, all payments of principal, interest, reimbursement
obligations in connection with Letters of Credit, fees, premiums, reimbursable
expenses and other sums payable hereunder, may be paid from the proceeds of
Revolving Loans made hereunder.  The Borrower hereby irrevocably authorizes the
Agent to charge the Loan Account for the purpose of paying all amounts from time
to time due hereunder and agrees that all such amounts charged shall constitute
Revolving Loans (including Non-Ratable Loans and Agent Advances).  The Agent
shall give the Borrower notice thereof to the extent any charge is made to the
Loan Account pursuant to this Section 3.7.

 

3.8                                 Apportionment, Application and Reversal of
Payments.  Principal and interest payments shall be apportioned ratably among
the Lenders (according to the unpaid principal balance of the Loans to which
such payments relate held by each Lender) and payments of the fees shall, as
applicable, be apportioned ratably among the Lenders, except for fees payable
solely to Agent and the Letter of Credit Issuer and except as provided in
Section 11.1(b).  All payments shall be remitted to the Agent and all such
payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Accounts or other
Collateral received by the Agent, shall be applied, ratably, subject to the
provisions of this Agreement, first, to pay any fees, indemnities or expense
reimbursements then due to the Agent from any Credit Party and to pay any
amounts under ACH Transactions then owing to the Bank or any Affiliate of the
Bank; second, to pay any fees or expense reimbursements then due to the Lenders
from any Credit Party; third, to pay interest due in respect of all Loans,
including Non-Ratable Loans and Agent Advances; fourth, to pay or prepay
principal of the Non-Ratable Loans and Agent Advances; fifth, to pay or prepay
principal of the Revolving Loans (other than Non-Ratable Loans and Agent
Advances) and unpaid reimbursement obligations in respect of Letters of Credit;
sixth, to pay an amount to the Agent equal to all outstanding Letter of Credit
Obligations to be held as cash collateral for such Obligations; and seventh, to
the payment of any other Obligation due to the Agent, any Lender or any of their
Affiliates by any Credit Party (including any Obligations arising under Hedge
Agreements; provided, that, (i) if any Lender (or its Affiliates) other than the
Bank (or its Affiliates) provides Hedge Agreements to a Credit Party, such
Lender shall report to the Agent the current exposure of the Credit Parties to
such Lender under such Hedge Agreements (and any increase in such exposure since
the last report) no less frequently than monthly and whenever requested by the
Agent, and (ii) if there is any increase in the exposure of the Credit Parties
to such Lender under such Hedge Agreements and such Lender fails to report such
increased exposure to the Agent as required in clause (i) above, then,
notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the payment of such increased exposure shall not constitute an
Obligation and shall not be secured by any of the Agent’s Liens. 
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless an Event of Default has occurred and is
continuing, neither the Agent nor any Lender shall apply any payments which it
receives to any LIBOR Loan, except (a) on the expiration date of the Interest
Period applicable to any such LIBOR Loan, or (b) in the event, and only to the
extent, that there are no outstanding Base Rate Loans and, in any event, the
Borrowers shall pay LIBOR breakage losses in accordance with Section 4.4.  The
Agent and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Obligations.

 

3.9                                 Indemnity for Returned Payments.  If after
receipt of any payment which is applied to the payment of all or any part of the
Obligations, the Agent, any Lender, the Bank or any Affiliate of the Bank (each
an “Affected Payee”) is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated,

 

13

--------------------------------------------------------------------------------


 

declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Affected Payee and
the Borrower shall be liable to pay to the Affected Payee and the Lenders, and
hereby does indemnify the Affected Payee and hold the Agent and the Lenders
harmless for the amount of such payment or proceeds surrendered.  The provisions
of this Section 3.9 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Affected Payee in reliance upon such
payment or application of proceeds, and any such contrary action so taken shall
be without prejudice to the Affected Payee’s rights under this Agreement and
shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable.  The provisions of this Section
3.9 shall survive the termination of this Agreement.

 

3.10                           Agent’s and Lenders’ Books and Records; Monthly
Statements.  The Agent shall record the principal amount of the Loans owing to
each Lender, the undrawn face amount of all outstanding Letters of Credit and
the aggregate amount of unpaid reimbursement obligations outstanding with
respect to the Letters of Credit from time to time on its books.  In addition,
each Lender may note the date and amount of each payment or prepayment of
principal of such Lender’s Loans in its books and records.  Failure by Agent or
any Lender to make such notation shall not affect the obligations of the
Borrower with respect to the Loans or the Letters of Credit.  The Borrower
agrees that the Agent’s and each Lender’s books and records showing the
Obligations and the transactions pursuant to this Agreement and the other Loan
Documents shall be admissible in any action or proceeding arising therefrom, and
shall constitute rebuttably presumptive proof thereof, irrespective of whether
any Obligation is also evidenced by a promissory note or other instrument.  The
Agent will provide to the Borrower a monthly statement of Loans, payments, and
other transactions pursuant to this Agreement.  Such statement shall be
rebuttably presumed correct, accurate, and binding on the Borrower and an
account stated (except for reversals and reapplications of payments made as
provided in Section 3.8 and corrections of errors discovered by the Agent),
unless the Borrower notifies the Agent in writing to the contrary within thirty
(30) days after such statement is rendered.  In the event a timely written
notice of objections is given by the Borrower, only the items to which exception
is expressly made will be considered to be disputed by the Borrower.

 

ARTICLE 4

TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.1                                 Taxes.

 

(a)                                  Any and all payments by the Borrower to
each Lender or the Agent under this Agreement and any other Loan Document shall
be made free and clear of, and without deduction or withholding for any Taxes. 
In addition, the Borrower shall pay all Other Taxes.

 

(b)                                 The Borrower agrees to indemnify and hold
harmless each Lender and the Agent for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section) paid by any Lender or the Agent and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted.  Payment under this indemnification shall be made within 30
days after the date such Lender or the Agent makes written demand describing in
reasonable detail the basis therefor.

 

14

--------------------------------------------------------------------------------


 

(c)                                  If the Borrower shall be required by law to
deduct or withhold any Taxes or Other Taxes from or in respect of any sum
payable hereunder to any Lender or the Agent, then:

 

(i)                                     the sum payable shall be increased as
necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section) such Lender or the Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made;

 

(ii)                                  the Borrower shall make such deductions
and withholdings;

 

(iii)                               the Borrower shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law; and

 

(iv)                              the Borrower shall also pay to each Lender or
the Agent for the account of such Lender, at the time interest is paid, all
additional amounts which the respective Lender specifies as necessary to
preserve the after-tax yield such Lender would have received if such Taxes or
Other Taxes had not been imposed.

 

(d)                                 At the Agent’s request, within 30 days after
the date of any payment by the Borrower of Taxes or Other Taxes, the Borrower
shall furnish the Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to the Agent.

 

(e)                                  If the Borrower is required to pay
additional amounts to any Lender or the Agent pursuant to subsection (c) of this
Section, then such Lender shall use reasonable efforts (consistent with legal
and regulatory restrictions) to change the jurisdiction of its lending office so
as to eliminate any such additional payment by the Borrower which may thereafter
accrue, if such change in the judgment of such Lender is not otherwise
disadvantageous to such Lender.

 

(f)                                    If the Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
or a credit resulting from the payment of any Taxes or Other Taxes as to which
it has been indemnified by the Borrower or with respect to which the Borrower
has paid additional amounts pursuant to this Section 4.1, it shall pay to the
Borrower an amount equal to such refund or credit (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes or credit giving rise to such
refund), net of all out-of-pocket expenses of the Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Government Authority with respect to such refund), provided that the Borrower,
upon the request of the Agent or such Lender, agrees to repay the amount paid
over to the Borrower (plus any penalties in the nature of interest, interest or
other charges (but not other penalties) imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund or credit to such Governmental Authority.  This
paragraph shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

15

--------------------------------------------------------------------------------


 

(g)                                 The Borrower shall not be obligated to pay
any additional amounts in respect of United States federal income tax (or make
an indemnification payment) pursuant to this Section 4.1 to any Lender
(including, without limitation, any entity to which any Lender sells, assigns,
grants a participation in, or otherwise transfers its rights under this
Agreement) if the obligation to pay such additional amounts (or such
indemnification) would not have arisen but for a failure of such Lender to
comply with its obligations under Section 12.10.

 

(h)                                 To the extent the Agent or any Lender is
contesting any Taxes or Other Taxes it reasonably believes were improperly
assessed, the Agent or such Lender will give the Borrower prior notice of and
the reasonable opportunity to participate in any such action.

 

4.2                                 Illegality.

 

(a)                                  If after the date of this Agreement the
introduction of any Requirement of Law, or any change in any Requirement of Law,
or in the interpretation or administration of any Requirement of Law, has made
it unlawful, or that any central bank or other Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable lending office to
make LIBOR Loans, then, on notice thereof by that Lender to the Borrower through
the Agent, any obligation of that Lender to make LIBOR Loans shall be suspended
until that Lender notifies the Agent and the Borrower that the circumstances
giving rise to such determination no longer exist.

 

(b)                                 If pursuant to any circumstance listed in
Section 4.2(a) it is unlawful to maintain any LIBOR Loan, the Borrower shall,
upon its receipt of notice of such fact and demand from a Lender (with a copy to
the Agent), prepay in full such LIBOR Loans of that Lender then outstanding,
together with interest accrued thereon and amounts required under Section 4.4,
either on the last day of the Interest Period thereof, if that Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
that Lender may not lawfully continue to maintain such LIBOR Loans.  If the
Borrower is required to so prepay any LIBOR Loans, then concurrently with such
prepayment, the Borrower shall borrow from the affected Lender, in the amount of
such repayment, a Base Rate Loan.

 

4.3                                 Increased Costs and Reduction of Return.

 

(a)                                  If any Lender determines that due to either
(i) the introduction of or any change in the interpretation of any law or
regulation after the date of this Agreement or (ii) the compliance by that
Lender with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any LIBOR Loans, then the Borrower shall be liable for, and shall from time to
time, upon demand (with a copy of such demand to be sent to the Agent), pay to
the Agent for the account of such Lender, additional amounts as are sufficient
to compensate such Lender for such increased costs.

 

(b)                                 If any Lender shall have determined that (i)
the introduction of any Capital Adequacy Regulation, (ii) any change in any
Capital Adequacy Regulation, (iii) any change in the interpretation or
administration of any Capital Adequacy Regulation by any central bank or other
Governmental Authority charged with the interpretation or administration
thereof, or (iv) compliance by such Lender or any corporation or other entity
controlling such Lender with any Capital Adequacy Regulation, affects or would
affect the amount of capital required or expected to

 

16

--------------------------------------------------------------------------------


 

be maintained by such Lender or any corporation or other entity controlling such
Lender and (taking into consideration such Lender’s or such corporation’s or
other entity’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Commitments, loans, credits or obligations
under this Agreement, then, upon demand of such Lender to the Borrower through
the Agent, the Borrower shall pay to such Lender, from time to time as specified
by such Lender, additional amounts sufficient to compensate such Lender for such
increase.

 

4.4                                 Funding Losses.  The Borrower shall
reimburse each Lender and hold each Lender harmless from any loss or expense
which such Lender may sustain or incur as a consequence of:

 

(a)                                  the failure of the Borrower to make on a
timely basis any payment of principal of any LIBOR Loan;

 

(b)                                 the failure of the Borrower to borrow,
continue or convert a Loan after the Borrower has given (or is deemed to have
given) a Notice of Borrowing or a Notice of Continuation/Conversion; or

 

(c)                                  the prepayment or other payment (including
after acceleration thereof) of any LIBOR Loans on a day that is not the last day
of the relevant Interest Period;

 

including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
LIBOR Loans or from fees payable to terminate the deposits from which such funds
were obtained.

 

4.5                                 Inability to Determine Rates.  If the Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBOR Rate for any requested Interest Period with respect to a
proposed LIBOR Loan, or that the LIBOR Rate for any requested Interest Period
with respect to a proposed LIBOR Loan does not adequately and fairly reflect the
cost to the Lenders of funding such Loan, the Agent will promptly so notify the
Borrower and each Lender (a “Rate Suspension Notice”).  Upon receipt of such
Rate Suspension Notice, the Borrower may revoke any Notice of Borrowing or
Notice of Continuation/Conversion then submitted by it.  If the Borrower does
not revoke such Notice of Borrowing or Notice of Continuation/Conversion, the
Lenders shall make, convert or continue the Loans, as proposed by the Borrower,
in the amount specified in the applicable notice submitted by the Borrower, but
such Loans shall be made, converted or continued as Base Rate Loans instead of
LIBOR Loans.  After the giving of any Rate Suspension Notice and until Agent
shall otherwise notify Borrower and the Lenders in writing that the
circumstances giving rise to such condition no longer exist, Borrower’s right to
request the making of or conversion to, and the Lenders’ obligations to make or
convert to, LIBOR Rate Loans shall be suspended.  Any LIBOR Rate Loans
outstanding at the commencement of any such suspension shall be converted at the
end of the then current Interest Period for such Loans into Base Rate Loans
unless such suspension has then ended or LIBOR Rate Loans for another Interest
Period are then available.

 

4.6                                 Certificates of Agent.  If any Lender claims
reimbursement or compensation under this Article 4, Agent shall determine the
amount thereof and shall deliver to the Borrower (with a copy to the affected
Lender) a certificate setting forth in reasonable detail the basis therefore and

 

17

--------------------------------------------------------------------------------


 

the amount payable to the affected Lender, and such certificate shall be
presumptively correct absent demonstrable error.

 

4.7                                 Survival.  The agreements and obligations of
the Borrower in this Article 4 shall survive the payment of all other
Obligations.

 

4.8                                 Participant Rights.  No Person purchasing
from a Lender a participation in any Loan (as opposed to an assignment) shall be
entitled to any payment from or on behalf of Borrower pursuant to Section 4.3 or
Section 4.4 which would be in excess of the applicable proportionate amount
(based on the portion of the Loan in which such Person is participating) which
would then be payable to such Lender if such Lender had not sold a participation
in that portion of the Loan.

 

4.9                                 Alternate Office; Minimization of Costs.

 

(a)                                  To the extent reasonably possible, each
Lender shall designate an alternative lending office with respect to its LIBOR
Loans and otherwise take any reasonable actions to reduce any liability of
Borrower to such Lender under this Article 4, or to avoid the unavailability of
any type of Loans under Section 4.2 so long as such Lender does not determine
that such designation is materially disadvantageous to such Lender.

 

(b)                                 If and with respect to each occasion that a
Lender either makes a demand for compensation pursuant to Sections 4.1 or 4.3 or
is unable to fund LIBOR Rate Loans pursuant to Section 4.2 or such Lender is a
Defaulting Lender, Borrower may, upon at least five Business Days’ prior
irrevocable written notice to each of such Lender and Agent, in whole
permanently replace the Commitment of such Lender; provided that (i) no Default
or Event of Default has occurred and is continuing at the time of such proposed
replacement of the Commitment of such Lender, and (ii) Borrower shall replace
such Commitment with the Commitment of a financial institution reasonably
satisfactory to Agent (and such consent of the Agent shall not to be
unreasonably withheld or delayed).  Such replacement Lender shall upon the
effective date of replacement purchase the Loans owed to such replaced Lender
for the aggregate amount thereof and shall thereupon for all purposes become a
“Lender” hereunder.  Such notice from Borrower shall specify an effective date
for the replacement of such Lender’s Commitment, which date shall not be later
than the thirtieth (30th) day after the day such notice is given.  On the
effective date of any replacement of such Lender’s Commitment pursuant to this
Section 4.9, Borrower shall pay to Agent for the account of such Lender (a) any
fees due to such Lender to the date of such replacement; (b) accrued interest on
the principal amount of outstanding Loans held by such Lender to the date of
such replacement, and (c) the amount or amounts requested by such Lender
pursuant to Article 4.  On or before the effective date for the replacement of
such Lender’s Commitment, Borrower will cause any Letter of Credit issued by
such replaced Lender to be terminated or transferred to the replacement Lender
or to another Lender.  Upon the effective date of repayment of any Lender’s
Loans, the termination or transfer of such Lender’s Letters of Credit and
termination of such Lender’s Commitment pursuant to this Section 4.9, such
Lender shall cease to be a Lender hereunder.  No such termination of any such
Lender’s Commitment and the purchase of such Lender’s Loans and termination or
transfer of such Lender’s Letters of Credit pursuant to this Section 4.9 shall
affect (i) any liability or obligation of Borrower or any other Lender to such
terminated Lender which accrued on or prior to the date of such termination or
(ii) such terminated Lender’s rights hereunder in respect of any such liability
or obligation.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Upon written notice to Agent and Borrower,
any Lender may designate a lending office other than that set forth on Schedule
1.1 and may assign all of its interests under this Agreement to such lending
office; provided that such designation and assignment do not at the time of such
designation and assignment increase the reasonably foreseeable liability of
Borrower under Article 4 or make an Interest Rate option unavailable pursuant to
Section 4.2.

 

ARTICLE 5

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

 

5.1                                 Books and Records.  The Borrower shall, and
shall cause its Subsidiaries to, maintain, at all times, correct and complete
books, records and accounts in which complete, correct and timely entries are
made of its transactions in accordance with GAAP applied consistently with the
audited Financial Statements required to be delivered pursuant to Section
5.2(a).  The Borrower shall, and shall cause its Subsidiaries to, by means of
appropriate entries, reflect in such accounts and in all Financial Statements
proper liabilities and reserves for all taxes and proper provision for
depreciation and amortization of property and bad debts, all in accordance with
GAAP.  The Borrower shall, and shall cause its Subsidiaries to, maintain at all
times books and records pertaining to the Collateral in such detail, form and
scope as the Agent or any Lender shall reasonably require, including, but not
limited to, records of (a) all payments received and all credits and extensions
granted with respect to the Accounts; (b) the return, rejection, repossession,
stoppage in transit, loss, damage, or destruction of any Inventory; and (c) all
other dealings affecting the Collateral.

 

5.2                                 Financial Information.  The Borrower shall,
and shall cause its Subsidiaries to, promptly furnish to each Lender, all such
financial information as the Agent shall reasonably request. Without limiting
the foregoing, the Borrower will furnish to the Agent, in sufficient copies for
distribution by the Agent to each Lender, in such detail as the Agent or the
Lenders shall request, the following:

 

(a)                                  As soon as available, but in any event not
later than ninety (90) days after the close of each Fiscal Year, a consolidated
audited balance sheet, income statement, cash flow statement and statement of
change in stockholders’ equity for the Borrower and its Subsidiaries for such
Fiscal Year, and the accompanying notes thereto, setting forth in each case in
comparative form figures for the previous Fiscal Year, all in reasonable detail,
fairly presenting the financial position and the results of operations of the
Borrower and its consolidated Subsidiaries as at the date thereof and for the
Fiscal Year then ended, and prepared in accordance with GAAP.  Such statements
shall be examined in accordance with generally accepted auditing standards by
and, in the case of such statements performed on a consolidated basis,
accompanied by a report thereon unqualified in any respect of independent
certified public accountants selected by the Borrower and reasonably
satisfactory to the Agent.  The Borrower hereby authorizes the Agent to
communicate directly with its certified public accountants and, by this
provision, authorizes those accountants to disclose to the Agent any and all
financial statements and other supporting financial documents and schedules
relating to the Borrower and to discuss directly with the Agent the finances and
affairs of the Borrower; provided, however, that (i) the Agent shall notify the
Borrower of the Agent’s intention to discuss with such certified public
accountants the finances and affairs of the Borrower and (ii) nothing herein
shall restrict the right of the Borrower to be present during any such
discussion between its certified public accountants and the Agent.

 

(b)                                 As soon as available, but in any event not
later than (i) thirty (30) days after the end of each month (other than the last
month of any fiscal quarter), a consolidated

 

19

--------------------------------------------------------------------------------


 

unaudited balance sheet, income statement and cash flow statement for the
Borrower and its consolidated Subsidiaries for such month and for the period
from the beginning of the Fiscal Year to the end of such month, and (ii)
forty-five (45) days after the end of each fiscal quarter, consolidated and
consolidating unaudited balance sheets and a consolidated income statement for
the Borrower and its consolidated United States Subsidiaries for such fiscal
quarter and for the period from the beginning of the Fiscal Year to the end of
such fiscal quarter, all in reasonable detail, fairly presenting the financial
position and results of operations of the Borrower and its consolidated
Subsidiaries (or United States Subsidiaries, as applicable) as at the date
thereof and for such periods, and in each case in comparable form, figures for
the corresponding period in the prior Fiscal Year, and prepared, other than with
respect to consolidating balance sheets, in accordance with GAAP applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 5.2(a).  The Borrower shall certify by a certificate signed
by a Responsible Officer that all such statements have been prepared in
accordance with GAAP and present fairly the Borrower’s financial position as at
the dates thereof and its results of operations for the periods then ended,
subject to normal year-end adjustments.

 

(c)                                  With each of the annual audited Financial
Statements delivered pursuant to Section 5.2(a), and within forty-five (45) days
after the end of each fiscal quarter, a certificate of a Responsible Officer of
the Borrower setting forth in reasonable detail the calculations required to
establish that the Borrower was in compliance with the covenants set forth in
Sections 7.22 and 7.23 during the period covered in such Financial Statements
and as at the end thereof.  Within thirty (30) days after the end of each month,
a certificate of a Responsible Officer of the Borrower stating that, except as
explained in reasonable detail in such certificate, (i) all of the
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are correct and complete in all material respects as at
the date of such certificate as if made at such time, except for those that
speak as of a particular date, (ii) the Borrower is, at the date of such
certificate, in compliance in all material respects with all of its respective
covenants and agreements in this Agreement and the other Loan Documents, (iii)
no Default or Event of Default then exists, and (iv) describing and analyzing in
reasonable detail all material trends, changes, and developments in each and all
Financial Statements.  If such certificate discloses that a representation or
warranty is not correct or complete, or that a covenant has not been complied
with, or that a Default or Event of Default existed or exists, such certificate
shall set forth what action the Borrower has taken or proposes to take with
respect thereto.

 

(d)                                 No sooner than sixty (60) days and not less
than thirty (30) days prior to the beginning of each Fiscal Year, annual
forecasts (to include a forecasted consolidated balance sheet, income statement
and cash flow statement) for the Borrower and its Subsidiaries as at the end of
and for each month of such Fiscal Year.

 

(e)                                  If requested by the Agent, promptly after
filing with the PBGC and the IRS, a copy of each annual report or other filing
filed with respect to each Plan of the Borrower.

 

(f)                                    Promptly upon the filing thereof, copies
of all reports on Forms 10-Q or 10-K and definitive proxy statements filed by
the Borrower or any of its Subsidiaries with the SEC under the Exchange Act, and
all material reports, notices, or statements received by the Borrower or any of
its Subsidiaries from the trustee under the Subordinated Note Indenture.

 

20

--------------------------------------------------------------------------------


 

(g)                                 As soon as available, but in any event not
later than 15 days after the Borrower’s receipt thereof, a copy of each annual
management report and management letter prepared for the Borrower by any
independent certified public accountants of the Borrower.

 

(h)                                 Promptly after their preparation, copies of
any and all proxy statements, financial statements, and reports which the
Borrower makes available to its shareholders.

 

(i)                                     If requested by the Agent, within 30
days after filing with the IRS, a copy of each federal income tax return filed
by the Borrower or by any of its Subsidiaries.

 

(j)                                     As soon as available, but in any event
within the period set forth in the Security Agreement, a Borrowing Base
Certificate with supporting information in accordance with Section 9 of the
Security Agreement.

 

(k)                                  Promptly after the Borrower has notified
the Agent of any intention by the Borrower to treat the Loans and/or Letters of
Credit and related transactions as being a “reportable transaction” (within the
meaning of Treasury Regulation Section 1.6011-4), a duly completed copy of IRS
Form 8886 or any successor form.

 

(l)                                     Such additional information as the Agent
and/or any Lender may from time to time reasonably request regarding the
financial and business affairs of the Borrower or any Subsidiary.

 

(m)                               Notwithstanding the requirements to Section
5.2(a) and (b) above, if there are no Loans outstanding and no Borrowings
hereunder for a period of ninety (90) consecutive days, the requirements of
Section 5.2(a) and (b) shall be suspended for as long as no Borrowing occurs
hereunder (the “Suspension Period”); provided, however, all other reporting
requirements under this Agreement shall remain effective during the Suspension
Period, including delivery of item required under Section 5.2(c), (d) and (j) on
the dates they would otherwise have been required were the Suspension Period not
in effect.

 

5.3                                 Notices to the Lenders.  The Borrower shall
notify the Agent in writing of the following matters at the following times:

 

(a)                                  Immediately after becoming aware of any
Default or Event of Default;

 

(b)                                 Immediately after becoming aware of the
assertion by the holder of five percent (5%) or more any capital stock of the
Borrower or of any Subsidiary or the holder of any Debt of the Borrower or any
Subsidiary in a face amount in excess of $1,000,000 that a default exists with
respect thereto or that the Borrower or such Subsidiary is not in compliance
with the terms thereof, or the threat or commencement by such holder of any
enforcement action because of such asserted default or non-compliance (subject
in each above case to any applicable grace or cure periods);

 

(c)                                  Immediately after becoming aware of any
event or circumstance which could reasonably be expected to have a Material
Adverse Effect;

 

21

--------------------------------------------------------------------------------


 

(d)                                 Immediately after becoming aware of any
pending or threatened action, suit, or proceeding, by any Person, or any pending
or threatened investigation by a Governmental Authority, which could reasonably
be expected to have a Material Adverse Effect;

 

(e)                                  Immediately after becoming aware of any
pending or threatened strike, work stoppage, unfair labor practice claim, or
other labor dispute affecting the Borrower or any of its Subsidiaries in a
manner which could reasonably be expected to have a Material Adverse Effect;

 

(f)                                    Immediately after becoming aware of any
violation of any law, statute, regulation, or ordinance of a Governmental
Authority affecting the Borrower or any Subsidiary which could reasonably be
expected to have a Material Adverse Effect;

 

(g)                                 Immediately after receipt of any notice of
any violation by the Borrower or any of its Subsidiaries of any Environmental
Law which could reasonably be expected to have a Material Adverse Effect or that
any Governmental Authority has asserted in writing that the Borrower or any
Subsidiary is not in compliance with any Environmental Law or is investigating
the Borrower’s or such Subsidiary’s compliance therewith;

 

(h)                                 Immediately after receipt of any written
notice that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the Release or threatened Release of any Contaminant or
that the Borrower or any Subsidiary is subject to investigation by any
Governmental Authority evaluating whether any remedial action is needed to
respond to the Release or threatened Release of any Contaminant which, in either
case, is reasonably likely to give rise to liability in excess of $1,000,000;

 

(i)                                     Immediately after receipt of any written
notice of the imposition of any Environmental Lien against any property of the
Borrower or any of its Subsidiaries;

 

(j)                                     Within thirty (30) days prior to any
change in (i) any Credit Party’s name as it appears in the state of its
incorporation or other organization, (ii) any Credit Party’s state of
incorporation or organization, type of entity, organizational identification
number, or trade names under which any Credit Party will create Accounts or to
which instruments in payment of Accounts may be made payable or (iii) the
locations of Collateral;

 

(k)                                  Within ten (10) Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know, that an ERISA Event
or a prohibited transaction (as defined in Sections 406 of ERISA and 4975 of the
Code) has occurred, and, when known, any action taken or threatened by the IRS,
the DOL or the PBGC with respect thereto;

 

(l)                                     Upon request, or, in the event that such
filing reflects a significant change with respect to the matters covered
thereby, within ten (10) Business Days after the filing thereof with the PBGC,
the DOL or the IRS, as applicable, copies of the following:  (i) each annual
report (form 5500 series), including Schedule B thereto, filed with the PBGC,
the DOL or the IRS with respect to each Plan, (ii) a copy of each funding waiver
request filed with the PBGC, the DOL or the IRS with respect to any Plan and all
communications received by the Borrower or any ERISA Affiliate from the PBGC,
the DOL or the IRS with respect to such request, and (iii) a copy of each other
filing or notice filed with the PBGC, the DOL or the IRS, with respect to each
Plan by either the Borrower or any ERISA Affiliate;

 

22

--------------------------------------------------------------------------------


 

(m)                               Upon request, copies of each actuarial report
for any Plan or Multi-employer Plan and annual report for any Multi-employer
Plan; and within ten (10) Business Days after receipt thereof by the Borrower or
any ERISA Affiliate, copies of the following:  (i) any notices of the PBGC’s
intention to terminate a Plan or to have a trustee appointed to administer such
Plan; (ii) any favorable or unfavorable determination letter from the IRS
regarding the qualification of a Plan under Section 401(a) of the Code; or (iii)
any notice from a Multi-employer Plan regarding the imposition of withdrawal
liability;

 

(n)                                 Within ten (10) Business Days after the
occurrence thereof: (i) any changes in the benefits of any existing Plan which
increase the Borrower’s annual costs with respect thereto by an amount in excess
of $3,000,000, or the establishment of any new Plan or the commencement of
contributions to any Plan to which the Borrower or any ERISA Affiliate was not
previously contributing; or (ii) any failure by the Borrower or any ERISA
Affiliate to make a required installment or any other required payment under
Section 412 of the Code on or before the due date for such installment or
payment; or

 

(o)                                 Within ten (10) Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that any of the
following events has or will occur:  (i) a Multi-employer Plan has been or will
be terminated; (ii) the administrator or plan sponsor of a Multi-employer Plan
intends to terminate a Multi-employer Plan; or (iii) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multi-employer Plan.

 

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Borrower, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

 

ARTICLE 6

GENERAL WARRANTIES AND REPRESENTATIONS

 

The Borrower warrants and represents to the Agent and the Lenders that except as
hereafter disclosed to and accepted by the Agent and the Majority Lenders in
writing:

 

6.1                                 Authorization, Validity, and Enforceability
of this Agreement and the Loan Documents.  Each Credit Party has the power and
authority to execute, deliver and perform each of the Loan Documents to which it
is a party, to incur the Obligations or the obligations under the Facility
Guaranty, as applicable, and to grant to the Agent Liens upon and security
interests in the Collateral.  Each Credit Party has taken all necessary action
(including obtaining approval of its stockholders if necessary) to authorize its
execution, delivery, and performance of the Loan Documents to which it is a
party.  The Loan Documents to which it is a party have been duly executed and
delivered by each Credit Party, and constitute the legal, valid and binding
obligations of each Credit Party, enforceable against it in accordance with
their respective terms, except to the extent that enforceability may be limited
by applicable bankruptcy, insolvency, moratorium, reorganization or other
similar laws affecting the enforcement of creditors’ rights or by the effect of
general equitable principles.  Each Credit Party’s execution, delivery, and
performance of the Loan Documents to which it is a party do not and will not
conflict with, or constitute a violation or breach of, or result in the
imposition of any Lien upon the property of each Credit Party or any of its
Subsidiaries, by reason of the terms of (a) any contract, mortgage, lease,
agreement, indenture, or instrument to which the Borrower is a party or which is
binding upon it, (b) any Requirement of Law applicable to any Credit Party or
any of its Subsidiaries, or (c) the certificate or articles of

 

23

--------------------------------------------------------------------------------


 

incorporation or by-laws or the limited liability company or limited partnership
agreement of any Credit Party or any of its Subsidiaries.

 

6.2                                 Validity and Priority of Security Interest. 
The provisions of this Agreement,  and the other Loan Documents create legal and
valid Liens on all the Collateral in favor of the Agent, for the ratable benefit
of the Agent and the Lenders, and such Liens constitute perfected and continuing
Liens on all the Collateral, having priority over all other Liens on the
Collateral, except for those Liens identified in clauses (c), (d) and (e) of the
definition of Permitted Liens securing all the Obligations, and enforceable
against each Credit Party and all third parties. All of the Obligations
constitute “Senior Debt” under and as defined in the Subordinated Note
Indenture.

 

6.3                                 Organization and Qualification.  Each Credit
Party and each of its Subsidiaries (a) is duly organized or incorporated and
validly existing in good standing under the laws of the state of its
organization or incorporation, (b) is qualified to do business and is in good
standing in the jurisdictions set forth on Schedule 6.3 which are the only
jurisdictions in which qualification is necessary in order for it to own or
lease its property and conduct its business, except to the extent any such
failure to be so qualified would not have a Material Adverse Effect on Borrower
and (c) has all requisite power and authority to conduct its business and to own
its property.

 

6.4                                 Corporate Name; Prior Transactions.  No
Credit Party has, during the past two (2) years, been known by or used any other
corporate or fictitious name, or been a party to any merger or consolidation, or
acquired all or substantially all of the assets of any Person, or acquired any
of its property outside of the ordinary course of business.

 

6.5                                 Subsidiaries and Affiliates.  Schedule 6.5
is a correct and complete list of the name and relationship to the Borrower of
each and all of the Borrower’s Subsidiaries and other Affiliates as of the
Closing Date.  Each Credit Party is (a) duly incorporated or organized and
validly existing in good standing under the laws of its state of incorporation
or organization set forth on Schedule 6.5, and (b) qualified to do business and
in good standing in each jurisdiction in which the failure to so qualify or be
in good standing could reasonably be expected to have a Material Adverse Effect
and (c) has all requisite power and authority to conduct its business and own
its property.

 

6.6                                 Financial Statements and Projections.

 

(a)                                  The Borrower has delivered to the Agent and
the Lenders the audited balance sheet and related statements of income, retained
earnings, cash flows, and changes in stockholders equity for the Borrower and
its consolidated Subsidiaries as of December 27, 2002, and for the Fiscal Year
then ended, accompanied by the report thereon of its independent certified
public accountants, presently Deloitte & Touche LLP. The Borrower has also
delivered to the Agent and the Lenders the unaudited balance sheet and related
statements of income and cash flows for the Parent and its consolidated
Subsidiaries as of March 28, 2003. Such financial statements are attached hereto
as Exhibit C.  All such financial statements have been prepared in accordance
with GAAP and present accurately and fairly in all material respects the
financial position of the Borrower and its consolidated Subsidiaries as at the
dates thereof and their results of operations for the periods then ended.

 

(b)                                 The Latest Projections when submitted to the
Lenders as required herein represent the Borrower’s best estimate of the future
financial performance of the Borrower and

 

24

--------------------------------------------------------------------------------


 

its consolidated Subsidiaries for the periods set forth therein.  The Latest
Projections have been prepared on the basis of the assumptions set forth
therein, which the Borrower believes are fair and reasonable in light of current
and reasonably foreseeable business conditions at the time submitted to the
Lenders.

 

6.7                                 Capitalization.

 

(a)                                  The Borrower’s authorized capital stock
consists of 200,000,000 shares of common stock, par value $.01 per share and
250,000 shares of preferred stock, par value $.01 per share, of which, as of
March 28, 2003, 59,289,544 shares of common stock were validly issued and
outstanding, fully paid and non-assessable.

 

(b)                                 The authorized capital stock of each
Subsidiary is set forth on Schedule 6.7 and all such shares are validly issued
and outstanding, fully paid and non-assessable and are owned beneficially and of
record as set forth in Schedule 6.7 hereto.

 

6.8                                 Solvency.  Each of the Borrower and its
Subsidiaries, on a consolidated basis, is Solvent prior to and after giving
effect to the Borrowings to be made on the Closing Date and the issuance of the
Letters of Credit to be issued on the Closing Date, and shall remain Solvent
during the term of this Agreement.

 

6.9                                 Debt.  After giving effect to the making of
the Revolving Loans to be made on the Closing Date, the Borrower and its
Subsidiaries other than Foreign Subsidiaries have no Debt, except (a) the
Obligations, and (b) Debt described on Schedule 6.9.

 

6.10                           Distributions.  Since March 31, 2003, no
Distribution has been declared, paid, or made upon or in respect of any capital
stock or other securities of the Borrower.

 

6.11                           [Intentionally omitted].

 

6.12                           Proprietary Rights.  Schedule 6.12 sets forth a
correct and complete list of all of the Credit Parties’ Proprietary Rights. 
None of the Proprietary Rights is subject to any licensing agreement or similar
arrangement except as set forth on Schedule 6.12.  To the best of the Borrower’s
knowledge, none of the Proprietary Rights infringes on or conflicts with any
other Person’s property, and no other Person’s property infringes on or
conflicts with the Proprietary Rights.  The Proprietary Rights described on
Schedule 6.12 constitute all of the property of such type necessary to the
current and anticipated future conduct of the Credit Parties’ business.

 

6.13                           Trade Names.  All material trade names or styles
under which any Credit Party will create Accounts in the United States, or to
which instruments in payment of Accounts may be made payable, are listed on
Schedule 6.13.

 

6.14                           Litigation.  Except as set forth on Schedule
6.14, there is no pending, or to the best of the Borrower’s knowledge
threatened, action, suit, proceeding, or counterclaim by any Person, or to the
best of the Borrower’s knowledge, investigation by any Governmental Authority,
or any basis for any of the foregoing, which could reasonably be expected to
have a Material Adverse Effect.

 

25

--------------------------------------------------------------------------------


 

6.15                           Labor Disputes.  Except as set forth on Schedule
6.15, as of the Closing Date (a) there is no collective bargaining agreement or
other labor contract covering employees of the Credit Parties, (b) no such
collective bargaining agreement or other labor contract is scheduled to expire
during the term of this Agreement, (c) no union or other labor organization is
seeking to organize, or to be recognized as, a collective bargaining unit of
employees of the Credit Parties or for any similar purpose, and (d) there is no
pending or (to the best of the Borrower’s knowledge) threatened, strike, work
stoppage, material unfair labor practice claim, or other material labor dispute
against or affecting the Credit Parties or their employees.

 

6.16                           Environmental Laws.  Except as otherwise
disclosed on Schedule 6.16:

 

(a)                                  The Credit Parties have complied in all
material respects with all Environmental Laws and no Credit Party nor any of its
presently owned real property or presently conducted operations, nor its
previously owned real property or prior operations, is subject to any
enforcement order from or liability agreement with any Governmental Authority or
private Person respecting (i) compliance with any Environmental Law or (ii) any
potential liabilities and costs or remedial action arising from the Release or
threatened Release of a Contaminant.

 

(b)                                 The Credit Parties have obtained all permits
necessary for their current operations under Environmental Laws, and all such
permits are in good standing and the Credit Parties are in compliance with all
material terms and conditions of such permits.

 

(c)                                  No Credit Party, nor, to the best of the
Borrower’s knowledge, any of its predecessors in interest, has in violation of
applicable law stored, treated or disposed of any hazardous waste.

 

(d)                                 No Credit Party has received any summons,
complaint, order or similar written notice indicating that it is not currently
in compliance with, or that any Governmental Authority is investigating its
compliance with, any Environmental Laws or that it is or may be liable to any
other Person as a result of a Release or threatened Release of a Contaminant.

 

(e)                                  To the best of the Borrower’s knowledge,
none of the present or past operations of the Credit Parties is the subject of
any investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to a Release or threatened Release of a Contaminant.

 

(f)                                    There is not now, nor to the best of the
Borrower’s knowledge has there ever been on or in the Real Estate:

 

(1)                                  any underground storage tanks or surface
impoundments,

 

(2)                                  any asbestos-containing material, or

 

(3)                                  any polychlorinated biphenyls (PCBs) used
in hydraulic oils, electrical transformers or other equipment.

 

(g)                                 No Credit Party has filed any notice under
any requirement of Environmental Law reporting a spill or accidental and
unpermitted Release or discharge of a Contaminant into the environment.

 

26

--------------------------------------------------------------------------------


 

(h)                                 No Credit Party has entered into any
negotiations or settlement agreements with any Person (including the prior owner
of its property) imposing material obligations or liabilities on any Credit
Party with respect to any remedial action in response to the Release of a
Contaminant or environmentally related claim.

 

(i)                                     None of the products manufactured,
distributed or sold by any Credit Party contain asbestos containing material.

 

(j)                                     No Environmental Lien has attached to
the Real Estate.

 

(k)                                  Notwithstanding the foregoing provisions of
this Section 6.16, all warranties, representations or other statements in this
Section 6.16 to the extent they relate to any property or facility that is
neither owned by, nor was previously owned by, any Credit Party, which non-owed
properties or facilities would include without limitation any that are or were
leased, licensed or otherwise occupied by any Credit Party, are made based
solely on the actual knowledge of any Credit Party.

 

6.17                           No Violation of Law.  Neither the Borrower nor
any of its Subsidiaries is in violation of any law, statute, regulation,
ordinance, judgment, order, or decree applicable to it which violation could
reasonably be expected to have a Material Adverse Effect.

 

6.18                           No Default.  Neither the Borrower nor any of its
Subsidiaries is in default with respect to any note, indenture, loan agreement,
mortgage, lease, deed, or other agreement to which the Borrower or such
Subsidiary is a party or by which it is bound, which default could reasonably be
expected to have a Material Adverse Effect.

 

6.19                           ERISA Compliance.  Except as specifically
disclosed in Schedule 6.19:

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law.  Each Plan which is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS and to the best
knowledge of the Borrower, nothing has occurred which would cause the loss of
such qualification.  The Borrower and each ERISA Affiliate has made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan which has resulted or could
reasonably be expected to result in a Material Adverse Effect.  There has been
no prohibited transaction or violation of the fiduciary responsibility rules
with respect to any Plan which has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(c)                                  (i)  No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of

 

27

--------------------------------------------------------------------------------


 

ERISA, would result in such liability) under Section 4201 or 4243 of ERISA with
respect to a Multi-employer Plan; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA.

 

6.20                           Taxes.  The Credit Parties have filed all federal
income tax and all other material tax returns and reports required to be filed,
and have paid all federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable unless such unpaid taxes and assessments would
constitute a Permitted Lien.

 

6.21                           Regulated Entities.  None of the Borrower, any
Person controlling the Borrower, or any Subsidiary, is an “Investment Company”
within the meaning of the Investment Company Act of 1940.  The Borrower is not
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, the Interstate Commerce Act, any state public utilities code
or law, or any other federal or state statute or regulation limiting its ability
to incur indebtedness.

 

6.22                           Use of Proceeds; Margin Regulations.  The
proceeds of the Loans are to be used solely for working capital and other
corporate purposes.  Neither the Borrower nor any Subsidiary is engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

 

6.23                           Copyrights, Patents, Trademarks and Licenses,
etc.  Each Credit Party owns or is licensed or otherwise has the right to use
all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, licenses, rights of way, authorizations and other rights
that are material and reasonably necessary for the operation of its businesses,
without conflict with the rights of any other Person.  To the best knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Credit Party infringes upon any rights held by any other
Person.  No claim or litigation regarding any of the foregoing is pending or
threatened, and no patent, invention, device, application, principle or any
statute, law, rule, regulation, standard or code is pending or, to the knowledge
of the Borrower, proposed, which, in either case, could reasonably be expected
to have a Material Adverse Effect.

 

6.24                           No Material Adverse Change.  No Material Adverse
Effect has occurred since the date of the audited Financial Statements delivered
to the Lenders pursuant to Section 6.6(a).

 

6.25                           Full Disclosure.  None of the representations or
warranties made by any Credit Party in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party in connection with the Loan Documents
(including the offering and disclosure materials delivered by or on behalf of
the Borrower to the Lenders prior to the Closing Date), contains any untrue
statement of a material fact or omits any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

 

6.26                           [Intentionally omitted].

 

28

--------------------------------------------------------------------------------


 

6.27                           Bank Accounts.  Schedule 6.27 contains as of the
Closing Date a complete and accurate list of all bank accounts maintained by all
Credit Parties with any bank or other financial institution in any Credit
Party’s individual capacity, and not for any employee benefit plan or political
action committee.

 

6.28                           Governmental Authorization.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Credit Parties of any Loan Document to which it is a party, except
such as have been obtained, given or made, as applicable.

 

6.29                           Tax Shelter Regulations.  The Borrower does not
intend to treat the Loans and/or Letters of Credit and related transactions as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Agent thereof.  
If the Borrower so notifies the Agent, the Borrower acknowledges that one or
more of the Lenders may treat its Loans and/or its interest in Non-Ratable Loans
and/or Agent Advances and/or Letters of Credit as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders,
as applicable, will maintain the lists and other records required by such
Treasury Regulation.

 

ARTICLE 7

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants to the Agent and each Lender that, unless written consent
is obtained from the Majority Lenders or, if required under Section 11.1, all of
the Lenders, so long as any of the Obligations remain outstanding or this
Agreement is in effect:

 

7.1                                 Taxes and Other Obligations.  The Borrower
shall, and shall cause each of its Subsidiaries to, (a) file when due all tax
returns and other reports which it is required to file; and (b) pay, or provide
for the payment, when due, of all taxes, fees, assessments and other
governmental charges against it or upon its property, income and franchises,
make all required withholding and other tax deposits, and establish adequate
reserves for the payment of all such items, and provide to the Agent and the
Lenders, upon request, satisfactory evidence of its timely compliance with the
foregoing; provided, however, so long as the Borrower has notified the Agent in
writing, none of the Borrower nor any of its Subsidiaries need pay any tax, fee,
assessment, or governmental charge (i) it is contesting in good faith by
appropriate proceedings diligently pursued, (ii) as to which the Borrower or its
Subsidiary, as the case may be, has established proper reserves as required
under GAAP, and (iii) the nonpayment of which does not result in the imposition
of a Lien (other than a Permitted Lien).

 

7.2                                 Legal Existence and Good Standing.  The
Borrower shall, and shall cause each of its Subsidiaries to, maintain its legal
existence and its qualification and good standing in all jurisdictions in which
the failure to maintain such existence and qualification or good standing could
reasonably be expected to have a Material Adverse Effect.

 

7.3                                 Compliance with Law and Agreements;
Maintenance of Licenses.  The Borrower shall comply, and shall cause each
Subsidiary to comply, in all material respects with all Requirements of Law of
any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act and all Environmental Laws). 
Each Credit Party

 

29

--------------------------------------------------------------------------------


 

shall obtain and maintain all licenses, permits, franchises, and governmental
authorizations necessary to own its property and to conduct its business as
conducted on the Closing Date.  The Borrower shall not permit any Credit Party
to, modify, amend or alter its certificate or articles of incorporation, or its
limited liability company operating agreement or limited partnership agreement,
as applicable, other than in a manner which does not adversely affect the rights
of the Lenders or the Agent.

 

7.4                                 Maintenance of Property; Inspection of
Property.

 

(a)                                  Each Credit Party shall maintain all of its
property necessary and useful in the conduct of its business, in good operating
condition and repair, ordinary wear and tear excepted.

 

(b)                                 The Borrower shall permit representatives
and independent contractors of the Agent (at the expense of the Borrower not to
exceed four (4) times per year unless an Event of Default has occurred and is
continuing) to visit and inspect any of its or the other Credit Parties’
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom and to discuss its affairs, finances and
accounts with its officers and independent public accountants (in accordance
with Section 5.2(b)), at such reasonable times during normal business hours and
as soon as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, when an Event of Default exists, the Agent or any
Lender may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and without advance notice.

 

7.5                                 Insurance.

 

(a)                                  The Borrower shall maintain, and shall
cause each of the other Credit Parties to maintain, with financially sound and
reputable insurers having a rating of at least A- or better by Best Rating
Guide, insurance against loss or damage by fire with extended coverage; theft,
burglary, pilferage and loss in transit; public liability and third party
property damage; larceny, embezzlement or other criminal liability; business
extra expense; public liability and third party property damage; and such other
hazards, in each case having such limits, deductibles, exclusions and
co-insurance and other provisions providing no less coverage than insurance
customarily carried by similar businesses owning similar properties and
conducting similar operations.

 

(b)                                 The Borrower shall cause the Agent, for the
ratable benefit of the Agent and the Lenders, to be named as additional insured,
in a manner acceptable to the Agent.  Each policy of insurance shall contain a
clause or endorsement requiring the insurer to give not less than thirty (30)
days’ prior written notice to the Agent in the event of cancellation of the
policy for any reason whatsoever.  All premiums for such insurance shall be paid
by the Borrower when due, and certificates of insurance and, if requested by the
Agent or any Lender, photocopies of the policies, shall be delivered to the
Agent, in each case in sufficient quantity for distribution by the Agent to each
of the Lenders.  If the Borrower fails to procure such insurance or to pay the
premiums therefor when due, the Agent may, and at the direction of the Majority
Lenders shall, do so from the proceeds of Revolving Loans.

 

7.6                                 [Intentionally Omitted]

 

7.7                                 Environmental Laws.

 

30

--------------------------------------------------------------------------------


 

(a)                                  The Borrower shall, and shall cause each of
its Subsidiaries to, conduct its business in compliance with all Environmental
Laws applicable to it, including those relating to the generation, handling,
use, storage, and disposal of any Contaminant.  The Borrower shall, and shall
cause each of its Subsidiaries to, take prompt and appropriate action to respond
to any non-compliance with Environmental Laws and shall regularly report to the
Agent on such response.

 

(b)                                 The Agent and its representatives will have
the right at any reasonable time to enter and visit the Real Estate owned by any
Credit Party and any other place where any property of a Credit Party is located
for the purposes of observing such Real Estate, taking and removing soil or
groundwater samples, and conducting tests on any part of such Real Estate.  The
Agent is under no duty, however, to visit or observe the Real Estate or to
conduct tests, and any such acts by the Agent will be solely for the purposes of
protecting the Agent’s Liens and preserving the Agent and the Lenders’ rights
under the Loan Documents.  No site visit, observation or testing by the Agent
and the Lenders will result in a waiver of any default of the Borrower or impose
any liability on the Agent or the Lenders.  In no event will any site visit,
observation or testing by the Agent be a representation that hazardous
substances are or are not present in, on or under the Real Estate, or that there
has been or will be compliance with any Environmental Law.  None of the
Borrower, any other Credit Party nor any other party is entitled to rely on any
site visit, observation or testing by the Agent.  The Agent and the Lenders owe
no duty of care to protect the Borrower, any other Credit Party or any other
party against, or to inform the Borrower, any other Credit Party or any other
party of, any hazardous substances or any other adverse condition affecting the
Real Estate.  The Agent may in its discretion disclose to the Borrower or to any
other party if so required by law any report or findings made as a result of, or
in connection with, any site visit, observation or testing by the Agent.  The
Borrower understands and agrees that the Agent makes no warranty or
representation to the Borrower or any other party regarding the truth, accuracy
or completeness of any such report or findings that may be disclosed.  The
Borrower also understands that depending on the results of any site visit,
observation or testing by the Agent and disclosed to the Borrower, the Borrower
or its Subsidiaries may have a legal obligation to notify one or more
environmental agencies of the results, that such reporting requirements are
site-specific, and are to be evaluated by the Borrower without advice or
assistance from the Agent.  In each instance, the Agent will give the Borrower
reasonable notice before entering such Real Estate or any other place the Agent
is permitted to enter under this Section 7.7(c).  The Agent will make reasonable
efforts to avoid interfering with the Borrower’s use of such Real Estate or any
other property in exercising any rights provided hereunder.

 

7.8                                 Compliance with ERISA.  The Borrower shall,
and shall cause each of its ERISA Affiliates to:  (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state law; (b) cause each Plan which is qualified
under Section 401(a) of the Code to maintain such qualification; (c) make all
required contributions to any Plan subject to Section 412 of the Code; (d) not
engage in a prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan; and (e) not engage in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA.

 

7.9                                 Mergers, Consolidations or Sales.  (a) No
Credit Party shall enter into any transaction of merger, reorganization, or
consolidation, or sell, transfer, lease or otherwise dispose of all or
substantially all of its assets or wind up, liquidate or dissolve, or agree to
do any of the foregoing; provided, however, (i) any Guarantor may merge with or
transfer all or substantially all of its assets into or consolidate with the
Borrower or any other Guarantor and (ii) any other Person may merge into or
consolidate with the Borrower or any Subsidiary in connection with a Permitted
Acquisition; and (b) no Credit Party shall dispose of any of its assets (other
than in a merger,

 

31

--------------------------------------------------------------------------------


 

consolidation or sale permitted under clause (a) above) having an aggregate
value (determined at the higher of book or market value) in excess of
$10,000,000 in any Fiscal Year; provided, however, that the Borrower may make
additional dispositions of assets having an aggregate value (determined at the
higher of book or market value) of up to $40,000,000 in any Fiscal Year if
Availability is greater than $75,000,000 before and after giving effect to any
such additional disposition.  Notwithstanding the foregoing, nothing in this
Section 7.9 shall limit or restrict Borrower or any of its Subsidiaries from
transactions involving the sale of the shares, interests or assets of any of
their respective Immaterial Subsidiaries.

 

7.10                           Distributions; Capital Change; Restricted
Investments.  No Credit Party shall (a) directly or indirectly declare or make,
or incur any liability to make, any Distribution, except Distributions to a
Credit Party by its Subsidiaries and Permitted Distributions, (b) make any
change in its capital structure which could have a Material Adverse Effect or
(c) make any Restricted Investment.

 

7.11                           Transactions Affecting Collateral or
Obligations.  None of the Borrower nor any of its Subsidiaries shall enter into
any transaction which would be reasonably expected to have a Material Adverse
Effect.

 

7.12                           Guaranties.  No Credit Party shall make, issue,
or become liable on any Guaranty, except (a) any Facility Guaranty, (b) any
Guaranty of performance issued in support of operating agreements and
transactions (except borrowing or loan transactions) entered into in the
ordinary course of their business, (c) any Guaranty (other than a Facility
Guaranty) of in respect of borrowing or loan transactions provided that such
Guaranty, together with all other such Guaranty agreements in respect of
borrowing or loan transactions, do not at any point in time guaranty Debt other
than Debt permitted under Section 7.13(e), (d) any Guaranty entered into in the
ordinary course of business to support the workers’ compensation insurance
programs; and (e) Guaranties of obligations of franchisees and licensees of
Borrower and its Subsidiaries in an aggregate amount not in excess of
$20,000,000.

 

7.13                           Debt.  No Credit Party shall incur or maintain
any Debt, other than (a) the Obligations; (b) Debt described on Schedule 6.9;
(c) Capital Leases of Equipment and purchase money secured Debt incurred to
purchase Equipment provided that (i) Liens securing the same attach only to the
Equipment acquired by the incurrence of such Debt, and (ii) the aggregate amount
of such Debt (including Capital Leases) outstanding does not exceed $10,000,000
at any time; (d) Debt evidencing a refunding, renewal or extension of the Debt
described on Schedule 6.9; provided that (i) the principal amount thereof is not
increased, (ii) the Liens, if any, securing such refunded, renewed or extended
Debt do not attach to any assets in addition to those assets, if any, securing
the Debt to be refunded, renewed or extended, (iii) no Person that is not an
obligor or guarantor of such Debt as of the Closing Date shall become an obligor
or guarantor thereof, and (iv) the terms of such refunding, renewal or extension
are no less favorable to the applicable Credit Party, the Agent or the Lenders
than the original Debt, (e) Debt, other than any Debt described in clauses (a)
through (d) of this Section 7.13, in an aggregate outstanding principal amount
not in excess of $20,000,000, (f) Permitted Affiliate Transactions, and (g)
Permitted Intercompany Advances.

 

7.14                           Prepayment.  No Credit Party shall voluntarily
prepay any Debt, except the Obligations in accordance with the terms of this
Agreement and Permitted Prepayments.

 

32

--------------------------------------------------------------------------------


 

7.15                           Transactions with Affiliates.  Except for
Permitted Affiliate Transactions, no Credit Party shall, sell, transfer,
distribute, or pay any money or property, including, but not limited to, any
fees or expenses of any nature (including, but not limited to, any fees or
expenses for management services), to any Affiliate, or lend or advance money or
property to any Affiliate, or invest in (by capital contribution or otherwise)
or purchase or repurchase any stock or indebtedness, or any property, of any
Affiliate, or become liable on any Guaranty of the indebtedness, dividends, or
other obligations of any Affiliate.

 

7.16                           Investment Banking and Finder’s Fees.  Neither
the Borrower nor any of its Subsidiaries shall pay or agree to pay, or reimburse
any other party with respect to, any investment banking or similar or related
fee, underwriter’s fee, finder’s fee, or broker’s fee to any Person in
connection with this Agreement other than as set forth in the Fee Letter.  The
Borrower shall defend and indemnify the Agent and the Lenders against and hold
them harmless from all claims of any Person that the Borrower is obligated to
pay for any such fees, and all costs and expenses (including attorneys’ fees)
incurred by the Agent and/or any Lender in connection therewith.

 

7.17                           Business Conducted.  The Borrower shall not and
shall not permit any of its Subsidiaries to, engage directly or indirectly, in
any line of business other than the businesses in which the Borrower is engaged
on the Closing Date and businesses incidental or directly related thereto.

 

7.18                           Liens.  No Credit Party shall create, incur,
assume, or permit to exist any Lien on any property now owned or hereafter
acquired by any of them, except Permitted Liens, and Liens, if any, in effect as
of the Closing Date described in Schedule 6.9 securing Debt described in
Schedule 6.9 and Liens securing Capital Leases, purchase money Debt and other
Debt permitted in clause (e) of Section 7.13.

 

7.19                           Sale and Leaseback Transactions.  No Credit Party
shall, directly or indirectly, enter into any arrangement with any Person
providing for such Credit Party to lease or rent property that such Credit Party
has sold or will sell or otherwise transfer to such Person, other than any such
transaction with respect to all or part of the Borrower’s headquarters office
facilities located at 2050 Spectrum Boulevard in Ft. Lauderdale, Florida entered
into on commercially reasonable terms.

 

7.20                           New Subsidiaries.  The Borrower shall not,
directly or indirectly, organize, create, acquire or permit to exist any
Subsidiary other than (a) those Subsidiaries listed on Schedule 6.5, (b)
Subsidiaries acquired in Permitted Acquisitions, (c) Immaterial Subsidiaries and
(d) other wholly-owned Subsidiaries that become Credit Parties and with respect
to which the Borrower shall have delivered all opinions, Loan Documents and
other documents and agreements required under Section 8.1 to have been delivered
on the Closing Date with respect to comparable Credit Parties.

 

7.21                           Fiscal Year.  The Borrower shall not change its
Fiscal Year.

 

7.22                           Capital Expenditures.  The Borrower and its
Subsidiaries may make or incur any Capital Expenditure without restriction
hereunder if Availability is greater than $75,000,000 and no Default or Event of
Default exists or would be created thereby.  If Availability is less than or
equal to $75,000,000, neither the Borrower nor any of its Subsidiaries shall
make or incur any Capital Expenditure if, after giving effect thereto, any
Default or Event of Default shall exist or the aggregate amount of all Capital
Expenditures by the Borrower and its Subsidiaries on a consolidated

 

33

--------------------------------------------------------------------------------


 

basis would exceed (a) $75,000,000 during the Fiscal Year ending December 26,
2003, (b) $35,000,000 during the Fiscal Year ending December 31, 2004 or (c)
$25,000,000 during any Fiscal Year thereafter.  To the extent that the amount of
Capital Expenditures of the Borrower and the Subsidiaries during a Fiscal Year
is less than the amount that is permitted by the preceding sentence, but not an
amount greater than $10,000,000 (the result of such permitted amount minus the
actual amount of Capital Expenditures during a Fiscal Year being the “Unused
Amount”), the aggregate amount of Capital Expenditures that may be made by the
Borrower and the Subsidiaries during the next succeeding Fiscal Year will be the
sum of the amount otherwise permitted by the preceding sentence plus the Unused
Amount from the previous Fiscal Year.

 

7.23                           Fixed Charge Coverage Ratio; Minimum
Availability.  If as of the last day of any fiscal month (each a “Calculation
Month”) the Borrower shall not have a Fixed Charge Coverage Ratio for the Twelve
Month Period then ended of at least 1.25 to 1.00 (the “Fixed Charge Threshold”),
the Borrower will maintain Availability of at least $40,000,000 until the end of
a Calculation Month for which the Fixed Charge Threshold for the Twelve Month
Period then ended is met.  In addition, upon delivery of the annual financial
statements required under Section 5.2(a) and the quarterly financial statements
required under 5.2 (b), the Borrower shall recalculate the Fixed Charge Coverage
Ratio for the Twelve Month Period most recently ended incorporating any
adjustments applicable for the Fiscal Year or fiscal quarter then ended and the
Availability requirements set forth in the immediately preceding sentence shall
apply; provided, however, if the Borrower fails to deliver such financial
statements on the date due (without giving effect to any cure periods set forth
in Section 9.1(c)), the Borrower shall be deemed not to have met the Fixed
Charge Threshold until such time as such financial statements are delivered.

 

7.24                           Use of Proceeds.  The Borrower shall not, and
shall not suffer or permit any Subsidiary to, use any portion of the Loan
proceeds, directly or indirectly, (i) to purchase or carry Margin Stock, (ii) to
repay or otherwise refinance indebtedness of the Borrower or others incurred to
purchase or carry Margin Stock, (iii) to extend credit for the purpose of
purchasing or carrying any Margin Stock, or (iv) to acquire any security in any
transaction that is subject to Section 13 or 14 of the Exchange Act.

 

7.25                           Minimum Availability.  The Borrower shall not
permit Availability at any time to be less than an amount equal to two (2) weeks
payroll expenses and payroll taxes of the Borrower and its Subsidiaries other
than Foreign Subsidiaries.

 

7.26                           Further Assurances.  The Credit Parties shall
execute and deliver, or cause to be executed and delivered, to the Agent and/or
the Lenders such documents and agreements, and shall take or cause to be taken
such actions, as the Agent or any Lender may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents.

 

ARTICLE 8

CONDITIONS OF LENDING

 

8.1                                 Conditions Precedent to Making of Loans on
the Closing Date.  The obligation of the Lenders to make the initial Revolving
Loans on the Closing Date, and the obligation of the Agent to cause the Letter
of Credit Issuer to issue any Letter of Credit on the Closing Date, are subject
to the following conditions precedent having been satisfied in a manner
satisfactory to the Agent and each Lender:

 

34

--------------------------------------------------------------------------------


 

(a)                                  This Agreement and the other Loan Documents
shall have been executed by each party thereto and the Borrower shall have
performed and complied with all covenants, agreements and conditions contained
herein and the other Loan Documents which are required to be performed or
complied with by the Borrower before or on such Closing Date.

 

(b)                                 All representations and warranties made
hereunder and in the other Loan Documents shall be true and correct as if made
on such date.

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing after giving effect to the Loans to be made and the
Letters of Credit to be issued on the Closing Date.

 

(d)                                 The Agent and the Lenders shall have
received such opinions of counsel for the Borrower and its Subsidiaries as the
Agent shall request, each such opinion to be in a form, scope, and substance
satisfactory to the Agent, the Lenders, and their respective counsel.

 

(e)                                  Copies of the Subordinated Note Indenture,
certified as true and correct by a Responsible Officer.

 

(f)                                    The Agent shall have received a payoff
letter with respect to, or termination letter or other evidence of the
termination of, the Securitization Facility and the Securitization Documents,
and termination statements or other evidence of termination of any security
interest granted in connection with the Securitization Facility, together with
evidence of the sale or other transfer of any Accounts subject to the
Securitization Facility to the Borrower, all in form and substance satisfactory
to the Agent.

 

(g)                                 The Agent shall have received:

 

(i)                                     acknowledgment copies of proper
financing statements, duly filed on or before the Closing Date under the UCC of
all jurisdictions that the Agent may deem necessary or desirable in order to
perfect the Agent’s Liens; and

 

(ii)                                  duly executed UCC-3 Termination Statements
and such other instruments, in form and substance satisfactory to the Agent, as
shall be necessary to terminate and satisfy all Liens on the property of the
Borrower and its Subsidiaries except Permitted Liens.

 

(h)                                 The Borrower shall have paid all fees and
expenses of the Agent and the Attorney Costs incurred in connection with any of
the Loan Documents and the transactions contemplated thereby to the extent
invoiced.

 

(i)                                     The Agent shall have received, in form,
scope, and substance, reasonably satisfactory to the Agent, evidence of all
insurance coverage as required by this Agreement.

 

(j)                                     The Agent and the Lenders shall have had
an opportunity, upon reasonable request if they so choose, to examine the books
of account and other records and files of the Borrower and its Subsidiaries and
to make copies thereof, and to conduct a pre-closing audit which shall include,
without limitation, verification of Accounts and the Borrowing Base, and the

 

35

--------------------------------------------------------------------------------


 

results of such examination and audit shall have been satisfactory to the Agent
and the Lenders in all respects.

 

(k)                                  All proceedings taken in connection with
the execution of this Agreement, all other Loan Documents and all documents and
papers relating thereto shall be satisfactory in form, scope, and substance to
the Agent and the Lenders.

 

(l)                                     Without limiting the generality of the
items described above, the Borrower and each Person guarantying or securing
payment of the Obligations shall have delivered or caused to be delivered to the
Agent (in form and substance reasonably satisfactory to the Agent), the
financial statements, instruments, resolutions, documents, agreements,
certificates, opinions and other items set forth on the “Closing Checklist”
delivered by the Agent to the Borrower prior to the Closing Date.

 

The acceptance by the Borrower of any Loans made or Letters of Credit issued on
the Closing Date shall be deemed to be a representation and warranty made by the
Borrower to the effect that all of the conditions precedent to the making of
such Loans or the issuance of such Letters of Credit have been satisfied, with
the same effect as delivery to the Agent and the Lenders of a certificate signed
by a Responsible Officer of the Borrower, dated the Closing Date, to such
effect.

 

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 8.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 8.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.

 

8.2                                 Conditions Precedent to Each Loan.  The
obligation of the Lenders to make each Loan, including the initial Revolving
Loans on the Closing Date, and the obligation of the Agent to cause the Letter
of Credit Issuer to issue or permit the renewal (automatic or otherwise) of any
Letter of Credit shall be subject to the further conditions precedent that on
and as of the date of any such Borrowing:

 

(a)                                  The following statements shall be true, and
the acceptance by the Borrower of any extension of credit shall be deemed to be
a statement to the effect set forth in clauses (i), (ii) and (iii) with the same
effect as the delivery to the Agent and the Lenders of a certificate signed by a
Responsible Officer, dated the date of such Borrowing, stating that:

 

(i)                                     The representations and warranties
contained in this Agreement and the other Loan Documents are correct in all
material respects on and as of the date of such extension of credit as though
made on and as of such date, other than any such representation or warranty
which relates to a specified prior date and except to the extent the Agent and
the Lenders have been notified in writing by the Borrower that any
representation or warranty is not correct and the Majority Lenders have
explicitly waived in writing compliance with such representation or warranty;
and

 

36

--------------------------------------------------------------------------------


 

(ii)                                  No event has occurred and is continuing,
or would result from such extension of credit, which constitutes a Default or an
Event of Default;

 

(iii)                               No event has occurred and is continuing, or
would result from such extension of credit, which has had or would have a
Material Adverse Effect; and

 

(iv)                              After giving effect to such extension of
credit, Availability is equal to or exceeds an amount equal to two (2) weeks
payroll expenses and payroll taxes of the Borrower and its Subsidiaries.

 

(b)                                 No such Borrowing shall exceed Availability,
provided, however, that the foregoing conditions precedent are not conditions to
each Lender participating in or reimbursing the Bank or the Agent for such
Lenders’ Pro Rata Share of any Non-Ratable Loan or Agent Advance made in
accordance with the provisions of Sections 1.2(h) and (i).

 

(c)                                  If the Borrowing requested is the first
Borrowing to occur at the end of a Suspension Period, the Borrower will provide
to the Agent all financial statements required under Section 5.2 for the most
recently ended Fiscal Year or fiscal month, as applicable, to the extent not
delivered as a result of the existence of such Suspension Period.

 

ARTICLE 9

DEFAULT; REMEDIES

 

9.1                                 Events of Default.  It shall constitute an
event of default (“Event of Default”) if any one or more of the following shall
occur for any reason:

 

(a)                                  any failure by the Borrower to pay (i) the
principal of any of the Obligations when due, whether upon demand or otherwise,
and such failure shall continue for one (1) or more Business Days or (ii)
interest or premium on any of the Obligations or any fee or other amount owing
hereunder when due, whether upon demand or otherwise, and such failure shall
continue for three (3) or more Business Days;

 

(b)                                 any representation or warranty made or
deemed made by the Borrower in this Agreement or by the Borrower or any of its
Subsidiaries in any of the other Loan Documents, any Financial Statement, or any
certificate furnished by the Borrower or any of its Subsidiaries at any time to
the Agent or any Lender shall prove to be untrue in any material respect as of
the date on which made, deemed made, or furnished;

 

(c)                                  (i)  any default shall occur in the
observance or performance of any of the covenants and agreements contained in
Sections 7.2, 7.9 through 7.25, or Section 11 of the Security Agreement, (ii)
any default shall occur in the observance or performance of any of the covenants
and agreements contained in Sections 5.2, 5.3 or 7.5 and such default shall
continue for five (5) Business Days or more; or (iii) any default shall occur in
the observance or performance of any of the other covenants or agreements
contained in any other Section of this Agreement or any other Loan Document, or
any other agreement entered into at any time to which the Borrower or any
Subsidiary and the Agent or any Lender are party (including in respect of any
Bank Products) and such default shall continue for thirty (30) days or more;

 

37

--------------------------------------------------------------------------------


 

(d)                                 any default shall occur with respect to any
Debt (other than the Obligations) of the Borrower or any of its Subsidiaries in
an outstanding principal amount which exceeds $5,000,000 (“Material Debt”), or
under any agreement or instrument under or pursuant to which any such Material
Debt may have been issued, created, assumed, or guaranteed by the Borrower or
any of its Subsidiaries, and such default shall continue for more than the
period of grace, if any, therein specified, if the effect thereof (with or
without the giving of notice or further lapse of time or both) is to accelerate,
or to permit the holders of any such Material Debt to accelerate, the maturity
of any such Material Debt; or any such Material Debt shall be declared due and
payable or be required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof;

 

(e)                                  the Borrower or any of its Subsidiaries
shall (i) file a voluntary petition in bankruptcy or file a voluntary petition
or an answer or otherwise commence any action or proceeding seeking
reorganization, arrangement or readjustment of its debts or for any other relief
under the Bankruptcy Code or under any other bankruptcy or insolvency act or
law, state or federal, now or hereafter existing, or consent to, approve of, or
acquiesce in, any such petition, action or proceeding; (ii) apply for or
acquiesce in the appointment of a receiver, assignee, liquidator, sequestrator,
custodian, monitor, trustee or similar officer for it or for all or any part of
its property; (iii) make an assignment for the benefit of creditors; or (iv)
admits it is or is judicially determined to be unable to or fails generally to
pay its debts as they become due;

 

(f)                                    an involuntary petition shall be filed or
an action or proceeding otherwise commenced seeking reorganization, arrangement,
consolidation or readjustment of the debts of the Borrower or any of its
Subsidiaries or for any other relief under the Bankruptcy Code or under any
other bankruptcy or insolvency act or law, state or federal, now or hereafter
existing and such petition or proceeding shall continue in effect and not be
dismissed or stayed for a period of sixty (60) consecutive days after the filing
or commencement thereof, or an order of relief shall be entered with respect
thereto under the Bankruptcy Code;

 

(g)                                 a receiver, assignee, liquidator,
sequestrator, custodian, monitor, trustee or similar officer for the Borrower or
any of its Subsidiaries or for all or any material part of its property shall be
appointed or a warrant of attachment, execution or similar process shall be
issued against any material part of the property of the Borrower or any of its
Subsidiaries;

 

(h)                                 the Borrower or any of its Subsidiaries
shall file a certificate of dissolution under applicable state law or shall be
liquidated, dissolved or wound-up or shall commence or have commenced against it
any action or proceeding for dissolution, winding-up or liquidation, or shall
take any corporate action in furtherance thereof;

 

(i)                                     all or any material part of the property
of the Borrower or any of its Subsidiaries shall be nationalized, expropriated
or condemned, seized or otherwise appropriated, or custody or control of such
property or of the Borrower or such Subsidiary shall be assumed by any
Governmental Authority or any court of competent jurisdiction at the instance of
any Governmental Authority, except where contested in good faith by proper
proceedings diligently pursued where a stay of enforcement is in effect;

 

(j)                                     any Loan Document shall be terminated,
revoked or declared void,  invalid or unenforceable or challenged as to validity
by the Borrower or any other Credit Party;

 

38

--------------------------------------------------------------------------------


 

(k)                                  one or more judgments, orders, decrees or
arbitration awards is entered against the Borrower involving in the aggregate
liability (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) as to any single or related or
unrelated series of transactions, incidents or conditions, of $3,000,000 or
more, and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof;

 

(l)                                     any loss, theft, damage or destruction
of any item or items of Collateral or other property of the Borrower or any
Subsidiary occurs which would reasonably be expected to cause a Material Adverse
Effect and is not adequately covered by insurance;

 

(m)                               there is filed against the Borrower or any of
its Subsidiaries any action, suit or proceeding under any federal or state
racketeering statute (including the Racketeer Influenced and Corrupt
Organization Act of 1970), which action, suit or proceeding (i) is not dismissed
within one hundred twenty (120) days, and (ii) could reasonably be expected to
result in the confiscation or forfeiture of any material portion of the
Collateral;

 

(n)                                 for any reason other than the failure of the
Agent to take any action available to it to maintain perfection of the Agent’s
Liens, pursuant to the Loan Documents, any Loan Document ceases to be in full
force and effect or any Lien with respect to any material portion of the
Collateral intended to be secured thereby ceases to be, or is not, valid,
perfected and prior to all other Liens (other than Permitted Liens) or is
terminated, revoked or declared void;

 

(o)                                 an ERISA Event shall occur with respect to a
Pension Plan or Multi-employer Plan which has resulted or could reasonably be
expected to result in liability of the Borrower under Title IV of ERISA to the
Pension Plan, Multi-employer Plan or the PBGC in an aggregate amount in excess
of $3,000,000 ; (ii) the aggregate amount of Unfunded Pension Liability among
all Pension Plans at any time exceeds an amount that has, or could reasonably be
likely to have, a Material Adverse Effect; or (iii) the Borrower or any ERISA
Affiliate shall fail to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multi-employer Plan in an aggregate amount
in excess of $3,000,000; or

 

(p)                                 there occurs a Change of Control; or

 

(q)                                 any event not described in clauses (a)
through (p) above has occurred and is continuing which has had or would have a
Material Adverse Effect.

 

9.2                                 Remedies.

 

(a)                                  If a Default or an Event of Default exists,
the Agent may, in its discretion, and shall, at the direction of the Majority
Lenders, do one or more of the following at any time or times and in any order,
without notice to or demand on the Borrower:  (i) reduce the Maximum Revolver
Amount, or the advance rates against Eligible Accounts used in computing the
Borrowing Base, or reduce one or more of the other elements used in computing
the Borrowing Base; (ii) restrict the amount of or refuse to make Revolving
Loans; and (iii) restrict or refuse to provide Letters of Credit.  If an Event
of Default exists, the Agent shall, at the direction of the Required Lenders, do
one or more of the following, in addition to the actions described in the
preceding sentence, at any time or times and in any order, without notice to or
demand on the Borrower:  (A)

 

39

--------------------------------------------------------------------------------


 

terminate the Commitments and this Agreement; (B) declare any or all Obligations
to be immediately due and payable; provided, however, that upon the occurrence
of any Event of Default described in Sections 9.1(e), 9.1(f), 9.1(g), or 9.1(h),
the Commitments shall automatically and immediately expire and all Obligations
shall automatically become immediately due and payable without notice or demand
of any kind; (C) require the Borrower to cash collateralize all outstanding
Letter of Credit Obligations; and (D) pursue its other rights and remedies under
the Loan Documents and applicable law.

 

(b)                                 If an Event of Default has occurred and is
continuing:  (i) the Agent shall have for the benefit of the Lenders, in
addition to all other rights of the Agent and the Lenders, the rights and
remedies of a secured party under the Loan Documents and the UCC; (ii) the Agent
may, at any time, take possession of the Collateral and keep it on the
Borrower’s premises, at no cost to the Agent or any Lender, or remove any part
of it to such other place or places as the Agent may desire, or the Borrower
shall, upon the Agent’s demand, at the Borrower’s cost, assemble the Collateral
and make it available to the Agent at a place reasonably convenient to the
Agent; and (iii) the Agent may sell and deliver any Collateral at public or
private sales, for cash, upon credit or otherwise, at such prices and upon such
terms as the Agent deems reasonably advisable and may, if the Agent deems it
reasonable, postpone or adjourn any sale of the Collateral by an announcement at
the time and place of sale or of such postponed or adjourned sale without giving
a new notice of sale.  Without in any way requiring notice to be given in the
following manner, the Borrower agrees that any notice by the Agent of sale,
disposition or other intended action hereunder or in connection herewith,
whether required by the UCC or otherwise, shall constitute reasonable notice to
the Borrower if such notice is mailed by registered or certified mail, return
receipt requested, postage prepaid, or is delivered personally against receipt,
at least five (5) Business Days prior to such action to the Borrower’s address
specified in or pursuant to Section 13.8.  If any Collateral is sold on terms
other than payment in full at the time of sale, no credit shall be given against
the Obligations until the Agent or the Lenders receive payment, and if the buyer
defaults in payment, the Agent may resell the Collateral without further notice
to the Borrower.  In the event the Agent seeks to take possession of all or any
portion of the Collateral by judicial process, the Borrower irrevocably waives: 
(A) the posting of any bond, surety or security with respect thereto which might
otherwise be required; (B) any demand for possession prior to the commencement
of any suit or action to recover the Collateral; and (C) any requirement that
the Agent retain possession and not dispose of any Collateral until after trial
or final judgment.  The Borrower agrees that the Agent has no obligation to
preserve rights to the Collateral or marshal any Collateral for the benefit of
any Person.  The Agent is hereby granted a license or other right to use,
without charge, the Borrower’s labels, patents, copyrights, name, trade secrets,
trade names, trademarks, and advertising matter, or any similar property, in
completing production of, advertising or selling any Collateral, and the
Borrower’s rights under all licenses and all franchise agreements shall inure to
the Agent’s benefit for such purpose.  The proceeds of sale shall be applied
first to all expenses of sale, including attorneys’ fees, and then to the
Obligations.  The Agent will return any excess to the Borrower and the Borrower
shall remain liable for any deficiency.

 

(c)                                  If an Event of Default occurs, the Borrower
hereby waives all rights to notice and hearing prior to the exercise by the
Agent of the Agent’s rights to repossess the Collateral without judicial process
or to reply, attach or levy upon the Collateral without notice or hearing.

 

40

--------------------------------------------------------------------------------


 

ARTICLE 10

TERM AND TERMINATION

 

10.1                           Term and Termination.  The term of this Agreement
shall end on the Stated Termination Date unless sooner terminated in accordance
with the terms hereof.  The Agent upon direction from the Required Lenders may
terminate this Agreement without notice upon the occurrence of an Event of
Default.  Upon the effective date of termination of this Agreement for any
reason whatsoever, all Obligations (including all unpaid principal, accrued and
unpaid interest and any early termination or prepayment fees or penalties) shall
become immediately due and payable and the Borrower shall immediately arrange
for the Letters of Credit then outstanding to be Fully Supported. 
Notwithstanding the termination of this Agreement, until all Obligations are
indefeasibly paid and performed in full in cash, the Borrower shall remain bound
by the terms of this Agreement and shall not be relieved of any of its
Obligations hereunder or under any other Loan Document, and the Agent and the
Lenders shall retain all their rights and remedies hereunder (including the
Agent’s Liens in and all rights and remedies with respect to all then existing
and after-arising Collateral).

 

ARTICLE 11

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

11.1                           Amendments and Waivers.

 

(a)                                  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Majority Lenders (or by the Agent at the written
request of the Majority Lenders) and the Borrower and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all the Lenders and the Borrower
and acknowledged by the Agent, do any of the following:

 

(i)                                     increase or extend the Commitment of any
Lender;

 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document;

 

(iii)                               reduce the principal of, or the rate of
interest specified herein on any Loan, or any fees or other amounts payable
hereunder or under any other Loan Document;

 

(iv)                              change the percentage of the Commitments or of
the aggregate unpaid principal amount of the Loans which is required for the
Lenders or any of them to take any action hereunder;

 

(v)                                 increase any of the percentages set forth in
the definition of the Borrowing Base;

 

(vi)                              amend this Section or any provision of this
Agreement providing for consent or other action by all Lenders;

 

41

--------------------------------------------------------------------------------


 

(vii)                           release any Guaranties of the Obligations or
release Collateral other than as permitted by Section 12.11;

 

(viii)                        change the definitions of “Majority Lenders” or
“Required Lenders”; or

 

(ix)                                increase the Maximum Revolver Amount or
Letter of Credit Subfacility;

 

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (ix) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Schedule 1.1
hereto (Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith.

 

(b)                                 If, in connection with any proposed
amendment, waiver or consent (a “Proposed Change”):

 

(i)                                     requiring the consent of all Lenders,
the consent of Required Lenders is obtained, but the consent of other Lenders is
not obtained (any such Lender whose consent is not obtained as described in this
clause (i) and in clause (ii) below being referred to as a “Non-Consenting
Lender”), or

 

(ii)                                  requiring the consent of Required Lenders,
the consent of Majority Lenders is obtained,

 

then, so long as the Agent is not a Non-Consenting Lender, at the Borrower’s
request, the Agent or an Eligible Assignee shall have the right (but not the
obligation) with the Agent’s approval, to purchase from the Non-Consenting
Lenders, and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders’ Commitments for an amount equal to the principal
balances thereof and all accrued interest and fees with respect thereto through
the date of sale pursuant to Assignment and Acceptance Agreement(s), without
premium or discount.

 

11.2                           Assignments; Participations.

 

(a)                                  Any Lender may assign and delegate to one
or more Eligible Assignees (each an “Assignee”) all, or any ratable part of all,
of the Loans, the Commitments and the other rights and obligations of such
Lender hereunder, in a minimum amount of $1,000,000 (provided that, unless an
assignor Lender has assigned and delegated all of its Loans and Commitments, no
such assignment and/or delegation shall be permitted unless, after giving effect
thereto, such assignor Lender retains a Commitment in a minimum amount of
$5,000,000); provided, however, that the Borrower and the Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrower and the Agent by such Lender and
the Assignee; (ii) such Lender and its Assignee shall have delivered to the
Borrower and the Agent an Assignment and Acceptance in the form of Exhibit F
(“Assignment and Acceptance”) together with any note or notes

 

42

--------------------------------------------------------------------------------


 

subject to such assignment and (iii) the assignor Lender or Assignee has paid to
the Agent a processing fee in the amount of $3,500.  The Borrower agrees to
promptly execute and deliver new promissory notes and replacement promissory
notes as reasonably requested by the Agent to evidence assignments of the Loans
and Commitments in accordance herewith; provided that execution and delivery
thereof at such time as a Responsible Officer of Borrower is otherwise available
at a location outside of the State of Florida shall be deemed sufficiently
prompt, unless the Assignee shall have tendered to Borrower such amount as shall
be due in respect of any taxes payable in respect of such notes deemed to be
executed and delivered in the State of Florida.

 

(b)                                 From and after the date that the Agent
notifies the assignor Lender that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations, including, but not limited to, the obligation to participate in
Letters of Credit have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto or the attachment, perfection, or
priority of any Lien granted by the Borrower to the Agent or any Lender in the
Collateral; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto; (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such Assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such Assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Agent by the terms hereof, together with such powers,
including the discretionary rights and incidental power, as are reasonably
incidental thereto; and (vi) such Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)                                 Immediately upon satisfaction of the
requirements of Section 11.2(a), this Agreement shall be deemed to be amended to
the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

 

43

--------------------------------------------------------------------------------


 

(e)                                  Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons not Affiliates
of the Borrower (a “Participant”) participating interests in any Loans, the
Commitment of that Lender and the other interests of that Lender (the
“originating Lender”) hereunder and under the other Loan Documents; provided,
however, that (i) the originating Lender’s obligations under this Agreement
shall remain unchanged, (ii) the originating Lender shall remain solely
responsible for the performance of such obligations, (iii) the Borrower and the
Agent shall continue to deal solely and directly with the originating Lender in
connection with the originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, and (iv) no Lender shall transfer or
grant any participating interest under which the Participant has rights to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document except the matters set forth in Section
11.1(a)(i), (ii) and (iii), and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation; [except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
and subject to the same limitation as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement].

 

(f)                                    Notwithstanding any other provision in
this Agreement, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the FRB or
U.S. Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may
enforce such pledge or security interest in any manner permitted under
applicable law.

 

ARTICLE 12

THE AGENT

 

12.1                           Appointment and Authorization.  Each Lender
hereby designates and appoints Bank as its Agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes the Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.  The
Agent agrees to act as such on the express conditions contained in this Article
12.  The provisions of this Article 12 are solely for the benefit of the Agent
and the Lenders and the Borrower shall have no rights as a third party
beneficiary of any of the provisions contained herein.  Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall the Agent have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent. 
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Except as expressly
otherwise provided in this Agreement, the Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which the
Agent is expressly entitled to take or assert under this Agreement and the other
Loan Documents, including (a) the determination of the applicability of

 

44

--------------------------------------------------------------------------------


 

ineligibility criteria with respect to the calculation of the Borrowing Base,
(b) the making of Agent Advances pursuant to Section 1.2(i), and (c) the
exercise of remedies pursuant to Section 9.2, and any action so taken or not
taken shall be deemed consented to by the Lenders.

 

12.2                           Delegation of Duties.  The Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Agent shall not
be responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

12.3                           Liability of Agent.  None of the Agent-Related
Persons shall (i) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (ii) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by the Borrower or
any Subsidiary or Affiliate of the Borrower, or any officer thereof, contained
in this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
of the Borrower’s Subsidiaries or Affiliates.

 

12.4                           Reliance by Agent.  The Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Agent.  The Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Majority Lenders (or all Lenders if so required by
Section 11.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

12.5                           Notice of Default.  The Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, unless the Agent shall have received written notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  The Agent will
notify the Lenders of its receipt of any such notice.  The Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Majority Lenders in accordance with Section 9; provided, however, that
unless and until the Agent has received any such request, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable.

 

45

--------------------------------------------------------------------------------


 

12.6                           Credit Decision.  Each Lender acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by the Agent hereinafter taken, including any review of the
affairs of the Borrower and its Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to the Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Affiliates, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower. 
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower.  Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrower which may come into the possession of any of
the Agent-Related Persons.

 

12.7                           Indemnification.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligation of the Borrower to do so), in
accordance with their Pro Rata Shares, from and against any and all Indemnified
Liabilities as such term is defined in Section 13.11; provided, however, that no
Lender shall be liable for the payment to the Agent-Related Persons of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct.  Without limitation of the foregoing,
each Lender shall reimburse the Agent upon demand for its Pro Rata Share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrower.  The undertaking
in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Agent.

 

12.8                           Agent in Individual Capacity.  The Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower and its Subsidiaries and Affiliates as though the Bank were not the
Agent hereunder and without notice to or consent of the Lenders.  The Bank or
its Affiliates may receive information regarding the Borrower, its Affiliates
and Account Debtors (including information that may be subject to
confidentiality obligations in favor of the Borrower or such Subsidiary) and
acknowledge that the Agent and the Bank shall be under no obligation to provide
such information to them.  With respect to its Loans, the Bank shall have the
same rights and powers under this Agreement as any other Lender and may exercise
the same as though it were not the Agent, and the terms “Lender” and “Lenders”
include the Bank in its individual capacity.

 

46

--------------------------------------------------------------------------------


 

12.9                           Successor Agent.  The Agent may resign as Agent
upon at least 30 days’ prior notice to the Lenders and the Borrower, such
resignation to be effective upon the acceptance of a successor agent to its
appointment as Agent.  In the event the Bank sells all of its Commitment and
Revolving Loans as part of a sale, transfer or other disposition by the Bank of
substantially all of its loan portfolio, the Bank shall resign as Agent and such
purchaser or transferee shall become the successor Agent hereunder.  Subject to
the foregoing, if the Agent resigns under this Agreement, the Majority Lenders
shall appoint from among the Lenders a successor agent for the Lenders.  If no
successor agent is appointed prior to the effective date of the resignation of
the Agent, the Agent may appoint, after consulting with the Lenders and the
Borrower, a successor agent from among the Lenders.  Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article 12 shall continue to inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement.

 

12.10                     Withholding Tax.

 

(a)                                  If any Lender is a “foreign corporation,
partnership or trust” within the meaning of the Code and such Lender claims
exemption from, or a reduction of, U.S. withholding tax under Sections 1441 or
1442 of the Code, such Lender agrees with and in favor of the Agent, to deliver
to the Agent and the Borrower:

 

(i)                                     if such Lender claims an exemption from,
or a reduction of, withholding tax under a United States of America tax treaty,
properly completed IRS Forms W-8BEN and W-8ECI before the payment of any
interest in the first calendar year and before the payment of any interest in
each third succeeding calendar year during which interest may be paid under this
Agreement;

 

(ii)                                  if such Lender claims that interest paid
under this Agreement is exempt from United States of America withholding tax
because it is effectively connected with a United States of America trade or
business of such Lender, two properly completed and executed copies of IRS Form
W-8ECI before the payment of any interest is due in the first taxable year of
such Lender and in each succeeding taxable year of such Lender during which
interest may be paid under this Agreement, and IRS Form W-9; and

 

(iii)                               such other form or forms as may be required
under the Code or other laws of the United States of America as a condition to
exemption from, or reduction of, United States of America withholding tax.

 

Such Lender agrees to promptly notify the Agent and the Borrower of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(b)                                 If any Lender claims exemption from, or
reduction of, withholding tax under a United States of America tax treaty by
providing IRS Form FW-8BEN and such Lender sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations owing to
such Lender, such Lender agrees to notify the Agent of the percentage amount in
which it is no

 

47

--------------------------------------------------------------------------------


 

longer the beneficial owner of Obligations of the Borrower to such Lender.  To
the extent of such percentage amount, the Agent will treat such Lender’s IRS
Form W-8BEN as no longer valid.

 

(c)                                  If any Lender claiming exemption from
United States of America withholding tax by filing IRS Form W-8ECI with the
Agent sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations owing to such Lender, such Lender agrees to undertake
sole responsibility for complying with the withholding tax requirements imposed
by Sections 1441 and 1442 of the Code.

 

(d)                                 If any Lender is entitled to a reduction in
the applicable withholding tax, the Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable withholding tax after
taking into account such reduction.  If the forms or other documentation
required by subsection (a) of this Section are not delivered to the Agent, then
the Agent may withhold from any interest payment to such Lender not providing
such forms or other documentation an amount equivalent to the applicable
withholding tax.

 

(e)                                  If the IRS or any other Governmental
Authority of the United States of America or other jurisdiction asserts a claim
that the Agent did not properly withhold tax from amounts paid to or for the
account of any Lender (because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Agent of a change
in circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to the Agent under this Section,
together with all costs and expenses (including Attorney Costs).  The obligation
of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of the Agent.

 

12.11                     Collateral Matters.

 

(a)                                  The Lenders hereby irrevocably authorize
the Agent, at its option and in its sole discretion, to release any Agent’s
Liens upon any Collateral (i) upon the termination of the Commitments and
payment and satisfaction in full by Borrower of all Loans and reimbursement
obligations in respect of Letters of Credit, and the termination of all
outstanding Letters of Credit (whether or not any of such obligations are due)
and all other Obligations; (ii) constituting property being sold or disposed of
if the Borrower certifies to the Agent that the sale or disposition is made in
compliance with Section 7.9 (and the Agent may rely conclusively on any such
certificate, without further inquiry); (iii) constituting property in which the
Borrower owned no interest at the time the Lien was granted or at any time
thereafter; or (iv) constituting property leased to the Borrower under a lease
which has expired or been terminated in a transaction permitted under this
Agreement.  Except as provided above, the Agent will not release any of the
Agent’s Liens without the prior written authorization of the Lenders; provided
that the Agent may, in its discretion, release the Agent’s Liens on Collateral
valued in the aggregate not in excess of $5,000,000 during each Fiscal Year
without the prior written authorization of the Lenders and the Agent may release
the Agent’s Liens on Collateral valued in the aggregate not in excess of
$10,000,000 during each Fiscal Year with the prior written authorization of
Majority Lenders.  Upon request by the Agent or the Borrower at any time, the
Lenders will confirm in writing the Agent’s authority to release any Agent’s
Liens upon particular types or items of Collateral pursuant to this Section
12.11.

 

48

--------------------------------------------------------------------------------


 

(b)                                 Upon receipt by the Agent of any
authorization required pursuant to Section 12.11(a) from the Lenders of the
Agent’s authority to release Agent’s Liens upon particular types or items of
Collateral, and upon at least five (5) Business Days prior written request by
the Borrower, the Agent shall (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be necessary to evidence the release
of the Agent’s Liens upon such Collateral; provided, however, that (i) the Agent
shall not be required to execute any such document on terms which, in the
Agent’s opinion, would expose the Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Borrower in respect of) all interests retained by
the Borrower, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

(c)                                  The Agent shall have no obligation
whatsoever to any of the Lenders to assure that the Collateral exists or is
owned by the Borrower or is cared for, protected or insured or has been
encumbered, or that the Agent’s Liens have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to the Agent pursuant to any
of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion given the Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that the
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing.

 

12.12                     Restrictions on Actions by Lenders; Sharing of
Payments.

 

(a)                                  Each of the Lenders agrees that it shall
not, without the express consent of all Lenders, and that it shall, to the
extent it is lawfully entitled to do so, upon the request of all Lenders, set
off against the Obligations, any amounts owing by such Lender to the Borrower or
any accounts of the Borrower now or hereafter maintained with such Lender.  Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so by the Agent, take or cause to be taken any action to enforce its
rights under this Agreement or against the Borrower, including the commencement
of any legal or equitable proceedings, to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.

 

(b)                                 If at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations of the Borrower to
such Lender arising under, or relating to, this Agreement or the other Loan
Documents, except for any such proceeds or payments received by such Lender from
the Agent pursuant to the terms of this Agreement, or (ii) payments from the
Agent in excess of such Lender’s ratable portion of all such distributions by
the Agent, such Lender shall promptly (1) turn the same over to the Agent, in
kind, and with such endorsements as may be required to negotiate the same to the
Agent, or in same day funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that if
all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of

 

49

--------------------------------------------------------------------------------


 

participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

 

12.13                     Agency for Perfection.  Each Lender hereby appoints
each other Lender as agent for the purpose of perfecting the Lenders’ security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession.  Should any Lender (other than the Agent) obtain
possession of any such Collateral, such Lender shall notify the Agent thereof,
and, promptly upon the Agent’s request therefor shall deliver such Collateral to
the Agent or in accordance with the Agent’s instructions.

 

12.14                     Payments by Agent to Lenders.  All payments to be made
by the Agent to the Lenders shall be made by bank wire transfer or internal
transfer of immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Closing Date
(or if such Lender is an Assignee, on the applicable Assignment and Acceptance),
or pursuant to such other wire transfer instructions as each party may designate
for itself by written notice to the Agent.  Concurrently with each such payment,
the Agent shall identify whether such payment (or any portion thereof)
represents principal, premium or interest on the Revolving Loans otherwise. 
Unless the Agent receives notice from the Borrower prior to the date on which
any payment is due to the Lenders that the Borrower will not make such payment
in full as and when required, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date in immediately available funds
and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender.  If and to the extent the Borrower has not made
such payment in full to the Agent, each Lender shall repay to the Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Federal Funds Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

 

12.15                     Settlement.

 

(a)                                  (i)                                    
Each Lender’s funded portion of the Revolving Loans is intended by the Lenders
to be equal at all times to such Lender’s Pro Rata Share of the outstanding
Revolving Loans.  Notwithstanding such agreement, the Agent, the Bank, and the
other Lenders agree (which agreement shall not be for the benefit of or
enforceable by the Borrower) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among them as to the
Revolving Loans, the Non-Ratable Loans and the Agent Advances shall take place
on a periodic basis in accordance with the following provisions:

 

(ii)                                  The Agent shall request settlement
(“Settlement”) with the Lenders on at least a weekly basis, or on a more
frequent basis at Agent’s election, (A) on behalf of the Bank, with respect to
each outstanding Non-Ratable Loan, (B) for itself, with respect to each Agent
Advance, and (C) with respect to collections received, in each case, by
notifying the Lenders of such requested Settlement by telecopy, telephone or
other similar form of transmission, of such requested Settlement, no later than
12:00 noon (Atlanta, Georgia time) on the date of such requested Settlement (the
“Settlement Date”).  Each Lender (other than the Bank, in the case of
Non-Ratable Loans and the Agent in the case of Agent Advances) shall

 

50

--------------------------------------------------------------------------------


 

transfer the amount of such Lender’s Pro Rata Share of the outstanding principal
amount of the Non-Ratable Loans and Agent Advances with respect to each
Settlement to the Agent, to Agent’s account, not later than 2:00 p.m. (Atlanta,
Georgia time), on the Settlement Date applicable thereto.  Settlements may occur
during the continuation of a Default or an Event of Default and whether or not
the applicable conditions precedent set forth in Article 8 have then been
satisfied.  Such amounts made available to the Agent shall be applied against
the amounts of the applicable Non-Ratable Loan or Agent Advance and, together
with the portion of such Non-Ratable Loan or Agent Advance representing the
Bank’s Pro Rata Share thereof, shall constitute Revolving Loans of such
Lenders.  If any such amount is not transferred to the Agent by any Lender on
the Settlement Date applicable thereto, the Agent shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Federal Funds Rate for the first three (3) days from and after the Settlement
Date and thereafter at the Interest Rate then applicable to the Revolving Loans
(A) on behalf of the Bank, with respect to each outstanding Non-Ratable Loan,
and (B) for itself, with respect to each Agent Advance.

 

(iii)                               Notwithstanding the foregoing, not more than
one (1) Business Day after demand is made by the Agent (whether before or after
the occurrence of a Default or an Event of Default and regardless of whether the
Agent has requested a Settlement with respect to a Non-Ratable Loan or Agent
Advance), each other Lender (A) shall irrevocably and unconditionally purchase
and receive from the Bank or the Agent, as applicable, without recourse or
warranty, an undivided interest and participation in such Non-Ratable Loan or
Agent Advance equal to such Lender’s Pro Rata Share of such Non-Ratable Loan or
Agent Advance and (B) if Settlement has not previously occurred with respect to
such Non-Ratable Loans or Agent Advances, upon demand by Bank or Agent, as
applicable, shall pay to Bank or Agent, as applicable, as the purchase price of
such participation an amount equal to one-hundred percent (100%) of such
Lender’s Pro Rata Share of such Non-Ratable Loans or Agent Advances.  If such
amount is not in fact made available to the Agent by any Lender, the Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after such demand and thereafter at the Interest Rate then applicable to Base
Rate Loans.

 

(iv)                              From and after the date, if any, on which any
Lender purchases an undivided interest and participation in any Non-Ratable Loan
or Agent Advance pursuant to clause (iii) above, the Agent shall promptly
distribute to such Lender, such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the Agent in
respect of such Non-Ratable Loan or Agent Advance.

 

(v)                                 Between Settlement Dates, the Agent, to the
extent no Agent Advances are outstanding, may pay over to the Bank any payments
received by the Agent, which in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to the
Bank’s Revolving Loans including Non-Ratable Loans.  If, as of any Settlement
Date, collections received since the then immediately preceding Settlement Date
have been applied to the Bank’s Revolving Loans (other than to Non-Ratable Loans
or Agent Advances in

 

51

--------------------------------------------------------------------------------


 

which such Lender has not yet funded its purchase of a participation pursuant to
clause (iii) above), as provided for in the previous sentence, the Bank shall
pay to the Agent for the accounts of the Lenders, to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans.  During the period between Settlement Dates,
the Bank with respect to Non-Ratable Loans, the Agent with respect to Agent
Advances, and each Lender with respect to the Revolving Loans other than
Non-Ratable Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the actual average
daily amount of funds employed by the Bank, the Agent and the other Lenders.

 

(vi)                              Unless the Agent has received written notice
from a Lender to the contrary, the Agent may assume that the applicable
conditions precedent set forth in Article 8 have been satisfied and the
requested Borrowing will not exceed Availability on any Funding Date for a
Revolving Loan or Non-Ratable Loan.

 

(b)                                 Lenders’ Failure to Perform.  All Revolving
Loans (other than Non-Ratable Loans and Agent Advances) shall be made by the
Lenders simultaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loans hereunder, nor
shall any Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligation to make any Revolving
Loans hereunder, (ii) no failure by any Lender to perform its obligation to make
any Revolving Loans hereunder shall excuse any other Lender from its obligation
to make any Revolving Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.

 

(c)                                  Defaulting Lenders.  Unless the Agent
receives notice from a Lender on or prior to the Closing Date or, with respect
to any Borrowing after the Closing Date, at least one Business Day prior to the
date of such Borrowing, that such Lender will not make available as and when
required hereunder to the Agent that Lender’s Pro Rata Share of a Borrowing, the
Agent may assume that each Lender has made such amount available to the Agent in
immediately available funds on the Funding Date.  Furthermore, the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If any Lender has not transferred its full Pro Rata Share
to the Agent in immediately available funds and the Agent has transferred
corresponding amount to the Borrower on the Business Day following such Funding
Date that Lender shall make such amount available to the Agent, together with
interest at the Federal Funds Rate for that day.  A notice by the Agent
submitted to any Lender with respect to amounts owing shall be conclusive,
absent manifest error.  If each Lender’s full Pro Rata Share is transferred to
the Agent as required, the amount transferred to the Agent shall constitute that
Lender’s Revolving Loan for all purposes of this Agreement.  If that amount is
not transferred to the Agent on the Business Day following the Funding Date, the
Agent will notify the Borrower of such failure to fund and, upon demand by the
Agent, the Borrower shall pay such amount to the Agent for the Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the Interest Rate applicable at the time
to the Revolving Loans comprising that particular Borrowing.  The failure of any
Lender to make any Revolving Loan on any Funding Date (any such Lender, prior to
the cure of such failure, being hereinafter referred to as a “Defaulting
Lender”) shall not relieve any other Lender of its obligation hereunder to make
a Revolving Loan on

 

52

--------------------------------------------------------------------------------


 

that Funding Date.  No Lender shall be responsible for any other Lender’s
failure to advance such other Lenders’ Pro Rata Share of any Borrowing.

 

(d)                                 Retention of Defaulting Lender’s Payments. 
The Agent shall not be obligated to transfer to a Defaulting Lender any payments
made by Borrower to the Agent for the Defaulting Lender’s benefit; nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder.  Amounts
payable to a Defaulting Lender shall instead be paid to or retained by the
Agent.  In its discretion, the Agent may loan Borrower the amount of all such
payments received or retained by it for the account of such Defaulting Lender. 
Any amounts so loaned to the Borrower shall bear interest at the rate applicable
to Base Rate Loans and for all other purposes of this Agreement shall be treated
as if they were Revolving Loans, provided, however, that for purposes of voting
or consenting to matters with respect to the Loan Documents and determining Pro
Rata Shares, such Defaulting Lender shall be deemed not to be a “Lender”.  Until
a Defaulting Lender cures its failure to fund its Pro Rata Share of any
Borrowing (A) such Defaulting Lender shall not be entitled to any portion of the
Unused Line Fee and (B) the Unused Line Fee shall accrue in favor of the Lenders
which have funded their respective Pro Rata Shares of such requested Borrowing
and shall be allocated among such performing Lenders ratably based upon their
relative Commitments.  This Section shall remain effective with respect to such
Lender until such time as the Defaulting Lender shall no longer be in default of
any of its obligations under this Agreement.  The terms of this Section shall
not be construed to increase or otherwise affect the Commitment of any Lender,
or relieve or excuse the performance by the Borrower of its duties and
obligations hereunder.

 

12.16                     Letters of Credit; Intra-Lender Issues.

 

(a)                                  Notice of Letter of Credit Balance.  On
each Settlement Date the Agent shall notify each Lender of the issuance of all
Letters of Credit since the prior Settlement Date.

 

(b)                                 Participations in Letters of Credit.

 

(i)                                     Purchase of Participations.  Immediately
upon issuance of any Letter of Credit in accordance with Section 1.4(d), each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received without recourse or warranty, an undivided interest and participation
equal to such Lender’s Pro Rata Share of the face amount of such Letter of
Credit (including all obligations of the Borrower with respect thereto, and any
security therefor or guaranty pertaining thereto).

 

(ii)                                  Sharing of Reimbursement Obligation
Payments.  Whenever the Agent receives a payment from the Borrower on account of
reimbursement obligations in respect of a Letter of Credit as to which the Agent
has previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender, the Agent shall promptly pay to such Lender such Lender’s
Pro Rata Share of such payment from the Borrower.  Each such payment shall be
made by the Agent on the next Settlement Date.

 

(iii)                               Documentation.  Upon the request of any
Lender, the Agent shall furnish to such Lender copies of any Letter of Credit,
reimbursement agreements executed in connection therewith, applications for any
Letter of Credit, and such other documentation as may reasonably be requested by
such Lender.

 

53

--------------------------------------------------------------------------------


 

(iv)                              Obligations Irrevocable.  The obligations of
each Lender to make payments to the Agent with respect to any Letter of Credit
or with respect to their participation therein or with respect to the Revolving
Loans made as a result of a drawing under a Letter of Credit and the obligations
of the Borrower for whose account the Letter of Credit was issued to make
payments to the Agent, for the account of the Lenders, shall be irrevocable and
shall not be subject to any qualification or exception whatsoever, including any
of the following circumstances:

 

(1)                                  any lack of validity or enforceability of
this Agreement or any of the other Loan Documents;

 

(2)                                  the existence of any claim, setoff, defense
or other right which the Borrower may have at any time against a beneficiary
named in a Letter of Credit or any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), any Lender, the Agent, the
issuer of such Letter of Credit, or any other Person, whether in connection with
this Agreement, any Letter of Credit, the transactions contemplated herein or
any unrelated transactions (including any underlying transactions between the
Borrower or any other Person and the beneficiary named in any Letter of Credit);

 

(3)                                  any draft, certificate or any other
document presented under the Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(4)                                  the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents;

 

(5)                                  the occurrence of any Default or Event of
Default; or

 

(6)                                  the failure of the Borrower to satisfy the
applicable conditions precedent set forth in Article 8.

 

(c)                                  Recovery or Avoidance of Payments; Refund
of Payments In Error.  In the event any payment by or on behalf of the Borrower
received by the Agent with respect to any Letter of Credit and distributed by
the Agent to the Lenders on account of their respective participations therein
is thereafter set aside, avoided or recovered from the Agent in connection with
any receivership, liquidation or bankruptcy proceeding, the Lenders shall, upon
demand by the Agent, pay to the Agent their respective Pro Rata Shares of such
amount set aside, avoided or recovered, together with interest at the rate
required to be paid by the Agent upon the amount required to be repaid by it. 
Unless the Agent receives notice from the Borrower prior to the date on which
any payment is due to the Lenders that the Borrower will not make such payment
in full as and when required, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date in immediately available funds
and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower has not made such
payment in full to the Agent, each Lender shall repay to the Agent on demand
such amount distributed to such Lender,

 

54

--------------------------------------------------------------------------------


 

together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.

 

(d)                                 Indemnification by Lenders.  To the extent
not reimbursed by the Borrower and without limiting the obligations of the
Borrower hereunder, the Lenders agree to indemnify the Letter of Credit Issuer
ratably in accordance with their respective Pro Rata Shares, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against the
Letter of Credit Issuer in any way relating to or arising out of any Letter of
Credit or the transactions contemplated thereby or any action taken or omitted
by the Letter of Credit Issuer under any Letter of Credit or any Loan Document
in connection therewith; provided that no Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of the Person to be indemnified.  Without limitation of the
foregoing, each Lender agrees to reimburse the Letter of Credit Issuer promptly
upon demand for its Pro Rata Share of any costs or expenses payable by the
Borrower to the Letter of Credit Issuer, to the extent that the Letter of Credit
Issuer is not promptly reimbursed for such costs and expenses by the Borrower. 
The agreement contained in this Section shall survive payment in full of all
other Obligations.

 

12.17                     Concerning the Collateral and the Related Loan
Documents.  Each Lender authorizes and directs the Agent to enter into the other
Loan Documents, for the ratable benefit and obligation of the Agent and the
Lenders.  Each Lender agrees that any action taken by the Agent, or the Majority
Lenders, as applicable, in accordance with the terms of this Agreement or the
other Loan Documents, and the exercise by the Agent or the Majority Lenders, as
applicable, of their respective powers set forth therein or herein, together
with such other powers that are reasonably incidental thereto, shall be binding
upon all of the Lenders.  The Lenders acknowledge that the Revolving Loans,
Agent Advances, Non-Ratable Loans, Hedge Agreements, Bank Products and all
interest, fees and expenses hereunder constitute one Debt, secured pari passu by
all of the Collateral.

 

12.18                     Field Audit and Examination Reports; Disclaimer by
Lenders.  By signing this Agreement, each Lender:

 

(a)                                  is deemed to have requested that the Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit or examination report (each a “Report” and collectively, “Reports”)
prepared by or on behalf of the Agent;

 

(b)                                 expressly agrees and acknowledges that
neither the Bank nor the Agent (i) makes any representation or warranty as to
the accuracy of any Report, or (ii) shall be liable for any information
contained in any Report;

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Agent or the Bank
or other party performing any audit or examination will inspect only specific
information regarding the Borrower and will rely significantly upon the
Borrower’s books and records, as well as on representations of the Borrower’s
personnel;

 

(d)                                 agrees to keep all Reports confidential and
strictly for its internal use, and not to distribute except to its participants,
or use any Report in any other manner; and

 

55

--------------------------------------------------------------------------------


 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold the Agent and any such other Lender preparing a Report harmless from any
action the indemnifying Lender may take or conclusion the indemnifying Lender
may reach or draw from any Report in connection with any loans or other credit
accommodations that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrower; and (ii) to pay and
protect, and indemnify, defend and hold the Agent and any such other Lender
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses and other amounts (including Attorney Costs) incurred
by the Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

12.19                     Relation Among Lenders.  The Lenders are not partners
or co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

 

12.20                     Co-Agents.  None of the Lenders identified on the
facing page or signature pages of this Agreement as a “co-agent” or a
“documentation agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of the Lenders so
identified as a “co-agent” or a “documentation agent” shall have or be deemed to
have any fiduciary relationship with any Lender.  Each Lender acknowledges that
it has not relied, and will not rely, on any of the Lenders so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

ARTICLE 13

MISCELLANEOUS

 

13.1                           No Waivers; Cumulative Remedies.  No failure by
the Agent or any Lender to exercise any right, remedy, or option under this
Agreement or any present or future supplement thereto, or in any other agreement
between or among the Borrower and the Agent and/or any Lender, or delay by the
Agent or any Lender in exercising the same, will operate as a waiver thereof. 
No waiver by the Agent or any Lender will be effective unless it is in writing,
and then only to the extent specifically stated.  No waiver by the Agent or the
Lenders on any occasion shall affect or diminish the Agent’s and each Lender’s
rights thereafter to require strict performance by the Borrower of any provision
of this Agreement.  The Agent and the Lenders may proceed directly to collect
the Obligations without any prior recourse to the Collateral.  The Agent’s and
each Lender’s rights under this Agreement will be cumulative and not exclusive
of any other right or remedy which the Agent or any Lender may have.

 

13.2                           Severability.  The illegality or unenforceability
of any provision of this Agreement or any Loan Document or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.

 

13.3                           Governing Law; Choice of Forum; Service of
Process.

 

(a)                                  THIS AGREEMENT SHALL BE INTERPRETED AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK; PROVIDED THAT THE

 

56

--------------------------------------------------------------------------------


 

AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE AGENT
AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF THE BORROWER, THE AGENT AND
THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. 
NOTWITHSTANDING THE FOREGOING:  (1) THE AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS
FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(c)                                  THE BORROWER HEREBY WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY
BE MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWER
AT ITS ADDRESS SET FORTH IN SECTION 13.8 AND SERVICE SO MADE SHALL BE DEEMED TO
BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE
U.S. MAILS POSTAGE PREPAID.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF
AGENT OR THE LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY
LAW.

 

57

--------------------------------------------------------------------------------


 

13.4                           WAIVER OF JURY TRIAL.  THE BORROWER, THE LENDERS
AND THE AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  THE BORROWER, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. 
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

 

13.5                           Survival of Representations and Warranties.  All
of the Borrower’s representations and warranties contained in this Agreement
shall survive the execution, delivery, and acceptance thereof by the parties,
notwithstanding any investigation by the Agent or the Lenders or their
respective agents.

 

13.6                           Other Security and Guaranties.  The Agent, may,
without notice or demand and without affecting the Borrower’s obligations
hereunder, from time to time:  (a) take from any Person and hold collateral
(other than the Collateral) for the payment of all or any part of the
Obligations and exchange, enforce or release such collateral or any part
thereof; and (b) accept and hold any endorsement or guaranty of payment of all
or any part of the Obligations and release or substitute any such endorser or
guarantor, or any Person who has given any Lien in any other collateral as
security for the payment of all or any part of the Obligations, or any other
Person in any way obligated to pay all or any part of the Obligations.

 

13.7                           Fees and Expenses.  The Borrower agrees to pay to
the Agent, for its benefit, on demand, all costs and expenses that Agent pays or
incurs in connection with the negotiation, preparation, syndication,
consummation, administration, enforcement, and termination of this Agreement or
any of the other Loan Documents, including: (a) Attorney Costs; (b) costs and
expenses (including attorneys’ and paralegals’ fees and disbursements) for any
amendment, supplement, waiver, consent, or subsequent closing in connection with
the Loan Documents and the transactions contemplated thereby; (c) costs and
expenses of lien and title searches and title insurance; (d) taxes, fees and
other charges for recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Agent’s
Liens (including costs and expenses paid or incurred by the Agent in connection
with the consummation of Agreement); (e) sums paid or incurred to pay any amount
or take any action required of the Borrower under the Loan Documents that the
Borrower fails to pay or take; (f) costs of appraisals, inspections, and
verifications of the Collateral, including travel, lodging, and meals for
inspections of the Collateral and the Borrower’s operations by the Agent plus
the Agent’s then customary charge for field examinations and audits and the
preparation of reports thereof (such charge is currently $850 per day (or
portion thereof) for each Person retained or employed by the Agent with respect
to each

 

58

--------------------------------------------------------------------------------


 

field examination or audit); and (g) costs and expenses of forwarding loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining Payment Accounts and lock boxes, and costs and expenses of
preserving and protecting the Collateral.  In addition, the Borrower agrees to
pay costs and expenses incurred by the Agent (including Attorneys’ Costs) to the
Agent, for its benefit, on demand, and to the other Lenders for their benefit,
on demand, and all reasonable fees, expenses and disbursements incurred by such
other Lenders for one law firm retained by such other Lenders, in each case,
paid or incurred to obtain payment of the Obligations, enforce the Agent’s
Liens, sell or otherwise realize upon the Collateral, and otherwise enforce the
provisions of the Loan Documents, or to defend any claims made or threatened
against the Agent or any Lender arising out of the transactions contemplated
hereby (including preparations for and consultations concerning any such
matters).  The foregoing shall not be construed to limit any other provisions of
the Loan Documents regarding costs and expenses to be paid by the Borrower.  All
of the foregoing costs and expenses shall be charged to the Borrower’s Loan
Account as Revolving Loans as described in Section 3.7.

 

13.8                           Notices.  Except as otherwise provided herein,
all notices, demands and requests that any party is required or elects to give
to any other shall be in writing, or by a telecommunications device capable of
creating a written record, and any such notice shall become effective (a) upon
personal delivery thereof, including, but not limited to, delivery by overnight
mail and courier service, (b) four (4) days after it shall have been mailed by
United States mail, first class, certified or registered, with postage prepaid,
or (c) in the case of notice by such a telecommunications device, when properly
transmitted, in each case addressed to the party to be notified as follows:

 

If to the Agent or to the Bank:

 

Bank of America, N.A.

GA1-006-05-14

600 Peachtree Street, 5th Floor

Atlanta, Georgia  30308

Attention: Business Credit-Account Executive

Telephone: (404) 607-5302

Telecopy:   (404) 607-6439

 

with copies to:

 

If to the Borrower:

 

Spherion Corporation

2050 Spectrum Blvd.

Ft. Lauderdale, FL  33309

Attention: Bruce T. Petersen

Telephone: (954) 308-6120

Telecopy:   (954) 308-6085

 

with a copy to:

 

Spherion Corporation

2050 Spectrum Blvd.

Ft. Lauderdale, FL  33309

Attention: Heather M. McFall

Telephone: (954) 308-6174

Telecopy:   (954) 308-6012

 

59

--------------------------------------------------------------------------------


 

 

 

or to such other address as each party may designate for itself by like notice. 
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.  With
respect to any notice to the Borrower made by any telecommunication device, the
Agent shall use its reasonable best efforts to obtain telephonic confirmation of
receipt of such notice by the Borrower but the failure to obtain such
confirmation shall not impair the effectiveness of a notice otherwise delivered
in accordance with the terms of this Section 13.8.

 

13.9                           Waiver of Notices.  The Borrower waives
presentment, and notice of demand or dishonor and protest as to any instrument,
notice of intent to accelerate the Obligations and notice of acceleration of the
Obligations, as well as any and all other notices to which it might otherwise be
entitled, except, in each case, to the extent expressly provided for in the Loan
Documents.  No notice to or demand on the Borrower which the Agent or any Lender
may elect to give shall entitle the Borrower to any or further notice or demand
in the same, similar or other circumstances.

 

13.10                     Binding Effect.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the respective
representatives, successors, and assigns of the parties hereto; provided,
however, that no interest herein may be assigned by the Borrower without prior
written consent of the Agent and each Lender, or assigned by any Lender without
prior written consent of the Agent in accordance with Section 11.2.  Each Lender
agrees to give prompt notice of any such assignment to the Agent and the
Borrower.  The rights and benefits of the Agent and the Lenders hereunder shall,
if such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

 

13.11                     Indemnity of the Agent and the Lenders by the
Borrower.

 

(a)                                  The Borrower agrees to defend, indemnify
and hold the Agent-Related Persons, and each Lender and each of its respective
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time (including at any
time following repayment of the Loans and the termination, resignation or
replacement of the Agent or replacement of any Lender)  be imposed on, incurred
by or asserted against any such Person in any way relating to or arising out of
this Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any Insolvency
Proceeding or appellate proceeding) related to or arising out of this Agreement,
any other Loan Document, or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that the Borrower shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities to the extent, as to any Indemnified Person, it shall be
determined in a final, nonappealable judgment by a court of competent
jurisdiction that such losses, claims, damages, liabilities or

 

60

--------------------------------------------------------------------------------


 

expenses resulted from the gross negligence or willful misconduct of such
Indemnified Person. The agreements in this Section shall survive payment of all
other Obligations.

 

(b)                                 The Borrower agrees to indemnify, defend and
hold harmless the Agent and the Lenders from any loss or liability directly or
indirectly arising out of the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of a hazardous
substance relating to the Borrower’s operations, business or property.  This
indemnity will apply whether the hazardous substance is on, under or about the
Borrower’s property or operations or property leased to the Borrower.  The
indemnity includes but is not limited to Attorneys Costs.  The indemnity extends
to the Agent and the Lenders, their parents, affiliates, subsidiaries and all of
their directors, officers, employees, agents, successors, attorneys and
assigns.  “Hazardous substances” means any substance, material or waste that is
or becomes designated or regulated as “toxic,” “hazardous,” “pollutant,” or
“contaminant” or a similar designation or regulation under any federal, state or
local law (whether under common law, statute, regulation or otherwise) or
judicial or administrative interpretation of such, including petroleum or
natural gas.  This indemnity will survive repayment of all other Obligations.

 

13.12                     Limitation of Liability.  NO CLAIM MAY BE MADE BY THE
BORROWER, ANY LENDER OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND THE BORROWER AND EACH LENDER HEREBY
WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR
NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

13.13                     Final Agreement.  This Agreement and the other Loan
Documents are intended by the Borrower, the Agent and the Lenders to be the
final, complete, and exclusive expression of the agreement between them.  This
Agreement supersedes any and all prior oral or written agreements relating to
the subject matter hereof except for the Fee Letter.  No modification,
rescission, waiver, release, or amendment of any provision of this Agreement or
any other Loan Document shall be made, except by a written agreement signed by
the Borrower and a duly authorized officer of each of the Agent and the
requisite Lenders.

 

13.14                     Counterparts.  This Agreement may be executed in any
number of counterparts, and by the Agent, each Lender and the Borrower in
separate counterparts, each of which shall be an original, but all of which
shall together constitute one and the same agreement; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

13.15                     Captions.  The captions contained in this Agreement
are for convenience of reference only, are without substantive meaning and
should not be construed to modify, enlarge, or restrict any provision.

 

61

--------------------------------------------------------------------------------


 

13.16                     Right of Setoff.  In addition to any rights and
remedies of the Lenders provided by law, if an Event of Default exists or the
Loans have been accelerated, each Lender is authorized at any time and from time
to time, without prior notice to the Borrower, any such notice being waived by
the Borrower to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by, and other indebtedness at any time owing by, such Lender or
any Affiliate of such Lender to or for the credit or the account of the Borrower
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured.  Each Lender agrees promptly to notify the Borrower and
the Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.  NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL
EXERCISE ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF THE BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT
THE PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

 

13.17                     Confidentiality.

 

(a)                                  The Borrower hereby consents that the Agent
and each Lender may issue and disseminate to the public general information
describing the credit accommodation entered into pursuant to this Agreement,
including the name and address of the Borrower and any other Subsidiary and a
general description of the Borrower’s and its Subsidiaries’ business and may use
the Borrower’s and any Subsidiary’s name in advertising and other promotional
material.

 

(b)                                 Each Lender and the Agent severally agrees
to take normal and reasonable precautions and exercise due care to maintain the
confidentiality of all non-public information provided to the Agent or such
Lender by or on behalf of the Borrower or an Affiliate thereof, under this
Agreement or any other Loan Document, except to the extent that such information
(i) was or becomes generally available to the public other than as a result of
disclosure by the Agent or such Lender, or (ii) was or becomes available on a
nonconfidential basis from a source other than the Borrower or an Affiliate
thereof, provided that such source is not bound by a confidentiality agreement
with the Borrower or an Affiliate thereof known to the Agent or such Lender;
provided, however, that the Agent and any Lender may disclose such information
(1) at the request or pursuant to any requirement of any Governmental Authority
to which the Agent or such Lender is subject or in connection with an
examination of the Agent or such Lender by any such Governmental Authority; (2)
pursuant to subpoena or other court process; (3) when required to do so in
accordance with the provisions of any applicable Requirement of Law; (4) to the
extent reasonably required in connection with any litigation or proceeding
(including, but not limited to, any bankruptcy proceeding) to which the Agent,
any Lender or their respective Affiliates may be party; (5) to the extent
reasonably required in connection with the exercise of any remedy hereunder or
under any other Loan Document; (6) to the Agent’s or such Lender’s independent
auditors, accountants, attorneys and other professional advisors; (7) to any
prospective Participant or Assignee under any Assignment and Acceptance, actual
or potential, provided that such prospective Participant or Assignee agrees to
keep such information confidential to the same extent required of the Agent and
the Lenders hereunder;  (8) as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower is party
or is deemed party with the Agent or such Lender, and (9) to its Affiliates.

 

62

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, the information subject to this
Section 13.17(b) shall not include, and the Agent and each Lender may disclose
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transactions as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.

 

13.18                     Conflicts with Other Loan Documents.  Unless otherwise
expressly provided in this Agreement (or in another Loan Document by specific
reference to the applicable provision contained in this Agreement), if any
provision contained in this Agreement conflicts with any provision of any other
Loan Document, the provision contained in this Agreement shall govern and
control.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

 

BORROWER:

 

 

 

SPHERION CORPORATION

 

 

 

 

 

By:

/s/ Peter Houchin

 

Name:

Peter Houchin

 

Title:

Vice President, Corporate Finance & Treasury

 

 

 

 

 

ADMINISTRATIVE AGENT AND

 

COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

 

 

By:

/s/ Mark Herdman

 

Name:

Mark Herdman

 

Title:

Vice President

 

 

 

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Mark Herdman

 

Name:

Mark Herdman

 

Title:

Vice President

 

64

--------------------------------------------------------------------------------


 

ANNEX A

to

Credit Agreement

 

Definitions

 

Capitalized terms used in the Loan Documents shall have the following respective
meanings (unless otherwise defined therein), and all section references in the
following definitions shall refer to sections of the Agreement:

 

“Accounts” means all of the Credit Parties’ now owned or hereafter acquired or
arising accounts, as defined in the UCC, including any rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.

 

“Account Debtor” means each Person obligated in any way on or in connection with
an Account.

 

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by the Bank for the account of the
Borrower pursuant to agreement or overdrafts.

 

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
of the Borrower, the Borrower’s net income after provision for income taxes for
such fiscal period, as determined in accordance with GAAP and reported on the
Financial Statements for such period, excluding any and all of the following
included in such net income:  (a) gain or loss arising from the sale of any
capital assets; (b) gain arising from any write-up in the book value of any
asset; (c) earnings of any Person, substantially all the assets of which have
been acquired by the Borrower or its Subsidiaries in any manner, to the extent
realized by such other Person prior to the date of acquisition; (d) earnings of
any Person in which the Borrower or any of its Subsidiaries has an ownership
interest unless (and only to the extent) such earnings shall actually have been
received by the Borrower or any Subsidiary in the form of cash distributions;
(e) earnings of any Person to which assets of the Borrower or any Subsidiary
shall have been sold, transferred or disposed of, or into which the Borrower or
any Subsidiary shall have been merged, or which has been a party with the
Borrower or any Subsidiary to any consolidation or other form of reorganization,
prior to the date of such transaction; (f) gain or loss arising from the
acquisition of debt or equity securities of the Borrower or any Subsidiary or
from cancellation or forgiveness of Debt; and (g) gain or non-cash loss arising
(y) from extraordinary items, as determined in accordance with GAAP.

 

“Affected Payee” has the meaning given to such term in Section 3.9.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, ten percent (10%) or more of
the outstanding equity interest of such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Agent” means the Bank, solely in its capacity as agent for the Lenders, and any
successor agent.

 

--------------------------------------------------------------------------------


 

“Agent Advances” has the meaning specified in Section 1.2(i).

 

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and Agent pursuant to this Agreement and the other
Loan Documents.

 

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

 

“Aggregate Revolver Outstandings” means, at any date of determination:  the sum
of (a) the unpaid balance of Revolving Loans, (b) the aggregate amount of
Pending Revolving Loans, (c) one hundred percent (100%) of the aggregate undrawn
face amount of all outstanding Letters of Credit, and (d) the aggregate amount
of any unpaid reimbursement obligations in respect of Letters of Credit.

 

“Agreement” means the Credit Agreement to which this Annex A is attached, as
from time to time amended, modified or restated.

 

“Applicable Margin” means

 

(i)                                     with respect to Base Rate Loans and all
other Obligations (other than LIBOR Loans), .250%; and

 

(ii)                                  with respect to LIBOR Loans, 2.00%.

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by the Average Daily Availability for the fiscal
quarter most recently ended, commencing with the first day of the first calendar
month that occurs more than 5 days after delivery of the Borrower’s quarterly
Financial Statements to Lenders for the fiscal quarter ending December 26, 2003
(the “Initial Adjustment Date”).  Adjustments in Applicable Margins shall be
determined by reference to the following grids:

 

--------------------------------------------------------------------------------


 

If Average Daily
Availability is:

 

Level of
Applicable Margins:

> Greater than $175,000,000

 

Level I

Greater than $125,000,000 but less than or equal to $175,000,000

 

Level II

Greater than $75,000,000 but less than or equal to $125,000,000

 

Level III

Greater than $25,000,000 but less than or equal to $75,000,000

 

Level IV

Less than or equal to $25,000,000

 

Level V

 

Low to High

 

 

 

Applicable Margins

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Base Rate Loans

 

.000

%

.250

%

.250

%

.250

%

.500

%

LIBOR Loans

 

1.50

%

1.75

%

2.00

%

2.25

%

2.50

%

 

All adjustments in the Applicable Margins after the Initial Adjustment Date
shall be implemented quarterly on a prospective basis, for each calendar month
commencing at least 5 days after the date of delivery to the Lenders of
quarterly unaudited or annual audited (as applicable) Financial Statements
evidencing the need for an adjustment.  Concurrently with the delivery of those
Financial Statements, the Borrower shall deliver to the Agent and the Lenders a
certificate, signed by a Responsible Officer, setting forth in reasonable detail
the basis for the continuance of, or any change in, the Applicable Margins.
Failure to timely deliver such Financial Statements shall, in addition to any
other remedy provided for in this Agreement, result in an increase in the
Applicable Margins to the highest level set forth in the foregoing grid, until
the first day of the first calendar month following the delivery of those
Financial Statements demonstrating that such an increase is not required.  If a
Default or Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, no reduction may occur
until the first day of the first calendar month following the date on which such
Default or Event of Default is waived or cured.

 

“Assignee” has the meaning specified in Section 11.2(a).

 

“Assignment and Acceptance” has the meaning specified in Section 11.2(a).

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent, the
reasonably allocated costs and expenses of internal legal services of the Agent.

 

--------------------------------------------------------------------------------


 

“Availability” means, at any time (a) the lesser of (i) the Maximum Revolver
Amount or (ii) the Borrowing Base, minus (b) Reserves other than Reserves
deducted in the calculation of the Borrowing Base, minus (c) in each case, the
Aggregate Revolver Outstandings.

 

“Average Daily Availability” means average daily Availability for the most
recently ended fiscal quarter.

 

“Bank” means Bank of America, N.A., a national banking association, or any
successor entity thereto.

 

“Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower by a Lender or any affiliate of a Lender in
reliance on the Lender’s agreement to indemnify such affiliate:  (i) credit
cards; (ii) ACH Transactions; (iii) cash management, including controlled
disbursement services; and (iv) Hedge Agreements.

 

“Bank Product Reserves” means all reserves for the Bank Products then provided
or outstanding from time to time established by the Agent in its reasonable
credit judgment exercised in good faith and consistent with accepted practices
of the asset based lending industry.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.), as amended.

 

“Base Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Bank in Charlotte, North Carolina as
its “prime rate” (the “prime rate” being a rate set by the Bank based upon
various factors including the Bank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate).  Any change
in the prime rate announced by the Bank shall take effect at the opening of
business on the day specified in the public announcement of such change.  Each
Interest Rate based upon the Base Rate shall be adjusted simultaneously with any
change in the Base Rate.

 

“Base Rate Loans” means a Revolving Loan during any period in which it bears
interest based on the Base Rate.

 

“Blocked Account Agreement” means an agreement among each Credit Party, the
Agent and a Clearing Bank, in form and substance reasonably satisfactory to the
Agent, concerning the collection of payments which represent the proceeds of
Accounts or of any other Collateral.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to the Borrower or by Bank in the case of a
Borrowing funded by Non-Ratable Loans or by the Agent in the case of a Borrowing
consisting of an Agent Advance, or the issuance of Letters of Credit hereunder.

 

“Borrowing Base” means, at any time, an amount equal to the sum of eighty-five
percent (85%) of the Net Amount of Eligible Accounts minus Reserves from time to
time established by the Agent in its reasonable credit judgment exercised in
good faith and consistent with accepted practices of the asset based lending
industry.

 

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower, substantially in the form of Exhibit B (or another form acceptable to
the Agent) setting

 

--------------------------------------------------------------------------------


 

forth the calculation of the Borrowing Base, including a calculation of each
component thereof, all in such detail as shall be reasonably satisfactory to the
Agent.  All calculations of the Borrowing Base in connection with the
preparation of any Borrowing Base Certificate shall originally be made by the
Borrower and certified to the Agent; provided, that the Agent shall have the
right to review and adjust, in the exercise of its reasonable credit judgment,
any such calculation (1) to reflect its reasonable estimate of declines in value
of any of the Collateral described therein, and (2) to the extent that such
calculation is not in accordance with this Agreement.

 

“Business Day” means (a) any day that is not a Saturday, Sunday, or a day on
which banks in New York, New York, Atlanta, Georgia, Charlotte, North Carolina
or Miami, Florida are required or permitted to be closed, and (b) with respect
to all notices, determinations, fundings and payments in connection with the
LIBOR Rate or LIBOR Loans, any day that is a Business Day pursuant to clause (a)
above and that is also a day on which trading in Dollars is carried on by and
between banks in the London interbank market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Expenditures” means all payments due (whether or not paid during any
fiscal period) in respect of the cost of any fixed asset or improvement, or
replacement, substitution, or addition thereto, which has a useful life of more
than one year, including, without limitation, those costs arising in connection
with the direct or indirect acquisition of such asset by way of increased
product or service charges or in connection with a Capital Lease.

 

“Capital Lease” means any lease of property by any Credit Party which, in
accordance with GAAP, should be reflected as a capital lease on the balance
sheet of such Credit Party.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 25% or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing

 

--------------------------------------------------------------------------------


 

body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“Clearing Bank” means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Closing Fee” has the meaning specified in Section 2.4.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of each Credit Party’s Accounts and other assets of any
Credit Party from time to time subject to Agent’s Liens securing payment or
performance of the Obligations pursuant to the Security Instruments.

 

“Commitment” means, at any time with respect to a Lender, the principal amount
set forth beside such Lender’s name under the heading “Commitment” on Schedule
1.1 attached to the Agreement or on the signature page of the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 11.2, as such Commitment may be adjusted from
time to time in accordance with the provisions of Section 11.2, and
“Commitments” means, collectively, the aggregate amount of the commitments of
all of the Lenders.

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

 

“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a LIBOR Loan.

 

“Credit Party” means the Borrower and any Guarantor.

 

 “Debt” means, without duplication, all liabilities, obligations and
indebtedness of the Borrower to any Person, of any kind or nature, now or
hereafter owing, arising, due or payable, howsoever evidenced, created,
incurred, acquired or owing, whether primary, secondary, direct, contingent,
fixed or otherwise, consisting of indebtedness for borrowed money or the
deferred purchase price of property, excluding trade payables, but including (a)
all Obligations; (b) all obligations and liabilities of any Person secured by
any Lien on the Borrower’s property, even though the Borrower shall not have
assumed or become liable for the payment thereof; provided, however,

 

--------------------------------------------------------------------------------


 

that all such obligations and liabilities which are limited in recourse to such
property shall be included in Debt only to the extent of the book value of such
property as would be shown on a balance sheet of the Borrower prepared in
accordance with GAAP; (c) all obligations or liabilities created or arising
under any Capital Lease or conditional sale or other title retention agreement
with respect to property used or acquired by the Borrower, even if the rights
and remedies of the lessor, seller or lender thereunder are limited to
repossession of such property; provided, however, that all such obligations and
liabilities which are limited in recourse to such property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of the Borrower prepared in accordance with GAAP; (d) all
obligations and liabilities under Guaranties and (e) the present value
(discounted at the Base Rate) of lease payments due under synthetic leases.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would constitute an Event of Default.

 

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent (2%)
per annum.  Each Default Rate shall be adjusted simultaneously with any change
in the applicable Interest Rate.  In addition, the Default Rate shall result in
an increase in the Letter of Credit Fee by two percent (2%) per annum.

 

“Defaulting Lender” has the meaning specified in Section 12.15(c).

 

“Designated Account” has the meaning specified in Section 1.2(c).

 

“Distribution” means, in respect of any corporation:  (a) the payment or making
of any dividend or other distribution of property in respect of capital stock
(or any options or warrants for, or other rights with respect to, such stock) of
such corporation, other than distributions in capital stock (or any options or
warrants for such stock) of the same class; or (b) the redemption or other
acquisition by such corporation of any capital stock (or any options or warrants
for such stock) of such corporation.

 

“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by any Credit Party.

 

“DOL” means the United States Department of Labor or any successor department or
agency.

 

“Dollar” and “$” means dollars in the lawful currency of the United States. 
Unless otherwise specified, all payments under the Agreements shall be made in
Dollars.

 

“EBITDA” means, with respect to any fiscal period of the Borrower, Adjusted Net
Earnings from Operations, plus, to the extent deducted in the determination of
Adjusted Net Earnings from Operations for that fiscal period, Interest Expense,
Federal, state, local and foreign income taxes, depreciation and amortization.

 

“Eligible Accounts” means the Accounts which the Agent in the exercise of its
reasonable commercial discretion determines to be Eligible Accounts.  Without
limiting the

 

--------------------------------------------------------------------------------


 

discretion of the Agent to establish other criteria of ineligibility, Eligible
Accounts shall not, unless the Agent in its sole discretion elects, include any
Account:

 

(a)                                  with respect to which more than 90 days
have elapsed since the date of the original invoice therefor or which is more
than 60 days past due;

 

(b)                                 with respect to which any of the
representations, warranties, covenants, and agreements contained in the Security
Agreement are incorrect or have been breached;

 

(c)                                  with respect to which Account (or any other
Account due from such Account Debtor), in whole or in part, a check, promissory
note, draft, trade acceptance or other instrument for the payment of money has
been received, presented for payment and returned uncollected for any reason;

 

(d)                                 which represents a progress billing (as
hereinafter defined) or as to which the Borrower has extended the time for
payment without the consent of the Agent; for the purposes hereof, “progress
billing” means any invoice for goods sold or leased or services rendered under a
contract or agreement pursuant to which the Account Debtor’s obligation to pay
such invoice is conditioned upon the Borrower’s completion of any further
performance under the contract or agreement;

 

(e)                                  with respect to which any one or more of
the following events has occurred to the Account Debtor on such Account:  death
or judicial declaration of incompetency of an Account Debtor who is an
individual; the filing by or against the Account Debtor of a request or petition
for liquidation, reorganization, arrangement, adjustment of debts, adjudication
as a bankrupt, winding-up, or other relief under the bankruptcy, insolvency, or
similar laws of the United States, any state or territory thereof, or any
foreign jurisdiction, now or hereafter in effect; the making of any general
assignment by the Account Debtor for the benefit of creditors; the appointment
of a receiver or trustee for the Account Debtor or for any of the assets of the
Account Debtor, including, without limitation, the appointment of or taking
possession by a “custodian,” as defined in the Federal Bankruptcy Code; the
institution by or against the Account Debtor of any other type of insolvency
proceeding (under the bankruptcy laws of the United States or otherwise) or of
any formal or informal proceeding for the dissolution or liquidation of,
settlement of claims against, or winding up of affairs of, the Account Debtor;
the sale, assignment, or transfer of all or any material part of the assets of
the Account Debtor; the nonpayment generally by the Account Debtor of its debts
as they become due; or the cessation of the business of the Account Debtor as a
going concern;

 

(f)                                    owed by an Account Debtor with respect to
which fifty percent (50%) or more of the aggregate Dollar amount of outstanding
Accounts owed at such time by such Account Debtor is classified as ineligible
under clause (a) above;

 

(g)                                 owed by an Account Debtor which: (i) does
not maintain its chief executive office in the United States of America or
Canada (other than the Province of Newfoundland); or (ii) is not organized under
the laws of the United States of America or Canada or any state or province
thereof; or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof; except to the extent that such Account is secured or payable by a
letter of credit satisfactory to the Agent in its discretion;

 

--------------------------------------------------------------------------------


 

(h)                           owed by an Account Debtor which is an Affiliate or
employee of the Borrower;

 

(i)                               except as provided in clause (k) below, with
respect to which either the perfection, enforceability, or validity of the
Agent’s Liens in such Account, or the Agent’s right or ability to obtain direct
payment to the Agent of the proceeds of such Account, is governed by any
federal, state, or local statutory requirements other than those of the UCC;

 

(j)                               owed by an Account Debtor to which the
Borrower or any of its Subsidiaries, is indebted in any way, or which is subject
to any right of setoff or recoupment by the Account Debtor, unless the Account
Debtor has entered into an agreement acceptable to the Agent to waive setoff
rights; or if the Account Debtor thereon has disputed liability or made any
claim with respect to any other Account due from such Account Debtor; but in
each such case only to the extent of such indebtedness, setoff, recoupment,
dispute, or claim;

 

(k)                            owed by the federal government of the United
States of America, or any department, agency, public corporation, or other
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq.), and any other steps necessary to perfect the
Agent’s Liens therein, have been complied with to the Agent’s satisfaction with
respect to such Account;

 

(l)                               which is evidenced by a promissory note or
other instrument or by chattel paper;

 

(m)                         if the Agent believes, in the exercise of its
reasonable judgment, that the prospect of collection of such Account is impaired
or that the Account may not be paid by reason of the Account Debtor’s financial
inability to pay;

 

(n)                           with respect to which the Account Debtor is
located in any state requiring the filing of a Notice of Business Activities
Report or similar report in order to permit the Borrower to seek judicial
enforcement in such State of payment of such Account, unless such Borrower has
qualified to do business in such state or has filed a Notice of Business
Activities Report or equivalent report for the then current year;

 

(o)                           which arises out of a sale not made in the
ordinary course of the Borrower’s or any other Credit Party’s business;

 

(p)                           with respect to which the services giving rise to
such Account have not been performed by the Borrower or the other applicable
Credit Party, and, if applicable, accepted by the Account Debtor, or the Account
Debtor revokes its acceptance of such services;

 

(q)                           owed by an Account Debtor which is obligated to
the Borrower or other Credit Party respecting Accounts the aggregate unpaid
balance of which exceeds twenty-five percent (25%) of the aggregate unpaid
balance of all Accounts at such time, but only to the extent of such excess;

 

(r)                              which is not subject to a first priority and
perfected security interest in favor of the Agent for the benefit of the
Lenders.

 

--------------------------------------------------------------------------------


 

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; and (c)
any other commercial financial institution having total assets in excess of
$1,000,000,000 approved by the Agent (such approval not to be unreasonably
withheld or delayed).

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for (a)
any liability under Environmental Laws, or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, a Release or threatened
Release of a Contaminant into the environment.

 

“Equipment” means all of the Credit Parties’ now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
property leased by the Borrower or such Guarantor and all of the Borrower’s and
such Guarantor’s rights and interests with respect thereto under such leases
(including, without limitation, options to purchase); together with all present
and future additions and accessions thereto, replacements therefor, component
and auxiliary parts and supplies used or to be used in connection therewith, and
all substitutes for any of the foregoing, and all manuals, drawings,
instructions, warranties and rights with respect thereto; wherever any of the
foregoing is located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan is in
reorganization, (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Section 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multi-employer Plan, (e) the occurrence of an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multi-employer Plan, or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate.

 

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified in Section 9.1.

 

“Excess Pension Contribution” means any contribution to a Pension Plan during
any period in excess of the Pension Plan accruals during such period.

 

“Existing Letters of Credit” means those certain letters of credit outstanding
on the date hereof issued for the account of the Borrower or as United States
Subsidiary and described in Schedule 1.2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and
regulations promulgated thereunder.

 

“Facility Guaranty” means each Guaranty Agreement between a Guarantor and the
Agent for the benefit of the Agent and the Lenders, delivered as of the Closing
Date or thereafter in accordance with the terms of this Agreement, as the same
may be amended, modified or supplemented.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Bank on such
day on such transactions as determined by the Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letter” has the meaning given to such term in Section 2.4.

 

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 5.2 and 6.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

 

“Fiscal Year” means the Borrower’s fiscal year for financial accounting
purposes.  The current Fiscal Year of the Borrower will end on December 26,
2003.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period of the
Borrower, the ratio of (a) EBITDA minus Capital Expenditures paid in cash during
such period to (b) Fixed Charges.

 

“Fixed Charges” means, with respect to any fiscal period of the Borrower and its
Subsidiaries on a consolidated basis, without duplication, Interest Expense, all
scheduled principal payments and mandatory prepayments (by acceleration or
otherwise) of Debt, all Distributions, Excess Pension Contributions during such
period, and Federal, state, local and foreign income taxes, excluding deferred
taxes.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under a
political subdivision of the United States of America.

 

--------------------------------------------------------------------------------


 

“Fronting Fee” has the meaning given to such term in Section 2.6.

 

“Fully Supported” means, with respect to any outstanding Letter of Credit, the
Borrower shall have deposited with the Agent, for the ratable benefit of the
Letter of Credit Issuer and the Lenders, at the Agent’s election, either (a) a
standby letter of credit (a “Supporting Letter of Credit”) in form and substance
satisfactory to the Agent, issued by an issuer satisfactory to the Agent in an
amount equal to the greatest amount for which such Letter of Credit may be drawn
plus any fees and expenses associated with such Letter of Credit (the “Letter of
Credit Exposure”), under which Supporting Letter of Credit the Agent shall be
entitled to draw amounts necessary to reimburse the Letter of Credit Issuer and
the Lenders for payments to be made by the Letter of Credit Issuer and the
Lenders under such Letter of Credit and any fees and expenses associated with
such Letter of Credit or (b) cash in an amount equal to the Letter of Credit
Exposure to be held as cash collateral for such Letter of Credit Exposure.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
Closing Date.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantor” means each existing or hereafter acquired or created Subsidiary of
Borrower other than Immaterial Subsidiaries.

 

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

 

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity or equity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging the Borrower’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.

 

--------------------------------------------------------------------------------


 

“Immaterial Subsidiary” means (a) any Foreign Subsidiary, (b) each of Spherion
Receivables, Spherion Newco, Inc. and Norrell Healthcare of New York, Inc. and
each of its Subsidiaries (but only to the extent each such entity under this
clause (a) is dissolved or otherwise ceases to exist within 180 day of the
Closing Date), and (c) any Subsidiary, other than a Foreign Subsidiary that has
assets (valued at the greater of book or market value), or net income in any
Fiscal Year, whichever is greater of less than $5,000,000; provided, that the
aggregate value of such assets or income, when added to the assets and income of
all other Immaterial Subsidiaries other than Foreign Subsidiaries under this
clause (c) is not in excess of $15,000,000 at any time.

 

“Interest Expense” means, for any fiscal period, the aggregate amount of
interest required to be paid or accrued by the Borrower and its Subsidiaries
during such period on all Debt of the Borrower and its Subsidiaries during such
period, whether such interest was or is required to be reflected as an item of
expense or capitalized, including payments consisting of interest in respect of
Capital Leases or synthetic leases), net of all interest income they receive
during such period.

 

“Interest Period” means, as to any LIBOR Loan, the period commencing on the
Funding Date of such Loan or on the Continuation/Conversion Date on which the
Loan is converted into or continued as a LIBOR Loan, and ending on the date one,
two, three or six months thereafter as selected by the Borrower in its Notice of
Borrowing, in the form attached hereto as Exhibit D, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit E, provided
that:

 

(a)                                  if any Interest Period would otherwise end
on a day that is not a Business Day, that Interest Period shall be extended to
the following Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the preceding Business Day;

 

(b)                                 any Interest Period pertaining to a LIBOR
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Stated Termination Date.

 

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 2.1.

 

“Inventory” means all of each Credit Party’s now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in each Credit Party’s business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.

 

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Latest Projections” means:  (a) on the Closing Date and thereafter until the
Agent receives new projections pursuant to Section 5.2(d), the projections of
the Borrower’s consolidated

 

--------------------------------------------------------------------------------


 

financial condition, results of operations, and cash flows, for the Fiscal Years
2003 through 2007, and delivered to the Agent prior to the Closing Date; and (b)
thereafter, the projections most recently received by the Agent pursuant to
Section 5.2(d).

 

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Non-Ratable Loan outstanding;
provided that no such Agent Advance or Non-Ratable Loan shall be taken into
account in determining any Lender’s Pro Rata Share.

 

“Letter of Credit” has the meaning specified in Section 1.4(a).

 

“Letter of Credit Fee” has the meaning specified in Section 2.6.

 

“Letter of Credit Issuer” means the Bank or any affiliate of the Bank that
issues any Letter of Credit pursuant to this Agreement.

 

“Letter of Credit Subfacility” means $100,000,000.

 

“LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, (a) the
Termination Date, (b) the first day of each calendar month during which such
LIBOR Loan is outstanding and (c) the last day of each Interest Period
applicable to such LIBOR Loan.

 

“LIBOR Rate” means, for any Interest Period, with respect to LIBOR Loans, the
rate of interest per annum determined pursuant to the following formula:

 

LIBOR Rate

=

 

Offshore Base Rate

1.00 - Eurodollar Reserve Percentage

 

Where,

 

“Offshore Base Rate” means the rate per annum appearing on Telerate Page 3750
(or any successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest
Period.  If for any reason such rate is not available, the Offshore Base Rate
shall be, for any Interest Period, the rate per annum appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates.  If for any
reason none of the foregoing rates is available, the Offshore Base Rate shall
be, for any Interest Period, the rate per annum determined by Agent as the rate
of interest at which dollar deposits in the approximate amount of the LIBOR Loan
comprising part of such Borrowing would be offered by the Bank’s London Branch
to major banks in the offshore dollar market at their request at or about 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period.

 

--------------------------------------------------------------------------------


 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).  The Offshore
Base Rate for each outstanding LIBOR Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

 

“LIBOR Loans” means a Revolving Loan during any period in which it bears
interest based on the LIBOR Rate.

 

“Lien” means:  (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),
any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

 

“Loan Account” means the loan account of the Borrower, which account shall be
maintained by the Agent.

 

“Loan Documents” means this Agreement, the Security Instruments, the Facility
Guaranty, and any other agreements, instruments, and documents heretofore, now
or hereafter evidencing, securing, guaranteeing or otherwise relating to the
Obligations, the Collateral, or any other aspect of the transactions
contemplated by this Agreement.

 

“Loans” means, collectively, all loans and advances provided for in Article 1.

 

“Majority Lenders” means at any time Lenders whose Pro Rata Shares aggregate
more than 50% of the aggregate of all Lenders’ Pro Rata Shares.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Credit Parties taken as a whole, or the
Collateral; (b) a material impairment of the ability of the Borrower or any
other Credit Party to perform under any Loan Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Credit Party of any Loan Document to which it is a
party; provided, however, the impairment and adverse effects referred to in
clause (b) and (c) above shall be “Material Adverse Effects” only to the extent
they materially and adversely affect a material right or interest of the Agent
or the Lenders under the Loan Documents.

 

--------------------------------------------------------------------------------


 

“Maximum Revolver Amount” means $200,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multi-employer Plan” means a “multi-employer plan” as defined in Section
4001(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding six (6) years contributed to by the Borrower or any ERISA
Affiliate.

 

“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise or similar taxes, and less returns,
discounts, claims, credits allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed.

 

“Net Proceeds” has the meaning specified in Section 3.5(a).

 

“Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified in
Section 1.2(h).

 

“Notice of Borrowing” has the meaning specified in Section 1.2(b).

 

“Notice of Continuation/Conversion” has the meaning specified in Section 2.2(b).

 

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Borrower to the Agent
and/or any Lender, arising under or pursuant to this Agreement or any of the
other Loan Documents, whether or not evidenced by any note, or other instrument
or document, whether arising from an extension of credit, opening of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, whether direct
or indirect, absolute or contingent, due or to become due, primary or secondary,
as principal or guarantor, and including all principal, interest, charges,
expenses, fees, attorneys’ fees, filing fees and any other sums chargeable to
the Borrower hereunder or under any of the other Loan Documents.  “Obligations”
includes, without limitation, (a) all debts, liabilities, and obligations now or
hereafter arising from or in connection with the Letters of Credit and (b) all
debts, liabilities and obligations now or hereafter arising from or in
connection with Bank Products.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

 

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

 

“Payment Account” means each bank account established pursuant to the Security
Agreement, to which the proceeds of Accounts and other Collateral are deposited
or credited, and which is maintained in the name of the Agent or the Borrower,
as the Agent may determine, on terms acceptable to the Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

 

--------------------------------------------------------------------------------


 

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.

 

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Borrower (or an ERISA Affiliate)
sponsors, maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a Multi-employer Plan has made contributions at
any time during the immediately preceding five (5) plan years.

 

“Permitted Acquisition” means any acquisition by any Credit Party of all or
substantially all of the assets or a line of business of a Person or all or
substantially all of the capital stock of a Person so long as (a) no Default or
Event of Default exists or would be caused thereby, (b) EBITDA (after
adjustments reasonably acceptable to the Agent for calculation as if the assets
or line of business acquired were operating on a stand alone basis) attributable
to such acquired assets or Person for the most recently ended twelve (12) month
period prior to such acquisition is greater than zero, (c) after giving effect
to such acquisition and payment of the purchase price therefor, Availability (as
reduced for any past due accounts payable) is equal to or greater than
$75,000,000, and (d) the Person so acquired shall be in substantially the same
line of business as the Borrower and its Subsidiaries; provided, however, that
no Accounts of such Person so acquired shall be included in the Borrowing Base
without the prior written consent of the Agent and completion of an audit by the
Agent.

 

“Permitted Affiliate Transactions” means (a) loans and advances to franchisees
and licensees in the ordinary course of business consistent with past practices
that are also Permitted Investments, (b) transactions between the Borrower and
any Subsidiary whose voting stock or other equity interest is at least 75%
owned, directly or indirectly, by the Borrower (a “Majority-Owned Subsidiary”),
and transactions between Majority-Owned Subsidiaries to the extent otherwise
permitted under this Agreement and (c) so long as no Event of Default has
occurred and is continuing, any other transactions with Affiliates in the
ordinary course of business consistent with past practices, and no less
favorable to the Borrower and its Subsidiaries than would be obtained in a
comparable arm’s-length transaction with a third party who is not an Affiliate.

 

“Permitted Distribution” means a Distribution made by the Borrower or any of its
Subsidiaries, provided that prior to and after giving effect to such
Distribution (a) no Default or Event of Default exists or would be caused
thereby and (b) Availability shall be greater than $75,000,000.

 

“Permitted Intercompany Advances” means loans, advances, capital contributions,
credits, adjustments, or payments made by or letters of credit issued for the
account of any Credit Party (a) to fund payments due in connection with retained
layers of coverage and other insurance arrangements in the ordinary course of
business or (b) to fund operating expenses or other working capital needs in the
ordinary course of business consistent with past practices of any Credit Party
to or on behalf of (i) any Credit Party or (ii) any Immaterial Subsidiary to the
extent the aggregate net outstanding amount of such loans, advances, capital
contributions, credits, adjustments, letters of credit or payments made after
the Closing Date under this clause (b)(ii) does not increase by more than
$20,000,000 in the aggregate and no Event of Default exists before or
immediately after such loans, advances, capital contributions, credits,
adjustments, or payments.

 

--------------------------------------------------------------------------------


 

“Permitted Investment” means (a) Permitted Intercompany Advances, (b) Permitted
Affiliate Transactions, and (c) the acquisition, other than a Permitted
Acquisition, by the Borrower or any Subsidiary of any capital stock, securities,
or equity interest in, and any loan, advance, capital contribution, or
subscription to, any Person provided that prior to and after giving effect to
such acquisition, loan, advance, contribution or subscription, (i) no Default or
Event of Default exists or would be caused thereby and (ii) Availability shall
be greater than $75,000,000.

 

“Permitted Prepayment” means a prepayment or redemption of the Subordinated
Notes, provided that prior to and after giving effect to such prepayment, (a) no
Default or Event of Default exists or would be caused thereby and (b)
Availability shall be greater than $60,000,000.

 

“Permitted Liens” means:

 

(a)                                  Liens for taxes not delinquent or statutory
Liens for taxes in an amount not to exceed $5,000,000 provided that the payment
of such taxes which are due and payable is being contested in good faith and by
appropriate proceedings diligently pursued and as to which adequate financial
reserves have been established on Borrower’s books and records and a stay of
enforcement of any such Lien is in effect;

 

(b)                                 the Agent’s Liens;

 

(c)                                  Liens consisting of deposits made in the
ordinary course of business in connection with, or to secure payment of,
obligations under or insurance arrangements relating to worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of Debt)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of Debt) or to
secure statutory obligations (other than liens arising under ERISA or
Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds or retained layers in insurance policies
(including fronted, self-insured and deductible layers).;

 

(d)                                 Liens securing the rights claims or demands
of materialmen, mechanics, carriers, warehousemen, landlords, lessors of
property and equipment (other than under any Capital Leases) and other like
Persons, provided that if any such Lien arises from the nonpayment of such
claims or demand when due, such claims or demands do not exceed $5,000,000
provided that the payment of such claims or demands is being contested in good
faith and by appropriate proceedings diligently pursued and as to which adequate
financial reserves have been established on Borrower’s books and records and a
stay of enforcement of any such Lien is in effect;

 

(e)                                  Liens constituting encumbrances in the
nature of reservations, exceptions, encroachments, easements, rights of way,
covenants running with the land, and other similar title exceptions or
encumbrances affecting any Real Estate; provided that they do not in the
aggregate materially detract from the value of the Real Estate or materially
interfere with its use in the ordinary conduct of the Borrower’s business; and

 

(f)                                    Liens arising from judgments and
attachments in connection with court proceedings provided that the attachment or
enforcement of such Liens would not result in an Event of Default hereunder and
such Liens are being contested in good faith by appropriate proceedings,
adequate reserves have been set aside and no material property is subject to a
material risk of loss or

 

--------------------------------------------------------------------------------


 

forfeiture and the claims in respect of such Liens are fully covered by
insurance (subject to ordinary and customary deductibles) and a stay of
execution pending appeal or proceeding for review is in effect.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower (or an ERISA Affiliate) sponsors or maintains or to which the
Borrower (or an ERISA Affiliate) makes, is making, or is obligated to make
contributions and includes any Pension Plan.

 

“Pledge Agreement” means the Pledge Agreement dated as of the date hereof by the
Borrower to the Agent in Form of Exhibit H hereto and each other pledge or
similar agreement delivered pursuant to the terms of the Loan Documents, each as
hereafter modified, amended or supplemented from time to time.

 

“Proprietary Rights” means all of each Credit Party’s now owned and hereafter
arising or acquired:  licenses, franchises, permits, patents, patent rights,
copyrights, works which are the subject matter of copyrights, trademarks,
service marks, trade names, trade styles, patent, trademark and service mark
applications, and all licenses and rights related to any of the foregoing,
including those patents, trademarks, service marks, trade names and copyrights
set forth on Schedule 6.12 hereto, and all other rights under any of the
foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.

 

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders, in each case giving effect to a Lender’s participation in
Non-Ratable Loans and Agent Advances.

 

“Rate Suspension Notice” has the meaning specified in Section 4.5.

 

“Real Estate” means all of any Credit Party’s now or hereafter owned or leased
estates in real property, including, without limitation, all fees, leaseholds
and future interests, together with all of such Credit Party’s now or hereafter
owned or leased interests in the improvements thereon, the fixtures attached
thereto and the easements appurtenant thereto.

 

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

 

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

--------------------------------------------------------------------------------


 

“Required Lenders” means at any time Lenders whose Pro Rata Shares aggregate
more than 66 2/3 % of the aggregate of all Lenders’ Pro Rata Shares.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule, order, regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

 

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability or Eligible Accounts established by
the Agent from time to time in its reasonable credit judgment exercised in good
faith and consistent with accepted practices of the asset based lending
industry.  Without limiting the generality of the foregoing, the following
reserves shall be deemed to be a reasonable exercise of Agent’s credit judgment
exercised in good faith and consistent with accepted practices of the asset
based lending industry: (a) Bank Product Reserves, (b) a reserve for accrued,
unpaid interest on the Obligations, (c) reserves for rent at leased locations
subject to statutory or contractual landlord liens, (d) dilution and (e)
warehousemen’s or bailees’ charges.

 

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the general counsel (other than with respect to
financial reporting matters), any vice president or any assistant treasurer of
the Borrower, or any other officer having substantially the same authority and
responsibility.

 

“Restricted Investment” means, as to any Credit Party, any acquisition of
property by such Credit Party in exchange for cash or other property, whether in
the form of an acquisition of stock, debt, or other indebtedness or obligation,
or the purchase or acquisition of any other property, or a loan, advance,
capital contribution, or subscription, except the following:  (a) acquisitions
of Equipment to be used in the business of the Credit Parties so long as the
acquisition costs thereof constitute Capital Expenditures permitted hereunder;
(b) acquisitions of Inventory in the ordinary course of business of the Credit
Parties; (c) acquisitions of current assets acquired in the ordinary course of
business of the Credit Parties; (d) Permitted Investments; (e) Permitted
Acquisitions, (f) direct obligations of the United States of America, or any
agency thereof, or obligations guaranteed by the United States of America,
provided that such obligations mature within one year from the date of
acquisition thereof; (g) any certificate of deposit or bankers acceptance,
maturing not more than one year after such time, which is issued by either: (i)
a commercial banking institution that is a member of the Federal Reserve System
and has a combined capital and surplus and undivided profits of not less than
$500,000,000, or (ii) any Lender; (h) money market preferred stock of companies
listed on the S&P 500 and having a long-term debt rating of A- or better by S&P
or A3 or better by Moody’s, and short-term (one-year or less) debt instruments,
so long as the underlying obligor has a short-term debt rating of A-2 or better
by S&P or P-2 or better by Moody’s; (i) investments in money market funds that
invest primarily in items described in clauses (f), (g) and (h) above; (i)
participations in short-term loans to any corporation (other than the Borrower
or any Subsidiary) organized under the laws of the United States of America or
any state thereof and rated at least A-2 by S&P or P-2 by Moody’s, (j) Hedge
Agreements, (k) obligations of franchisees and licensees of the Credit Parties
created or acquired in the ordinary course of the Credit Parties’ business; and
(l) Distributions.

 

“Revolving Loans” has the meaning specified in Section 1.2 and includes each
Agent Advance and Non-Ratable Loan.

 

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission, or any other Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Credit Agreement” means that certain Amended and Restated Credit
and Security Agreement dated as of August 19, 2002 by and among Spherion
Receivables, the Borrower, Blue Ridge Asset Funding Corporation, the Liquidity
Banks from time to time party thereto and Wachovia Bank, N.A., as administrative
agent, as from time to time amended, supplemented or restated from time to time.

 

“Securitization Documents” means the Securitization Credit Agreement, the
Securitization Sale Agreement and the other Transaction Documents (as defined in
the Securitization Credit Agreement).

 

“Securitization Facility” means that certain securitization financing
arrangement established pursuant to the Securitization Documents providing for
aggregate advances of up to $200,000,000 to Spherion Receivables.

 

“Securitization Sale Agreement” means that certain Amended and Restated Credit
and Security Agreement dated as of August 19, 2002 by and among the Borrower,
Spherion Assessment Inc., Norcross Teleservices Inc., Comtex Information
Systems, Inc., Spherion Pacific Enterprises LLC,  Spherion Atlantic Enterprises
LLC, Spherion Pacific Operations LLC, Spherion Atlantic Operations LLC, Spherion
Atlantic Resources LLC, Spherion Atlantic Workforce LLC, Spherion Pacific
Resources LLC, Spherion Pacific Workforce LLC and each of the Borrower’s direct
or indirect wholly-owned subsidiaries that thereafter becomes an originator
thereunder, as originators, and Spherion Receivables, as buyer, as from time to
time amended, supplemented or restated from time to time.

 

“Security Agreement” means the Security Agreement dated as of the date hereof by
the Borrower and the Guarantors to the Agent in Form of Exhibit G hereto, and
each other security agreement delivered pursuant to the terms of the Loan
Documents, each as hereafter modified, amended or supplemented from time to
time.

 

“Security Instruments” means, collectively, the Security Agreement, the Pledge
Agreement, the Blocked Account Agreements, and all other agreements (including
control agreements), instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower or the Guarantor or other
Person shall grant or convey to the Agent or the Lenders a Lien in, or any other
Person shall acknowledge any such Lien in, property as security for all or any
portion of the Obligations or any other obligation under any Loan Document, as
any of them may be amended, modified or supplemented from time to time.

 

“Settlement” and “Settlement Date” have the meanings specified in Section
12.15(a)(ii).

 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

--------------------------------------------------------------------------------


 

(a)                                  the assets of such Person, at a fair
valuation, are in excess of the total amount of its debts (including contingent
liabilities); and

 

(b)                                 the present fair saleable value of its
assets is greater than its probable liability on its existing debts as such
debts become absolute and matured; and

 

(c)                                  it is then able and expects to be able to
pay its debts (including contingent debts and other commitments) as they mature;
and

 

(d)                                 it has capital sufficient to carry on its
business as conducted and as proposed to be conducted.

 

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Spherion Receivables” means Spherion Receivables LLC, a Delaware limited
liability company.

 

“Stated Termination Date” means July 23, 2007.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof.  Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Borrower.

 

“Subordinated Note Indenture” means that certain Indenture dated May 27, 1998 by
and among the Borrower and The Bank of New York, as trustee, providing for the
issuance of the Subordinated Notes, as amended, supplemented or amended and
restated from time to time.

 

“Subordinated Notes” means the 4 1/2 % Convertible Subordinated Notes due 2005
issued by the Borrower pursuant to the Subordinated Note Indenture in an
aggregate original principal amount of $207,000,000.

 

“Suspension Period” has the meaning given to such term in Section 5.2(m).

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Agent, such taxes (including income taxes or
franchise taxes) as are imposed on or measured by the Agent’s or each Lender’s
net income in any the jurisdiction (whether federal, state or local and
including any political subdivision thereof) under the laws of which such Lender
or the Agent, as the case may be, is organized or maintains a lending office.

 

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Total Facility is terminated either by the Borrower
pursuant to Section 3.2 or by the Required Lenders pursuant to Section 9.2, and
(iii) the date this Agreement is otherwise terminated for any reason whatsoever
pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

“Total Facility” has the meaning specified in Section 1.1.

 

“Twelve Month Period” a period of twelve full consecutive fiscal months of the
Borrower and its Subsidiaries, taken together as one accounting period.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the
Pension Plan pursuant to Section 412 of the Code for the applicable plan year.

 

“Unused Letter of Credit Subfacility” means an amount equal to $100,000,000
minus the sum of (a) the aggregate undrawn amount of all outstanding Letters of
Credit plus, without duplication, (b) the aggregate unpaid reimbursement
obligations with respect to all Letters of Credit.

 

“Unused Line Fee” has the meaning specified in Section 2.5.

 

Accounting Terms.  Any accounting term used in the Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.

 

Interpretive Provisions.  (a)  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 The words “hereof,” “herein,” “hereunder”
and similar words refer to the Agreement as a whole and not to any particular
provision of the Agreement; and Subsection, Section, Schedule and Exhibit
references are to the Agreement unless otherwise specified.

 

(c)                                  (i)                                     The
term “documents” includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced.

 

(ii)                                  The term “including” is not limiting and
means “including without limitation.”

 

(iii)                               In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including.”

 

(iv)                              The word “or” is not exclusive.

 

(d)                                 Unless otherwise expressly provided herein,
(i) references to agreements (including the Agreement) and other contractual
instruments shall be deemed to include all

 

--------------------------------------------------------------------------------


 

subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document, and (ii) references to any statute or regulation are to be
construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting the statute or regulation.

 

(e)                                  The captions and headings of the Agreement
and other Loan Documents are for convenience of reference only and shall not
affect the interpretation of the Agreement.

 

(f)                                    The Agreement and other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters.  All such limitations, tests and measurements, subject
to express exclusions therein, are cumulative and shall each be performed in
accordance with their terms.

 

(g)                                 For purposes of Section 9.1, a breach of a
financial covenant contained in Sections 7.22 or 7.23 shall be deemed to have
occurred as of any date of determination thereof by the Agent or as of the last
day of any specified measuring period, regardless of when the Financial
Statements reflecting such breach are delivered to the Agent.

 

(h)                                 The Agreement and the other Loan Documents
are the result of negotiations among and have been reviewed by counsel to the
Agent, the Borrower and the other parties, and are the products of all parties. 
Accordingly, they shall not be construed against the Lenders or the Agent merely
because of the Agent’s or Lenders’ involvement in their preparation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

COMMITMENTS

 

Lender

 

Revolving Loan
Commitment

 

Pro Rata Share
(3 decimals)

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

200,000,000

 

$

100.000

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100

% 

 

--------------------------------------------------------------------------------